    Case
     Case1:19-cv-02438-RDB
          1:19-cv-02438-RDB Document
                             Document1-5
                                      2 Filed
                                         Filed08/23/19
                                               08/23/19 Page
                                                         Page11E-FILED;
                                                               ofof135
                                                                    135 Carroll Circuit Court
                                              Docket: 7/25/2019 2:01 PM; Submission: 7/25/2019 2:01 PM



THE COUNTY COMMISSIONER OF                          IN THE
CARROLL COUNTY, MARYLAND, A
BODY CORPORATE AND POLITIC OF                       CIRCUIT COURT
THE STATE OF MARYLAND
225 North Center Street                             FOR
Westminster, Maryland 21157,
                                                    CARROLL COUNTY
            Plaintiff,
                                                    MARYLAND
     v.
                                                    Case No.: C-06-CV-19-000348
ALLERGAN PLC
Clonshaugh Business & Technology Park,
Dublin, D17 E400, Ireland,
ACTAVIS PLC
5 Giralda Farms
Madison, New Jersey 07940,
ACTAVIS, INC.
5 Giralda Farms
Madison, New Jersey 07940,
WATSON PHARMACEUTICALS, INC.
n/k/a ACTAVIS, INC.
5 Giralda Farms
Madison, New Jersey 07940,
WATSON LABORATORIES, INC.
5 Giralda Farms
Madison, New Jersey 07940,
ACTAVIS LLC
5 Giralda Farms
Madison, New Jersey 07940,
ACTAVIS PHARMA, INC. f/k/a WATSON
PHARMA, INC.
5 Giralda Farms
Madison, New Jersey 07940,
Serve: Corporate Creations Network Inc.
       3411 Silvcrside Road
       Tatnall Building. Suite 104
       Wilmington, Delaware 19810
CARDINAL HEALTH 5, LLC
7000 Cardinal Place
Dublin, Ohio 43017,
Serve: The Corporation Trust, Incorporated
       2405 York Road, Suite 201
       Lutherville Timonium, Maryland 21093
     Case
      Case1:19-cv-02438-RDB
           1:19-cv-02438-RDB Document
                              Document1-5
                                       2 Filed
                                          Filed08/23/19
                                                08/23/19 Page
                                                          Page22ofof135
                                                                     135


CARDINAL HEALTH 100, INC.
7000 Cardinal Place
Dublin, Ohio 43017,
Serve: The Corporation Trust, Incorporated
       2405 York Road, Suite 201
       Lutherville Timonium, Maryland 21093
CARDINAL HEALTH 107, LLC
7000 Cardinal Place
Dublin, Ohio 43017,
Serve: The Corporation Trust, Incorporated
       2405 York Road, Suite 201
       Lutherville Timonium, Maryland 21093
CARDINAL HEALTH 108, LLC
7000 Cardinal Place
Dublin, Ohio 43017,
Serve: The Corporation Trust, Incorporated
       2405 York Road, Suite 201
       Lutherville Timonium, Maryland 21093
CARDINAL HEALTH 110, LLC
7000 Cardinal Place
Dublin, Ohio 43017,
Serve: The Corporation Trust, Incorporated
       2405 York Road, Suite 201
       Lutherville Timonium, Maryland 21093
CARDINAL HEALTH 121, LLC
7172 Columbia Gateway, Suite 200B
Columbia, Maryland 21045,
Serve: The Corporation Trust, Incorporated
       2405 York Road, Suite 201
       Lutherville Timonium, Maryland 21093
CARDINAL HEALTH 122, LLC
7172 Columbia Gateway, Suite 200B
Columbia, Maryland 21045,
Serve: The Corporation Trust, Incorporated
       2405 York Road, Suite 201
       Lutherville Timonium, Maryland 21093
CARDINAL HEALTH 128, LLC
7000 Cardinal Place
Dublin, Ohio 43017,
Serve: The Corporation Trust, Incorporated
       2405 York Road, Suite 201
       Lutherville Timonium, Maryland 21093




                                       2
     Case
      Case1:19-cv-02438-RDB
           1:19-cv-02438-RDB Document
                              Document1-5
                                       2 Filed
                                          Filed08/23/19
                                                08/23/19 Page
                                                          Page33ofof135
                                                                     135


CARDINAL HEALTH 132, LLC
7000 Cardinal Place
Dublin, Ohio 43017,
Serve: The Corporation Trust, Incorporated
       2405 York Road, Suite 201
       Lutherville Timonium, Maryland 21093
CARDINAL HEALTH 200, LLC
7000 Cardinal Place
Dublin, Ohio 43017,
Serve: The Corporation Trust, Incorporated
       2405 York Road, Suite 201
       Lutherville Timonium, Maryland 21093
CARDINAL HEALTH PHARMACY
SERVICES, LLC
7000 Cardinal Place
Dublin, Ohio 43017,
Serve: The Corporation Trust, Incorporated
       2405 York Road, Suite 201
       Lutherville Timonium, Maryland 21093
TEVA PHARMACEUTICAL INDUSTRIES,
LTD.
5 Basel Street
Petach Tikva 49131
Israel,
TEVA PHARMACEUTICALS USA, INC.
1090 Horsham Road
North Wales, Pennsylvania 19454,
Serve: Corporate Creations Network Inc.
       3411 Silverside Road
       Tatnall Building, Suite 104
       Wilmington, Delaware 19810
CEPHALON, INC.
1090 Horsham Road
North Wales, Pennsylvania 19454,
ENDO HEALTH SOLUTIONS INC.
1400 Atwater Drive
Malvern, Pennsylvania 19355
Serve: The Corporation Trust Company
       Corporation Trust Center
        1209 Orange Street
       Wilmington, Delaware 19801




                                       3
     Case
      Case1:19-cv-02438-RDB
           1:19-cv-02438-RDB Document
                              Document1-5
                                       2 Filed
                                          Filed08/23/19
                                                08/23/19 Page
                                                          Page44ofof135
                                                                     135



ENDO PHARMACEUTICALS, INC.
1400 Atwater Drive
Malvern, Pennsylvania 19355,
Serve: The Corporation Trust Company
        Corporation Trust Center
        1209 Orange Street
        Wilmington, Delaware 19801
JANSSEN PHARMACEUTICALS, INC.
1000 U.S. Route 202 South
Raritan, New Jersey 08869,
Serve: CT Corporation System
        600 North 2nd Street
        Harrisburg, Pennsylvania 17101
ORTHO-MCNEIL-JANSSEN
PHARMACEUTICALS, INC. n/k/a
JANSSEN PHARMACEUTICALS, INC.
1000 U.S. Route 202 South
Raritan, New Jersey 08869,
Serve: CT Corporation System
       600 North 2nd Street
       Harrisburg, Pennsylvania 17101
JANSSEN PHARMACEUTICA, INC. n/k/a
JANSSEN PHARMACEUTICALS, INC.
1000 U.S. Route 202 South
Raritan, New Jersey 08869,
Serve: CT Corporation System
        600 North 2nd Street
        Harrisburg, Pennsylvania 17101
JOHNSON & JOHNSON
One Johnson & Johnson Plaza
New Brunswick, New Jersey 08933,
Serve: One Johnson & Johnson Plaza
       New Brunswick, New Jersey 08933
PURDUE PHARMA L.P.
One Stamford Forum
201 Tresser Boulevard
Stamford, Connecticut 06901-3431,
Serve: CSC-Lawyers Incorporating Service Co.
       7 St. Paul Street, Suite 820
       Baltimore, Maryland 21202
PURDUE PHARMA INC.
One Stamford Forum
201 Tresser Boulevard
Stamford, Connecticut 06901-3431,
Serve: The Prentice-Hall Corporation System
        80 State Street
       Albany New York 12207


                                         4
      Case
       Case1:19-cv-02438-RDB
            1:19-cv-02438-RDB Document
                               Document1-5
                                        2 Filed
                                           Filed08/23/19
                                                 08/23/19 Page
                                                           Page55ofof135
                                                                      135



THE PURDUE FREDERICK COMPANY,
INC.
One Stamford Forum
201 Tresser Boulevard
Stamford, Connecticut 06901-3431,
Serve: The Prentice-Hall Corporation System
       251 Little Falls Drive
        Wilmington, Delaware 19808
RICHARD SACKLER, an individual
Address Unknown
THERESA SACKLER, an individual
Address Unknown
KATHE SACKLER, an individual
Address Unknown
JONATHAN SACKLER, an individual
Address Unknown
MORTIMER D.A. SACKLER, an individual
Address Unknown
BEVERLY SACKLER, an individual
Address Unknown
DAVID SACKLER, an individual
Address Unknown
ILENE SACKLER LEFCOURT, an
individual
Address Unknown
MALLINCKRODT, PLC,
3 Lotus Park
The Causeway
Staines-Upon-Thames, Surrey TW18 3AG
United Kingdom,
MALLINCKRODT, LLC,
3 Lotus Park
The Causeway
Staines-Upon-Thames, Surrey TW18 3AG
United Kingdom,
SPECGX, LLC,
Unknown
Serve: The Corporation Trust, Incorporated
       351 West Camden Street
       Baltimore, Maryland 21201,



                                             5
         Case
          Case1:19-cv-02438-RDB
               1:19-cv-02438-RDB Document
                                  Document1-5
                                           2 Filed
                                              Filed08/23/19
                                                    08/23/19 Page
                                                              Page66ofof135
                                                                         135



    JOHN KAPOOR, an individual
    Serve: 6610 North 29th Place
            Phoenix, Arizona 85016,
    MICHAEL BABICH, an individual
    Serve: 18391 North 97th Place
           Scottsdale, Arizona 85255.
    AMERISOURCEBERGEN DRUG
    CORPORATION
    1300 Morris Drive
    Chesterbrook, Pennsylvania 19087,
    Serve: The Corporation Trust, Incorporated
           2405 York Road, Suite 201
           Lutherville Timonium, Maryland 21093

    DOES 1 through 1000,
               Defendants.

                  COMPLAINT AND DEMAND FOR JURY TRIAL
         Plaintiff County Commissioner of Carroll County, Maryland, a Body Corporate and
Politic of the State of Maryland (“Carroll County"), by its attorneys Paul Mark Sandler,
Joel I. Sher, Eric R. Harlan, and Shapiro Sher Guinot & Sandler, P.A., and Jeffrey H.
Reeves, Cheryl Priest Ainsworth, Kevin N. Royer, and Theodora Oringher PC, sue the
above captioned Defendants and states as follows:
I.       INTRODUCTION
         1.    Opiates1 are killing people every day in this country and Marylanders have
not been spared. Each of the Defendants in this action engaged in an industry-wide effort
to downplay the dangerous and deadly potential effects of the misuse of prescription
opioids. The opioid epidemic has hit every community in Maryland hard, including Carroll

i
  The term “opiate" technically refers only to chemicals that occur naturally in the opium
plant, including morphine, codeine, thebaine and papaverine. “Opioid," by contrast, refers
instead to compounds that have the same effect as opiates but do not occur naturally in the
opium plant, such as heroin, oxycodone, hydrocodone, hydromorphone and oxymorphone
(“semi-synthetic" opioids) as well as methadone, fentanyl, meperidine and tramadol
(“synthetic” opioids).


                                            6
      Case
       Case1:19-cv-02438-RDB
            1:19-cv-02438-RDB Document
                               Document1-5
                                        2 Filed
                                           Filed08/23/19
                                                 08/23/19 Page
                                                           Page77ofof135
                                                                      135


County. Carroll County brings this complaint seeking redress for the societal and financial
damage it has suffered at the hands of those directly responsible for the crisis—the
manufacturers and distributors of prescription opioids.
       2.     This case is about corporate greed. Simply stated, each of the Defendants
put their desire for profits above the health and well-being of Carroll County’s residents.
Carroll County and its citizens have paid dearly as a result.
       3.     This case is not about taking away medically-necessary opioids from the
patients who need them. Plaintiff does not ask the Court to decide whether opioids are
clinically appropriate, nor does Plaintiff seek to blame the well-meaning healthcare
providers and suppliers who prescribed opioids to their patients in good faith. Instead,
Plaintiff only asks that this Court hold the Defendants accountable for the damage they
caused to Carroll County that Defendants were always in the best position to prevent.
       A.     The Manufacturer Defendants’ Two-Part Scheme to Increase Opioid
              Sales

       4.     First, as part of a broader scheme to target municipalities in the United States
where the elements most conducive to opioid addiction were prevalent, Defendants
ALLERGAN          PLC;      ACTAVIS         PLC;       ACTAVIS,         INC.;       WATSON
PHARMACEUTICALS, INC. n/k/a ACTAVIS, INC.; WATSON LABORATORIES,
INC.; ACTAVIS LLC; ACTAVIS PHARMA, INC. f/k/a WATSON PHARMA, INC.;
MALLINCKRODT,            PLC; MALLINCKRODT, LLC;                 SPECGX, LLC; TEVA
PHARMACEUTICAL INDUSTRIES, LTD.; TEVA PHARMACEUTICALS USA, INC.;
CEPHALON,          INC.;     ENDO        HEALTH           SOLUTIONS         INC.;     ENDO
PHARMACEUTICALS, INC.; JANSSEN PHARMACEUTICALS, INC.; ORTHO-
MCNEIL-JANSSEN             PHARMACEUTICALS,                 INC.       n/k/a        JANSSEN
PHARMACEUTICALS, INC.; JANSSEN PHARMACEUTICA, INC. n/k/a JANSSEN
PHARMACEUTICALS, INC.; JOHNSON & JOHNSON; PURDUE PHARMA L.P.;
PURDUE PHARMA INC.; THE PURDUE FREDERICK COMPANY, INC.; and the

                                              7
       Case
        Case1:19-cv-02438-RDB
             1:19-cv-02438-RDB Document
                                Document1-5
                                         2 Filed
                                            Filed08/23/19
                                                  08/23/19 Page
                                                            Page88ofof135
                                                                       135


individual defendants JOHN KAPOOR and MICHAEL BABICH (“the Manufacturer
Defendants”), targeted the State of Maryland, including the residents of Carroll County.
The Manufacturer Defendants developed and engaged in a sophisticated, manipulative
scheme designed to increase the number of opioid prescriptions written across the state,
including in Carroll County. Defendants’ scheme was particularly well-suited to Carroll
County, because Carroll County is home to many economically and medically vulnerable
populations that Defendants knew were uniquely predisposed to opioid addiction,
including the elderly.
       5.     Second, the Manufacturer Defendants dramatically increased the number of
opioid prescriptions in Carroll County and across the country by (1) concealing the truth
about the risk of addiction and death associated with long-term use of their products, and
(2) pressuring their respective sales forces to deceive (even bribe) local prescribes to flood
Maryland—and Carroll County—with an abundance of opioids.
       B.     The Distributor Defendants Turned a Blind Eye to the Manufacturers’
              Scheme

       6.     Defendants      AMERISOURCEBERGEN                DRUG       CORPORATION;
CARDINAL HEALTH 5, LLC; CARDINAL HEALTH 100, INC.; CARDINAL
HEALTH 107, LLC; CARDINAL HEALTH 108, LLC; CARDINAL HEALTH 110, LLC;
CARDINAL HEALTH 121, LLC; CARDINAL HEALTH 122, LLC; CARDINAL
HEALTH 128, LLC; CARDINAL HEALTH 132, LLC; CARDINAL HEALTH 200, LLC;
and CARDINAL HEALTH PHARMACY SERVICES, LLC (the “Distributor
Defendants”) shipped prescription opioids throughout the country, including Maryland.
Rather than meet their obligations under Maryland law to report suspicious orders of
controlled substances, the Distributor Defendants willfully ignored impossibly large orders
being shipped to locations where it was inconceivable that any legitimate medical need
could have required the quantities shipped.        They failed to report these suspicious
shipments despite their clear statutory and common law obligations to do so, and in

                                              8
       Case
        Case1:19-cv-02438-RDB
             1:19-cv-02438-RDB Document
                                Document1-5
                                         2 Filed
                                            Filed08/23/19
                                                  08/23/19 Page
                                                            Page99ofof135
                                                                       135


contravention of their own internal policies and procedures. The Distributor Defendants9
breaches of their respective reporting obligations were willful, motivated by their desire to
maximize profits, and were committed without consideration of the cost to Carroll County
or its citizenry.
              —•Maryland

                    'arroll County




             2006      2007     2008   2009   2010   2011   2012   2013   2014   2013   2016



         Opioid RXs Dispensed Per 100 Persons in Maryland, Carroll County,
                              and USA (2006-2016)2
       C.       The Devastating Effects of Defendants’ Conduct
       7.       Each of the Defendants was fully aware that their products placed patients at

an unreasonable risk of opioid-related addiction and/or death. Despite this knowledge, the

Manufacturer Defendants continue to misrepresent the risks associated with prescription

opioids and their efforts to influence physicians with the goal of increasing sales of

prescription opioids to Carroll County citizens. Likewise, the Distributor Defendants

continue to breach their duties under Maryland law to monitor, report, and prevent


2 Centers For Disease Control and Prevention, U.S. Opioid Prescribing Rate Maps,
https://www.cdc.gov/drugoverdose/maps/rxrate-maps.html


                                                     9
»         Case
           Case1:19-cv-02438-RDB
                1:19-cv-02438-RDB Document
                                   Document1-5
                                            2 Filed
                                               Filed08/23/19
                                                     08/23/19 Page
                                                               Page10
                                                                    10ofof135
                                                                           135


    suspicious shipments of prescription opioids.

           This conduct precipitated the opioid crisis that has ravaged Plaintiffs communities
    since the early 2000s, and will continue to do so for many years, even decades, to come.
    Defendants’ scheme has succeeded—Defendants have made untold billions of dollars from
    prescription opioids. Meanwhile, the death toll they have caused in Carroll County and
    elsewhere is unconscionable.
                Figure 1: U.S. Opioid Oeath Rates Per 100,000 People, 2000-2016
                74)
                                               ■9*Natuia)andiemf>>ynthetic ■MHerain          Synthetic

                &0


            • so                                                                                                                       4.9*
                                                                                                                                       4A*
                40

                30

                20
            l
                10 ioe«                                                                                                                       I
                   0.7 •<
                   03 •«
                00
                     2000 2001       2002   2003   2004   2005   2006   2007   2008   2009   2010   2011. 2012   2013   2014   201S 2016
                              «AM
                  'ftaoakiMkMdl
                  iHieMUIKnDnri mj uwa tfju ban Ow CDC worm <712,0.

                 8. Carroll County dedicates substantial portions of its tax revenues to provide
    and pay for a broad array of services for its population, including various public health and
    behavioral and mental health services, programs, and opioid-related task forces, law
    enforcement and corrections, courts and legal services, specialty services, citizen services,
    and other necessary public services and programs for adults, families, and children.
    However, as a result of the opioid epidemic, Carroll County has been severely hampered
    in its ability to continue to provide the requisite level of service in each of these categories.
    This creates a perverse dichotomy. The overburdened service areas require a greater share
    of Carroll County’s scarce tax dollars, while at the same time, the crisis itself decreases
    the tax dollars Carroll County can generate. That is because opioid addiction takes
    productive members of society out of the economy, usually due to death or the inability to
    work. Simply put, most who become addicted to opioids are no longer able to work, and
    therefore are no longer able to care for their families, earn a paycheck or spend money in

                                                                          10
      Case
       Case1:19-cv-02438-RDB
            1:19-cv-02438-RDB Document
                               Document1-5
                                        2 Filed
                                           Filed08/23/19
                                                 08/23/19 Page
                                                           Page11
                                                                11ofof135
                                                                       135


the same way they did before they fell victim to addiction. This predictable downward
spiral means Carroll County’s tax revenues have suffered. These harms are the direct and
proximate result of Defendants9 scheme to increase their profits without regard for the end
users of Defendants’ drugs, or the municipalities that must bear the brunt of the increased
demand for their services brought on by the epidemic.
       9.     In addition to its tax-related damages, an increasing number of Carroll
County residents are entering local rehabilitation facilities and treatment programs for
opioid-related addiction and, in addition to an influx in the number of facilities in
neighboring counties, Carroll County is home to a handful of both inpatient and outpatient
facilities that specialize in opioid-addiction.
       10.    Things were not always this way in Carroll County. Though Defendants
have been manufacturing, marketing, and/or selling prescription opioids for decades—
including brand-name drugs like OxyContin and Percocet, as well as generic formulations
such as oxycodone and hydrocodone—only since the late 1990s have Defendants’
powerful narcotic painkillers been used to treat more than just short-term, acute or cancer-
related pain. Indeed, for the vast majority of the twentieth century, Defendants’ drugs were
considered too addictive and debilitating for patients suffering from long-term (chronic)
pain due to non-cancer conditions like arthritis, fibromyalgia and migraines.3
       11.    In the late 1990s, however, and continuing today, Defendants began a
sophisticated marketing and distribution scheme premised on deception to persuade
patients that opioids can and should be used to treat chronic pain. Defendants spent, and
some continue to spend, millions of dollars on promotional activities and materials that
falsely deny or trivialize the risks of opioids and overstate the benefits of opioids. As to
the risks, Defendants falsely and misleadingly: (1) downplayed the serious risk of
addiction;4 (2) promoted the concept of “pseudoaddiction,” falsely claiming that signs of

3 In this Complaint, “chronic pain” refers to non-cancer pain lasting three months or longer.
4 Addiction is classified as a spectrum of “substance use disorders” that range from misuse

                                                  11
      Case
       Case1:19-cv-02438-RDB
            1:19-cv-02438-RDB Document
                               Document1-5
                                        2 Filed
                                           Filed08/23/19
                                                 08/23/19 Page
                                                           Page12
                                                                12ofof135
                                                                       135


addiction should be treated with more opioids; (3) exaggerated the effectiveness of
screening tools in preventing addiction; (4) claimed that opioid dependence and withdrawal
are easily managed; (5) denied the risks of higher opioid dosages; and (6) exaggerated the
effectiveness of abuse-deterrent opioid formulations to prevent abuse by—inter alia—
falsely claiming these opioids “cannot be crushed.” Defendants also falsely touted the
benefits of long-term opioid use, including its supposed ability to improve function and
quality of life, even though there was no good evidence to support those benefits—a fact
that Defendants not only knew at all times relevant to this action, but effectively suppressed
and concealed.
       12.    Indeed, at all times relevant to this action, Defendants knew their
longstanding and ongoing misrepresentations of the risks and benefits of opioids were not
supported by or were directly contrary to the scientific evidence. Moreover, the U.S. Food
and Drug Administration (the “FDA”) and the Centers for Disease Control and Prevention
(the “CDC”) have recognized the serious risks posed by opioid pain medications, as
evidenced by the CDC Guideline for Prescribing Opioids for Chronic Pain, which the CDC
issued and the FDA approved in 2016 (“2016 CDC Guideline”).5 Opioid manufacturers,
including Defendants Endo Pharmaceuticals, Inc. and Purdue Pharma L.P., have also
entered into agreements with public entities that prohibit them from making many of the
misrepresentations identified in this Complaint in other jurisdictions. Yet even now,

and abuse of drugs to addiction. Patients suffer negative consequences wherever they fall
on this spectrum. In this Complaint, “addiction” refers to the entire range of substance
abuse disorders. (See, e.g., American Society of Addiction Medicine (“ASAM”), Public
Policy Statements, Terminology Related to the Spectrum of Unhealthy Substance Use, p.
1-2 (July 2013), https://www.asam.org/docs/default-source/public-policy-statements/l-
terminology-spectrum-sud-7-13.pdf?sfvrsn=d93c69c2_2.
5 See generally Deborah Dowell, MD, CDC Guidelinefor Prescribing Opioidsfor Chronic
Pain—United         States,      2016,        CDC.gov         (Mar.      18,      2016),
https://www.cdc.gOv/mmwr/volumes/65/rr/rr6501el.htmhttps://www.cdc.gov/mmwr/vol
umes/65/rr/rr6501el .htm.


                                              12
      Case
       Case1:19-cv-02438-RDB
            1:19-cv-02438-RDB Document
                               Document1-5
                                        2 Filed
                                           Filed08/23/19
                                                 08/23/19 Page
                                                           Page13
                                                                13ofof135
                                                                       135


Defendants continue to misrepresent the risks and benefits of long-term opioid use in
Maryland, including in Carroll County, and continue to fail to correct their past
misrepresentations.
       13.    Specifically, Defendants concealed what their own internal documents and
communications show they already knew, and had known for decades: not only were
Defendants9 opioids both medically unnecessary and, in fact, life-threatening for non­
cancer patients with chronic pain, but Anther, none of Defendants9 representations about
the manageability or prevention of opioid addiction were true. As set forth in detail below,
for decades, the Manufacturer and Distributor Defendants have made and continue to make
a series of inaccurate claims about the risks and benefits associated with their opioids,
essentially bribing Key Opinion Leader (“KOL”) group to substantiate the veracity of
Defendants9 false statements. In creating the illusion that prescription opioids were a low
risk treatment option for chronic pain relative to non-opioid pharmacologic approaches.
Defendants successfully targeted vulnerable patient populations like the elderly.
Defendants further tainted the sources that many doctors and patients in Carroll County
relied upon for guidance, including treatment guidelines, continuing medical education
programs, medical conferences and seminars, and scientific articles.          As a result,
Defendants successfully transformed the way doctors treat chronic pain in Carroll County,
opening the floodgates of opioid prescribing and use.           This explosion in opioid
prescriptions and use has padded Defendants9 profit margins at the expense of chronic pain
patients. As the CDC recently concluded, “for the vast majority of [those] patients, the
known, serious, and too-often-fatal risks far outweigh the unproven and transient
benefits.”6
       14.    The explosion in opioid prescriptions and use caused by Defendants has led
to a public health crisis in Maryland and, in particular, Carroll County. Maryland faces

6
 Thomas R. Frieden et al.( Reducing the Risks ofRelief— The CDC Opioid-Prescribing
Guideline, 374 New Eng. J. Med. 1501-1504 (2016).

                                            13
     Case
      Case1:19-cv-02438-RDB
           1:19-cv-02438-RDB Document
                              Document1-5
                                       2 Filed
                                          Filed08/23/19
                                                08/23/19 Page
                                                          Page14
                                                               14ofof135
                                                                      135


skyrocketing opioid addiction and opioid-related overdoses and deaths as well as
devastating social and economic consequences. This public health crisis is a public
nuisance because it significantly interferes with the public health, the public safety, the
public peace, the public comfort, and the public convenience. The effects of Defendants9
deceptive marketing scheme are catastrophic and are only getting worse. These effects are
devastating in Maryland. Between 2015 and 2016 alone, the number of opioid-related
deaths spiked 70% and continued to increase by 8% between 2016 and 2017.7 In 2017,
88% of all intoxication deaths that occurred in Maryland were opioid-related.8
Specifically, in 2017, there were approximately 1,985 opioid-related overdose deaths in
Maryland at a rate of 32.2 deaths per 100,000 people, which is twofold greater than the
national rate of 14.6 deaths per 100,0000 people, placing Maryland in the top five for
opioid-related deaths in the United States.9 As the FDA acknowledged in February 2016,
“[t]hings are getting worse, not better, with the epidemic of opioid misuse, abuse and
dependence. »io

7 Maryland Department of Health and Mental Hygiene, Drug- and Alcohol-Related
Intoxication     Deaths     in   Maryland,      2017,     at    5,   available       at
https://bha.health.maryland.g0v/OVERDOSE_PREVENTION/Documents/Drug_Intox_
Report_2017.pdf
8 Id.
9       National Institute on Drug Abuse, Maryland Opioid Summary,
https://www.drugabuse.gov/opioid-summaries-by-state/maryland-opioid-summary
10 FDA.gov, Calif, FDA top officials callfor sweeping review ofagency opioids policies,
U.S. Food and Drug Administration (“FDA”) News Release (Feb. 4, 2016),
http://www.fda.gov/NewsEvents/Newsroom/PressAnnouncements/ucm484765.htm.




                                            14
4   «         Case
               Case1:19-cv-02438-RDB
                    1:19-cv-02438-RDB Document
                                       Document1-5
                                                2 Filed
                                                   Filed08/23/19
                                                         08/23/19 Page
                                                                   Page15
                                                                        15ofof135
                                                                               135



                     60

                     50

                     *0'

                     30

                     20
                                                                                    ♦
                     10

                     0                                      T
                            2006       2008   2009   2010       2011    2012      2013   2014   2015   2016     201?

                                                                   — Rx Opioids




                                2000    GTotal                                                          1.985


                                                                                                       n
                                        ♦Rjc Opioids
                                        •Synthetic Opioids
                                        •Heroin                                                               1,542
                           £ 1500
                           eg
                           ci
                                                                                                        >
                           G




                                                                                                              711
                                                                                                              52?.




                     Maryland Opioid-Related Overdose Deaths By Category (1999-2017)11
                           Opioid RX-Related Deaths in Carroll County (2006-2017)12
               15.         There is little doubt that Defendants’ deceptive marketing and distribution
        scheme has precipitated this public health crisis in Maryland, including in Carroll County,
        by dramatically increasing opioid prescriptions and use. An oversupply of prescription
        opioids has provided a source for illicit use or sale of opioids (the supply), while the

        11 National Institute on Drug Abuse, Maryland Opioid Summary,
        https://www.drugabuse.gov/opioid-summaries-by-state/maryland-opioid-summary.
        12 Maryland Department of Health, Table 6. Number of Opioid-Related Intoxication
        Deaths by Place of Occurrence, Maryland, 2007-2017.


                                                                       15
      Case
       Case1:19-cv-02438-RDB
            1:19-cv-02438-RDB Document
                               Document1-5
                                        2 Filed
                                           Filed08/23/19
                                                 08/23/19 Page
                                                           Page16
                                                                16ofof135
                                                                       135


widespread use of opioids has created a population of patients physically and
psychologically dependent on them (the demand). And when those patients can no longer
afford or legitimately obtain opioids, they often turn to the street to buy prescription opioids
or even heroin.
       16.    Defendants’ deceptive marketing and distribution scheme have had further
foreseeable impacts on Carroll County. As a result of Defendants’ conduct, Carroll County
must devote increased resources to the burden of the addicted homeless who commit drug
and property crimes, to feed their addiction. For example, tax dollars are required to
maintain public safety of places where the addicted homeless attempt to congregate,
including parks, schools and public lands. Tax dollars are required to fight the infectious
disease brought by the addicted and particularly the addicted homeless. Hepatitis B and C,
HIV, sexually transmitted disease and methicillin-resistant Staphylococcus aureus
(“MRSA”) have been demonstrated to be spread by opioid abuse.
       17.    The role of Defendants’ deceptive marketing and distribution scheme in
causing this public health crisis has become well-recognized in recent years. In her May
2014 testimony to the Senate Caucus on International Narcotics Control on behalf of the
National Institutes of Health (<eNIH”), Dr. Nora Volkow explained that “aggressive
marketing by pharmaceutical companies” is “likely to have contributed to the severity of
the current prescription drug abuse problem.”13 In the years since her comments were
initially published, Dr. Volkow’s message has become the dominant view of the top
experts and influences in the medical community, who are finally realizing just how
dangerous Defendants’ opioids are, and how devastating the economic and social costs of
Defendants intentional deception has been.14

13 N. Volkow, M.D., America’s Addiction to Opioids: Heroin and Prescription Drug
Abuse, National Institute on Drug Abuse, (May 14, 2014), available at:
https://www.drugabuse.gov/about-nida/legislative-activities/testimony-
tocongress/2016/americas-addiction-to-opioids-heroin-prescription-drug-abuse.
14 E. O’Brien, Here’s What it Would Cost to Fix the Opioid Crisis, According to 5 Experts,

                                               16
      Case
       Case1:19-cv-02438-RDB
            1:19-cv-02438-RDB Document
                               Document1-5
                                        2 Filed
                                           Filed08/23/19
                                                 08/23/19 Page
                                                           Page17
                                                                17ofof135
                                                                       135


       18.    Absent the Manufacturer Defendants’ deceptive marketing scheme and the
Distributor Defendants’ improper distribution, the opioid use, misuse, abuse, and addiction
in Carroll County would not have become so widespread, and the opioid epidemic that now
exists would have been averted or much less severe.
       19.    By falsely downplaying the risks and grossly exaggerating the benefits of
long-term opioid use through their deceptive marketing claims, despite their knowledge of
the falsity of those claims, and by improperly distributing prescription opioids as set forth
herein, Defendants have not only engaged in false advertising and unfair competition, but
they have also created or assisted in the creation of a public nuisance and negligence.
       20.    Accordingly, Defendants’ conduct, both individually and collectively, has
violated and continues to violate Maryland’s public nuisance laws. Carroll County does
not ask this Court to weigh the risks and benefits of long-term opioid use. Instead, Carroll
County seeks an order requiring Defendants to cease their unlawful promotion and
distribution of opioids, to correct their misrepresentations, and to abate the public nuisance
they have created. To redress and punish Defendants’ previous and current violations of
law that cause and continue to cause harm to Carroll County and its citizens, Carroll County
seeks a judgment requiring Defendants to pay civil penalties, and any fees or costs
permitted under law, in an amount to be determined at trial.
       21.    By this action, Carroll County further seeks to recoup tax dollars spent for
the consequences of Defendants’ wrongful conduct in causing the opioid epidemic and its
impact on Carroll County, and to abate the opioid nuisance so Carroll County will not be
required to spend further taxpayer dollars on the epidemic wrought by Defendants.
II.    PARTIES
       A.     Plaintiff
       22.    Carroll County, Maryland, by and through its attorneys hereto, hereby brings

Time Money (Nov. 27,2017), http://time.com/money/5032445/cost-fix-opioid-crisis/


                                              17
     Case
      Case1:19-cv-02438-RDB
           1:19-cv-02438-RDB Document
                              Document1-5
                                       2 Filed
                                          Filed08/23/19
                                                08/23/19 Page
                                                          Page18
                                                               18ofof135
                                                                      135


this action on behalf of the people of Carroll County to protect the public from false and
misleading advertising, unlawful, unfair, and fraudulent business practices, and a public
nuisance.
      23.    Carroll County, Maryland is located in Northern Maryland and is home to
over 168,000 people. Carroll County is the eighth most populated county in the State of
Maryland, out of 23 counties, and consists of eight incorporated municipalities:
Hampstead, Manchester, Mount Airy, New Windsor, Sykesville, Taneytown, Union
Bridge, and Westminster, which serves as the county seat. Carroll County is known as “a
great place to live, a great place to work, a great place to play.” For instance, Carroll
County’s top-ranked public school system is among the highest ranked in Maryland, and
residents enjoy increasing high-quality business and employment opportunities. Carroll
County also relies heavily on tourism, including attracting visitors to several museums,
historical sites, an arts center, a multi-recreational park, and an environmental center.
Carroll Hospital Center in Westminster services Carroll County’s emergency department
needs. Carroll County is also home to several substance abuse inpatient and outpatient
treatment centers, including opioid and heroin addiction. Carroll County’s fire protection
and emergency medical services are primarily volunteer-based. However, Carroll County
funds paid staff for medic units operated by 13 of the 14 member volunteer fire departments
of the Carroll County Volunteer Emergency Services Association (“VESA”). VESA
represents over 1,000 men and women volunteers at the Gamber, Hampstead, Harney,
Lineboro, Manchester, Mt. Airy, New Windsor, Pleasant Valley, Reese, Sykesville-
Freedom, Taneytown, Union Bridge, Westminster, and Winfield fire companies.
Specifically, the county funds one paid medic unit at 11 of the fire companies, and two
each at the Sykesville-Freedom and Westminster companies. Finally, Carroll County’s
Sheriffs Office operates out of Westminster with city police departments located in
Hampstead, Manchester, Sykesville, Taneytown, and Westminster.



                                            18
        Case
         Case1:19-cv-02438-RDB
              1:19-cv-02438-RDB Document
                                 Document1-5
                                          2 Filed
                                             Filed08/23/19
                                                   08/23/19 Page
                                                             Page19
                                                                  19ofof135
                                                                         135


B.      Manufacturer Defendants
               1.    Actavis/Allergan
        24.    Defendant Allergan PLC is a public limited company incorporated in Ireland
with its principal place of business in Dublin, Ireland. Actavis PLC acquired Allergan PLC
in March 2015, and the combined company changed its name to Allergan PLC in June
2015. Before that, Watson Pharmaceuticals, Inc. acquired Actavis, Inc. in October 2012,
and the combined company changed its name to Actavis, Inc. as of January 2013 and then
Actavis PLC in October 2013.          Defendant Watson Laboratories, Inc. is a Nevada
corporation with its principal place of business in Corona, California, and is a wholly-
owned subsidiary of Allergan PLC (f/k/a Actavis, Inc., f/k/a Watson Pharmaceuticals,
Inc.). Defendant Actavis Pharma, Inc. (f/k/a Actavis, Inc.) is a Delaware corporation with
its principal place of business in New Jersey, and was formerly known as Watson Pharma,
Inc. Defendant Actavis PLC is a Delaware limited liability company with its principal
place of business in Parsippany, New Jersey. Each of these Defendants is owned by
Allergan PLC, which uses them to market and sell its drugs in the United States. Upon
information and belief, Allergan PLC exercises control over these marketing and sales
efforts and profits from the sale of Allergan/Actavis products ultimately inure to its benefit.
(Allergan PLC, Actavis PLC, Actavis, Inc., Actavis LLC, Actavis Pharma, Inc., Watson
Pharmaceuticals, Inc., Watson Pharma, Inc., and Watson Laboratories, Inc. are referred to
in this Complaint as “Actavis.”)
        25.    Actavis manufactures, promotes, sells, and distributes opioids, including the
branded drugs Kadian and Norco, a generic version of Kadian, and generic versions of
Duragesic and Opana, in the U.S. and Maryland. Actavis acquired the rights to Kadian
from King Pharmaceuticals, Inc., on December 30, 2008 and began marketing Kadian in
2009.
               2.     Cephalon
         26.   Defendant Cephalon, Inc. (“Cephalon”) is a Delaware corporation with its

                                              19
     Case
      Case1:19-cv-02438-RDB
           1:19-cv-02438-RDB Document
                              Document1-5
                                       2 Filed
                                          Filed08/23/19
                                                08/23/19 Page
                                                          Page20
                                                               20ofof135
                                                                      135


principal place of business in Frazer, Pennsylvania. Defendant Teva Pharmaceutical
Industries, Ltd. (“Teva Ltd.”) is an Israeli corporation with its principal place of business
in Petah Tikva, Israel. In 2011, Teva Ltd. acquired Cephalon, Inc. Defendant Teva
Pharmaceuticals USA, Inc. (“Teva USA”) is a Delaware corporation and is a wholly owned
subsidiary of Teva Ltd. in Pennsylvania.
       27.    Cephalon manufactures, promotes, sells, and distributes opioids such as
Actiq and Fentora in the United States. Actiq has been approved by the FDA only for the
“management of breakthrough cancer pain in patients 16 years and older with malignancies
who are already receiving and who are tolerant to around-the-clock opioid therapy for the
underlying persistent cancer pain.” Fentora has been approved by the FDA only for the
“management of breakthrough pain in cancer patients 18 years of age and older who are
already receiving and who are tolerant to around-the-clock opioid therapy for their
underlying persistent cancer pain.
              3.     Teva
      28.     Teva Ltd., Teva USA, and Cephalon work together closely to market and sell
Cephalon products in the United States. Teva Ltd. conducts all sales and marketing
activities for Cephalon in the United States through Teva USA and has done so since its
October 2011 acquisition of Cephalon. Teva Ltd. and Teva USA hold out Actiq and
Fentora as Teva products to the public. Teva USA sells all former Cephalon branded
products through its “specialty medicines” division. The FDA-approved prescribing
information and medication guide, which is distributed with Cephalon opioids, discloses
that the guide was submitted by Teva USA, and directs physicians to contact Teva USA to
report adverse events.
       29.    All of Cephalon’s promotional websites, including those for Actiq and
Fentora, display Teva Ltd.’s logo. Teva Ltd.’s financial reports list Cephalon’s and Teva
USA’s sales as its own, and its year-end report for 2012—the year immediately following
the Cephalon acquisition—attributed a 22% increase in its specialty medicine sales to “the

                                             20
      Case
       Case1:19-cv-02438-RDB
            1:19-cv-02438-RDB Document
                               Document1-5
                                        2 Filed
                                           Filed08/23/19
                                                 08/23/19 Page
                                                           Page21
                                                                21ofof135
                                                                       135


inclusion of a full year of Cephalon’s specialty sales,” including inter alia sales of Fentora.
Through interrelated operations like these, Teva Ltd. operates in the United States through
its subsidiaries Cephalon and Teva USA. The United States is the largest of Teva Ltd.’s
global markets, representing 53% of its global revenue in 2015, and, were it not for the
existence of Teva USA and Cephalon, Teva Ltd. would conduct those companies’ business
in the United States itself. Upon information and belief, Teva Ltd. directs the business
practices of Cephalon and Teva USA, and their profits inure to the benefit of Teva Ltd. as
controlling shareholder.     Teva has engaged in consensual commercial dealings in
Maryland, and has purposefully availed itself of the advantages of conducting business
with and within Maryland. Teva Pharmaceutical Industries, Ltd., Teva Pharmaceuticals
USA, Inc., and Cephalon, Inc. are referred to as “Cephalon” for the remainder of this
Complaint.
       30.    Notably, on May 26,2019, Teva Pharmaceuticals agreed to settle its lawsuit
brought by the Oklahoma Attorney General on behalf of the State of Oklahoma for $85
million dollars which accuses Teva (and other manufacturers) of creating a public nuisance
through its production and marketing of prescription opioids.15 Carroll County alleges
similar claims against Teva and its subsidiaries in this Complaint.
              4.     Endo
       31.    Defendant Endo Health Solutions Inc. is a Delaware corporation with its
principal place of business in Malvern, Pennsylvania. Defendant Endo Pharmaceuticals,
Inc. is a wholly owned subsidiary of Endo Health Solutions Inc. and is a Delaware
corporation with its principal place of business in Malvern, Pennsylvania. (Endo Health
Solutions Inc. and Endo Pharmaceuticals Inc. are referred to as “Endo”).



15 Oklahoma Attorney General, Press Release—Attorney General Hunter Announces
Settlement with Teva Pharmaceuticals, (May 26, 2019), http://www.oag.ok.gov/attomey-
general-hunter-announces-settlement-with-teva-pharmaceuticals.

                                              21
4        Case
          Case1:19-cv-02438-RDB
               1:19-cv-02438-RDB Document
                                  Document1-5
                                           2 Filed
                                              Filed08/23/19
                                                    08/23/19 Page
                                                              Page22
                                                                   22ofof135
                                                                          135


           32.      Endo develops, markets, and sells prescription drugs, including the opioids
    Opana/Opana ER, Percodan, Percocet, and Zydone, in the U.S. and Maryland. Opioids
    made up roughly $403 million of Endo’s overall revenues of $3 billion in 2012. Opana
    ER yielded $1.15 billion in revenue from 2010 and 2013, and it accounted for 10% of
    Endo’s total revenue in 2012. Endo also manufactures and sells generic opioids such as
    oxycodone, oxymorphone, hydromorphone, and hydrocodone products in the U.S. and
    Maryland, by itself and through its subsidiary, Qualitest Pharmaceuticals, Inc.

                                                                         4548240
            ^Maryland -—Carroll Counly
                                                                                                                                  42*159.00

                                                                                                                       37.5;                  97,05040
                                                                                      .3539940               3534940

                                                                                                 12*14040,
                                                         293!



                                            21,15140.,

                                                                                                                                  203673!
                                 1434840.                                >935734                                       18488.78
                                                                                                             1730431                          1742440
                                                                                   1830731       1843339

                                                                !42530
                     83(
                                                848248
            1405.                  640543
                         14433

             2006     2007          2008         2009           2010      2011        2012        2013        2014       201S      2016        2017




       Milligrams of Oxymorphone Distributed to Maryland and Carroll County Zip
                                                                Codes (2006-2017)16
                    5.             Janssen
          33.       Defendant Janssen Pharmaceuticals, Inc. (formerly known as Ortho-McNeil-
    Janssen Pharmaceuticals, Inc. and Janssen Pharmaceuticals, Inc.) is a Pennsylvania
    corporation with its principal place of business in Titusville, New Jersey, and is a wholly
    owned subsidiary of Defendant Johnson & Johnson (“J&J”)S a New Jersey corporation with
    its principal place of business in New Brunswick, New Jersey. These entities, which are

    16 ARCOS Retail Drug Summary Reports,
    https://www.deadiversion.usdoj.gov/arcos/retail_drug_summary/index.htinl.

                                                                                 22
     Case
      Case1:19-cv-02438-RDB
           1:19-cv-02438-RDB Document
                              Document1-5
                                       2 Filed
                                          Filed08/23/19
                                                08/23/19 Page
                                                          Page23
                                                               23ofof135
                                                                      135


collectively referred to herein as “Janssen,” acted in concert with one another—as agents
and/or principals of one another—in connection with the conduct described herein. J&J is
the only company that owns more than 10% of Janssen Pharmaceuticals’ stock, and
corresponds with the FDA regarding Janssen’s products. Upon information and belief, J&J
controls the sale and development of Janssen Pharmaceuticals’ drugs and Janssen’s profits
inure to J&J’s benefit. The Janssen and J&J parties are collectively referred to as
“Janssen.”
       34.    Janssen manufactures, promotes, sells, and distributes drugs in the U.S. and
Maryland, including the opioid Duragesic. Before 2009, Duragesic accounted for at least
$1 billion in annual sales. Until January 2015, Janssen developed, marketed, and sold the
opioids Nucynta and Nucynta ER, which also generated substantial sales revenue for the
company, accounting for $172 million in sales in 2014 alone.
              6.     Johnson & Johnson
       35.    Defendant Johnson & Johnson (“J&J”) imposes a code of conduct on Janssen
as a pharmaceutical subsidiary of J&J. The “Every Day Health Care Compliance Code of
Conduct” posted on Janssen's website is a J&J company-wide document that describes
Janssen as one of the “pharmaceutical Companies of Johnson and Johnson” and as one of
the “Johnson & Johnson Pharmaceutical Affiliates.” It governs how “[a]ll employees of
Johnson & Johnson Pharmaceutical Affiliates,” including those of Janssen, “market, sell,
promote, research, develop, inform and advertise Johnson & Johnson Pharmaceutical
Affiliates' products.” All Janssen officers, directors, employees, and sales associates must
certify that they have “read, understood and will abide by” the code of conduct. Thus, the
code of conduct governs all forms of marketing at issue in this case.
       36.    In addition, J&J made payments to front groups, discussed herein, who
perpetuated and disseminated Defendants’ misleading marketing messages regarding the




                                            23
      Case
       Case1:19-cv-02438-RDB
            1:19-cv-02438-RDB Document
                               Document1-5
                                        2 Filed
                                           Filed08/23/19
                                                 08/23/19 Page
                                                           Page24
                                                                24ofof135
                                                                       135


risks and benefits of opioids.17
              7.     Purdue
       37.    Defendant Purdue Pharma L.P. is a limited partnership organized under the
laws of Delaware and is registered to do business in Maryland. Defendant Purdue Pharma
Inc. is a New York corporation with its principal place of business in Stamford,
Connecticut, and Defendant The Purdue Frederick Company is a Delaware corporation
with its principal place of business in Stamford, Connecticut (collectively, “Purdue”).
       38.    Purdue manufactures, promotes, sells, and distributes opioids such as
OxyContin, MS Contin, Dilaudid/Dilaudid HP, Butrans, Hysingla ER,18 and Targiniq ER
in the U.S. and Maryland. OxyContin is Purdue’s best-selling opioid. Since 2009,
Purdue’s annual sales of OxyContin have fluctuated between $2.47 billion and $2.99
billion, up four-fold from its 2006 sales of $800 million. OxyContin constitutes roughly
30% of the entire market for analgesic drugs (painkillers).
              8.     The Purdue Individual Defendants: Richard Sackler, Beverly
                     Sackler, David Sackler, Ilene Sackler Lefcourt, Jonathan Sackler,
                     Kathe Sackler, Mortimer D.A. Sackler, and Theresa Sackler
       39.    The Sackler family—Defendants Richard Sackler, Theresa Sackler, Kathe
Sackler, Jonathan Sackler, Mortimer D.A. Sackler, Beverly Sackler, David Sackler, and
Ilene Sackler Lefcourt (collectively, “the Sacklers”)—own Purdue, and they always held a
majority of the seats on its Board. Because they controlled their own privately held drug
company, the Sacklers had the power to decide how addictive narcotics were sold.

17 U.S. Senate Homeland Security & Governmental Affairs Committee, Ranking
Member's Office, Staff Report, Fueling an Epidemic, Report Two, Exposing the
Financial Ties Between Opioid Manufacturers and Third Party Advocacy Groups, n. 23
("Payments from Janssen include payments from Johnson & Johnson Health Care
Systems, Inc.")
18 Long-acting or extended release (ER or ER/LA) opioids are designed to be taken once
or twice daily. Short-acting opioids, also known as immediate release (IR) opioids, last
for approximately 4-6 hours.

                                            24
      Case
       Case1:19-cv-02438-RDB
            1:19-cv-02438-RDB Document
                               Document1-5
                                        2 Filed
                                           Filed08/23/19
                                                 08/23/19 Page
                                                           Page25
                                                                25ofof135
                                                                       135


       40.    Beverly Sackler, Jonathan Sackler, and Kathe Sackler reside in Connecticut.
David Sackler, Ilene Sackler Lefcourt, and Mortimer D.A. Sackler reside in New York.
Richard Sackler resides in Florida and Theresa Sackler resides in the United Kingdom.
              9.     Mallinckrodt
       41.    Defendant Mallinckrodt PLC is an Irish public limited company
headquartered in Staines-upon-Thames, United Kingdom, with its U.S. headquarters in St.
Louis, Missouri. Mallinckrodt PLC was incorporated in January 2013 for the purpose of
holding the pharmaceuticals business of Covidien PLC, which was fully transferred to
Mallinckrodt in June of that year. Mallinckrodt began as a U.S.-based company, with the
founding of Mallinckrodt & Co. in 1867, Tyco International Ltd. acquired the company in
2000. In 2008, Tyco Healthcare Group separated from Tyco International Ltd. and
renamed itself Covidien.
       42.    Defendant Mallinckrodt, LLC is a limited liability company organized and
existing under the laws of the State of Delaware and headquartered in St. Louis, Missouri.
       43.    Mallinckrodt, LLC is a wholly owned subsidiary of Mallinckrodt, PLC.
       44.    Defendant SpecGX LLC is a limited liability company existing under the
laws of the State of Delaware and headquartered in St. Louis, Missouri. SpecGX LLC is a
wholly owned subsidiary of Mallinckrodt PLC and is registered to do business in
Maryland.
       45.    Together, Mallinckrodt PLC, Mallinckrodt, LLC, and SpecGX LLC
(collectively, “Mallinckrodt9’) manufacture, market, and sell drugs in the United States. As
of 2012, it was the largest U.S. supplier of opioid pain medications. In particular, it is one
of the largest manufacturers of oxycodone in the U.S. and Maryland.
       46.    Mallinckrodt currently manufactures and markets two branded opioids:
Gxalgo, which is extended-release hydromorphone, sold in 8, 12, 16, and 32 mg dosage
strengths, and Roxicodone, which is oxycodone, sold in 15 and 30 mg dosage strengths.
In addition, Mallinckrodt previously developed, promoted, and sold the following branded

                                             25
     Case
      Case1:19-cv-02438-RDB
           1:19-cv-02438-RDB Document
                              Document1-5
                                       2 Filed
                                          Filed08/23/19
                                                08/23/19 Page
                                                          Page26
                                                               26ofof135
                                                                      135


opioid products: Magnacet, TussiCaps, and Xartemis XR.
      47.      While it has sought to develop its branded opioid products, Mallinckrodt has
long been a leading manufacturer of generic opioids. Mallinckrodt estimated that, in 2015,
it received approximately 25% of the U.S. Drug Enforcement Administration’s (“DEA”)
entire annual quota for controlled substances that it manufactures. Mallinckrodt also
estimated, based on IMS Health data for the same period, that its generics claimed an
approximately 23% market share of DEA Schedules II and III opioid and oral solid dose
medications.
      48.      Mallinckrodt operates a vertically integrated business in the United States:
(1) importing raw opioid materials, (2) manufacturing generic opioid products, primarily
at its facility in Hobart, New York, and (3) marketing and selling its products to drug
distributors, specialty pharmaceutical distributors, retail pharmacy chains, pharmaceutical
benefit managers that have mail-order pharmacies, and hospital buying groups.
               10.    The Insys Individual Defendants: John Kapoor and Michael
                      Babich

      49.      Insys Therapeutics, Inc. (“Insys”) is a Delaware corporation with its principal

place of business in Chandler, Arizona. Insys manufactures, markets, sells and distributes

nationwide several types of opioids, including Subsys—a fentanyl sublingual spray and

semi-synthetic opioid antagonist—as well as Syndros, a cannabinoid medicine used in

adults to treat common side-effects of opioid use, particularly for patients whose nausea

and vomiting have not improved with usual anti-nausea and vomiting medicines. The FDA

approved Subsys in 2012, and Syndros in 2016.

       50.     Subsys is indicated “for the management of breakthrough pain in cancer
patients 18 years of age and older who are already receiving and are tolerant to opioid




                                              26
      Case
       Case1:19-cv-02438-RDB
            1:19-cv-02438-RDB Document
                               Document1-5
                                        2 Filed
                                           Filed08/23/19
                                                 08/23/19 Page
                                                           Page27
                                                                27ofof135
                                                                       135


therapy for their underlying persistent cancer pain. »19 The indication also specifies that
“Subsys is intended to be used only in the care of cancer patients and only by oncologists
and pain specialists who are knowledgeable of and skilled in the use of Schedule II opioids
to treat cancer pain.” In addition, the indication provides that “[p]atients must remain on
around-the-clock opioids when taking SUBSYS.” Subsys is contraindicated for, among
other ailments, the “[management of acute or postoperative pain including
headache/migraine and dental pain.” It is available in 100 meg, 200 meg, 400 meg, 600
meg and 800 meg dosage strengths.
       51.    Insys’s revenue is derived almost entirely from Subsys. According to its
Form 10-K for 2015, Insys reported revenues of $331 million. Of that total, $329.5 million
was derived from sales of Subsys. The majority of Insys’s sales of Subsys are through
wholesalers, including Defendants AmerisourceBergen and Cardinal Health. In 2015,
those wholesalers respectively comprised 20%, 17%, and 14% of Insys’s total gross sales
of Subsys.
       52.    On Friday, June 7, 2019, the pharmaceutical arm of Insys formally pled
guilty to federal charges connected to allegations that the company bribed doctors to
prescribe a powerful opioid to patients who did not need it, as part of a $225 million dollar
deal entered into with the federal government in United States District Court for the District
of Massachusetts.20
       53.    Defendant John Kapoor is the founder and majority owner of Insys. In
October of 2017, Defendant Kapoor was arrested in Arizona and charged with RICO

19 The indication provides that “[pjatients considered opioid tolerant are those who are
taking around-the-clock medicine consisting of at least 60 mg of oral morphine daily, at
least 25 meg of transdermal fentanyl/hour, at least 30 mg of oral oxycodone daily, at least
8 mg of oral hydromorphone daily or an equianalgesic dose of another opioid daily for a
week or longer.”
20 https://www.law360.com/articles/1166925/insys-pleads-guilty-to-fraud-in-opioid-
bribe-scheme


                                             27
     Case
      Case1:19-cv-02438-RDB
           1:19-cv-02438-RDB Document
                              Document1-5
                                       2 Filed
                                          Filed08/23/19
                                                08/23/19 Page
                                                          Page28
                                                               28ofof135
                                                                      135


conspiracy, conspiracy to commit wire fraud, and conspiracy to violate the Anti-Kickback
Law, for his alleged participation in a nationwide scheme to bribe healthcare providers in
various states, including Maryland, to prescribe Subsys.21 On May 2,2019, he was found
guilty of a racketeering conspiracy and running a nation-wide bribery scheme.22 He is a
resident of Phoenix, Arizona, and a current member of the Board of Directors of Insys.
      54.    Defendant Michael Babich is the former CEO and President of Insys. In
2017, he was also arrested in Arizona on charges of RICO conspiracy, conspiracy to
commit wire fraud, and conspiracy to violate the Anti-Kickback Law. In January of 2019,
Defendant Babich pleaded to these charges.23 He is a resident of Scottsdale, Arizona.
      B.     Distributor Defendants
             1.     AmerisourceBergen
      55.    Defendant      Distributor     AmerisourceBergen       Drug      Corporation
(“AmerisourceBergen”) is a publicly traded company headquartered in Pennsylvania and
incorporated under the laws of Delaware. It is registered to do business in Maryland.
AmerisourceBergen is in the chain of distribution of prescription opioids. At all relevant
times, AmerisourceBergen was in the business of distributing substantial amounts of
prescription opioids to providers and retailers. AmerisourceBergen has engaged in
consensual commercial dealings in Carroll County, and has purposefully availed itself of
the advantages of conducting business with and within Carroll County.

21 United States Department of Justice (“DOJ”), Press Release—Founder and Owner of
Pharmaceutical Company Insys Arrested and Charged with Racketeerings U.S. Attny’s
Office Dist. of Mass. (Oct. 26,2017), https://www.justice.gov/usao-ma/pr/founder-and-
owner-pharmaceutical-company-insys-arrested-and-charged-racketeering
22 Emanuel, Gabrielle, Opioid Executive John Kapoor Found Guilty in Landmark Bribery
Case (May 2,2019) https://www.npr.org/2019/05/02/711346081/opioid-executive-john-
kapoor-found-guilty-in-landmark-bribery-case
23 J. Saltzman, Former CEO says Insys founder pushedfor higher doses ofopioid,
Boston Globe (Feb. 12,2019),
https://www2.bostonglobe.com/business/2019/02/12/former-ceo-says-insys-founder-
pushed-for-higher-doses-opioid/aZhLcDEnay003dzP!Fn9gN/story.html

                                            28
     Case
      Case1:19-cv-02438-RDB
           1:19-cv-02438-RDB Document
                              Document1-5
                                       2 Filed
                                          Filed08/23/19
                                                08/23/19 Page
                                                          Page29
                                                               29ofof135
                                                                      135


              2.     Cardinal Health
       56.    Defendant Distributor Cardinal Health 121, LLC is a for-profit Delaware
corporation with its principal place of business located in Columbia, Maryland. Defendant
Distributor Cardinal Health 122, LLC is a for-profit Delaware corporation with its principal
place of business located in Ellicott City, Maryland. Defendant Distributor Cardinal Health
100, Inc. is a for-profit Indiana corporation with its principal place of business located in
Dublin, Ohio. Defendant Distributor Cardinal Health 108, LLC is a for-profit Delaware
corporation with its principal place of business located in LaVergne, Tennessee. Defendant
Distributor Cardinal Health 107, LLC is a for-profit Ohio corporation with its principal
place of business located in Dublin, Ohio. Defendant Distributors Cardinal Health 110,
LLC; Cardinal Health 128, LLC; Cardinal Health 200, LLC; and Cardinal Health 5, LLC
are for-profit Delaware corporations with their principal place of business located in
Dublin, Ohio. Defendant Distributors Cardinal Health 132, LLC and Cardinal Health
Pharmacy Services, LLC are for-profit Delaware corporations with their principal place of
business located in Houston, Texas. (Cardinal Health 121, LLC; Cardinal Health 122,
LLC; Cardinal Health 100, Inc.; Cardinal Health 108, LLC; Cardinal Health 107, LLC;
Cardinal Health 128, LLC; Cardinal Health 5, LLC; Cardinal Health 110, LLC; Cardinal
Health 200, LLC; Cardinal Health Pharmacy Services, LLC; and Cardinal Health 132, LLC
are all registered to do business in Maryland and shall collectively be referred to as
“Cardinal Health.”) At all relevant times, Cardinal Health was in the business of
distributing substantial amounts of prescription opioids to providers and retailers. Cardinal
Health has engaged in consensual commercial dealings in Carroll County, and has
purposefully availed itself of the advantages of conducting business with and within Carroll
County. Cardinal Health is in the chain of distribution of prescription opioids.
       57.    Defendants AmerisourceBergen and Cardinal Health are collectively
referred to as the “Distributor Defendants.” Manufacturers of opioids have transferred
prescription opioids to the Distributor Defendants for years. The Distributor Defendants

                                             29
       Case
        Case1:19-cv-02438-RDB
             1:19-cv-02438-RDB Document
                                Document1-5
                                         2 Filed
                                            Filed08/23/19
                                                  08/23/19 Page
                                                            Page30
                                                                 30ofof135
                                                                        135


dominate 85 to 90 percent of all revenues from drug distribution in the United States,
estimated to be at $378.4 billion in 2015. The Distributor Defendants supplied opioids to
hospitals, pharmacies, doctors and other healthcare providers, which then dispensed the
drugs to patients in Maryland, including in Carroll County. The Distributor Defendants
have had substantial contacts and business relationships with the citizens of Carroll County.
The Distributor Defendants have purposefully availed themselves of business opportunities
within Carroll County.
        D.    DOE Defendants
        58.   The true names and capacities, whether individual, plural, corporate,
partnership, associate, or otherwise, of DOES 1 through 1000, inclusive, are unknown to
Carroll County who therefore sues said Defendants by such fictitious names. The hill
extent of the facts linking such fictitiously sued Defendants is unknown to Carroll County.
Carroll County is informed and believes and thereon alleges that each of the Defendants
designated herein as a DOE was, and is, negligently, recklessly, and/or intentionally
responsible for the events and happenings hereinafter referred to, and thereby negligently,
recklessly, and/or intentionally legally and proximately caused the hereinafter described
injuries and damages to Carroll County. Carroll County will hereafter seek leave of the
Court to amend this Complaint to show the fictitiously sued Defendants’ true names and
capacities, after the same have been ascertained.
III.   JURISDICTION AND VENUE
        59.   This Court has subject matter jurisdiction by grant of authority under the
Constitution of the State of Maryland.
       60.    This Court has personal jurisdiction over Defendants under the long-arm
statute of the State of Maryland, Md. Code Ann. §6-103, and the United States
Constitution, because they have regularly transacted business in Maryland; have
purposefully directed business activities to Maryland; and have engaged in unlawful
practices and caused injury in Maryland. Each Defendant has promoted, marketed, sold,

                                             30
      Case
       Case1:19-cv-02438-RDB
            1:19-cv-02438-RDB Document
                               Document1-5
                                        2 Filed
                                           Filed08/23/19
                                                 08/23/19 Page
                                                           Page31
                                                                31ofof135
                                                                       135


and/or distributed prescription opioids in the State of Maryland or directed to the State of
Maryland.
       61.     The Manufacturer and Distributor Defendants are each registered to do
business in Maryland and have generated substantial sums of money through the sale of
prescription opioids in Maryland. The Manufacturer Defendants have also unlawfully
promoted their opioids in Maryland, through conduct within the State of Maryland and
through other business activities directed into Maryland. Defendant Distributors Cardinal
Health 121, LLC and Cardinal Health 122, LLC each reside in Maryland and do business
in Maryland.
       62.     Venue in this Court is proper because Carroll County’s claims arise, in part,
in Carroll County and each of the Defendants conduct business there.
IV.    FACTUAL ALLEGATIONS
       A.      Background on Pain Medicine
       63.     The practice of medicine centers on informed risk management. Prescribers
must weigh the potential risks and benefits of each treatment option, as well as risk of non­
treatment. Accordingly, the safe and effective treatment of chronic pain requires that a
physician be able to weigh the relative risk of prescribing opioids against both (a) the
relative benefits that may be expected during the course of opioid treatment and (b) the
risks and benefits of alternatives.
       64.     Opium has been recognized as a tool to relieve pain for millennia; so has the
magnitude of its potential for abuse, addiction, and its dangers. Opioids are related to
illegal drugs like opium and heroin. In fact, some types of fentanyl, a widely-distributed
opioid in the United States, have now been made illegal in China.
       65.     During the Civil War, opioids gained popularity among doctors and
pharmacists for their ability to reduce anxiety and relieve pain—particularly on the
battlefield—and they were popularly used in a wide variety of commercial products
ranging from pain elixirs to cough suppressants and beverages. By 1900, an estimated

                                             31
      Case
       Case1:19-cv-02438-RDB
            1:19-cv-02438-RDB Document
                               Document1-5
                                        2 Filed
                                           Filed08/23/19
                                                 08/23/19 Page
                                                           Page32
                                                                32ofof135
                                                                       135


300,000 people were addicted to opioids in the United States. Both the number of opioid
addicts and the difficulty in weaning patients from opioids made clear their highly addictive
nature.
          66.   Due to concerns about their addictive properties, opioids have been regulated
at the federal level as controlled substances by the U.S. Drug Enforcement Administration
(“DEA”) since 1970. The labels for scheduled opioid drugs carry black box warnings of
potential addiction and “[sjerious, life-threatening, or fatal respiratory depression,” as the
result of an excessive dose.
          67.   Studies and articles from the 1970s and 1980s also made the reasons to avoid
opioids clear. Scientists observed poor outcomes from long-term opioid therapy in pain
management programs; opioids9 mixed record in reducing pain long-term and failure to
improve patients’ function; greater pain complaints as most patients developed tolerance
to opioids; opioid patients’ diminished ability to perform basic tasks; their inability to make
use of complementary treatments like physical therapy due to the side effects of opioids;
and addiction. Leading authorities discouraged, and even prohibited, the use of opioid
therapy for chronic pain.
          68.   Despite the fact that opioids are now routinely prescribed, there has never
been evidence of their safety and efficacy for long-term use. On the contrary, evidence
shows that opioid drugs are not effective to treat chronic pain, and may worsen patients’
health.     Increasing duration of opioid use is strongly associated with an increasing
prevalence of mental health conditions (depression, anxiety, post-traumatic stress disorder,
or substance abuse), increased psychological distress, and greater health care utilization.
          69.   Opioids are highly addictive. Patients using opioids for more than a few days
can experience severe withdrawal symptoms if they stop taking the drugs, including:
anxiety, insomnia, pain, blurry vision, rapid heartbeat, chills, panic attacks, nausea,
vomiting, and tremors. Withdrawal can last so long and be so painful that it is difficult to
stop taking opioids.

                                              32
        Case
         Case1:19-cv-02438-RDB
              1:19-cv-02438-RDB Document
                                 Document1-5
                                          2 Filed
                                             Filed08/23/19
                                                   08/23/19 Page
                                                             Page33
                                                                  33ofof135
                                                                         135


        70.    Putting patients on opioids puts them at risk. Patients who take opioids at
higher doses and for longer periods face higher and higher risk of addiction and death.
Relative to the general population, the risk of opioid-death is 35-times higher for patients
receiving three consecutive months of opioid therapy. Each of the Defendants named in
this Complaint disregarded the well-known and frightening statistics regarding opioid
abuse and chose to ignore them in the name of profits.
        B.     The Manufacturer Defendants’ Impact on the Perception and
               Prescribing of Opioids
        71.    Before the Manufacturer Defendants began the marketing campaign
complained of herein, the generally accepted standards of medical practice dictated that
opioids should only be used short-term, for acute pain, or for patients nearing the end of
life.   The Manufacturer Defendants changed this perception and took advantage of
addiction to make money. The Manufacturer Defendants9 marketing campaign resulted in
skyrocketing opioid prescriptions. The shocking increase in prescriptions has been a gold
mine for the Manufacturer Defendants. It has been a tragedy for patients and Carroll
County’s citizenry! Carroll County has lost citizens young and old to the opioid epidemic
- too many children in Carroll County have lost their parents and too many parents have
buried their children. Too many grandparents are raising their grandchildren.
         72.   Patients who survive addiction need lengthy, difficult, and expensive
treatment. People who are addicted to opioids are often unable to work. The addiction of
parents can force their children into foster care. Babies are bom addicted to opioids, a
condition known as Neonatal Abstinence Syndrome (“NAS”), because they are exposed to
the drugs in the womb. The rate of babies bom with NAS increased by 50% in Maryland
between 1999 and 2012.24

24 Centers for Disease Control and Prevention, Incidence ofNeonatal Abstinence
Syndrome—28 States, 1999-2013 (Aug. 12,2016),
https://www.cdc.gov/mmwr/volumes/65/wr/mm6531a2.htm

                                             33
      Case
       Case1:19-cv-02438-RDB
            1:19-cv-02438-RDB Document
                               Document1-5
                                        2 Filed
                                           Filed08/23/19
                                                 08/23/19 Page
                                                           Page34
                                                                34ofof135
                                                                       135


       C.     The Manufacturer Defendants Engaged in a Deceptive Marketing
              Scheme to Increase Profits
       73.    To profit from their dangerous drugs, the Manufacturer Defendants engaged
in deadly and illegal practices to deceive doctors and patients. First, the Manufacturer
Defendants deceived Carroll County doctors and patients to get more people on their
dangerous drugs. Second, the Manufacturer Defendants misled them to take higher and
more dangerous doses. Third, the Manufacturer Defendants deceived them to stay on their
drugs for longer and more harmful periods of time.
       74.    The Manufacturer Defendants targeted vulnerable people who could be
introduced to opioids, including elderly patients and people who had never taken opioids
before. The Manufacturer Defendants targeted these vulnerable patients even though the
risks of long-term opioid use were significantly greater for them. For example, the 2016
CDC Guideline observed that existing evidence showed that elderly patients taking opioids
suffer from elevated fall and fracture risks, greater risk of hospitalization, and increased
vulnerability to adverse drug effects and interactions. The Guideline therefore concluded
that there are “special risks of long-term opioid use for elderly patients” and recommended
that doctors use “additional caution and increased monitoring” to minimize the risks of
opioid use in elderly patients.
       75.    All the while, the Manufacturer Defendants peddled falsehoods to keep
patients away from safer alternatives. Even when the Manufacturer Defendants knew
people in Carroll County were addicted and dying, the Manufacturer Defendants treated
doctors and patients as “targets” to sell more drugs.
       76.    Each part of the scheme earned the Manufacturer Defendants more money
from opioid sales and caused more addiction and death in Carroll County. From 2012 to
2016, the total economic cost for opioid-related fatalities in Maryland, which includes




                                             34
      Case
       Case1:19-cv-02438-RDB
            1:19-cv-02438-RDB Document
                               Document1-5
                                        2 Filed
                                           Filed08/23/19
                                                 08/23/19 Page
                                                           Page35
                                                                35ofof135
                                                                       135


Carroll County, was over $55 billion.25 In 2016 alone, the economic cost of the opioid
epidemic in Maryland, which includes Carroll County, was over $21.19 billion.26 Each
Manufacturer Defendant participated in and profited from the opioid scheme in Maryland,
and specifically in Carroll County, as set forth below.
       D.     The Manufacturer Defendants Funneled Misrepresentations Through
              Sales Representatives, Advertisements, and Third-Parties
       77.    Carroll County patients continue to visit emergency rooms and/or die after
talcing the Manufacturer Defendants9 drugs because Carroll County was subject to the
Manufacturer Defendants9 massive deceptive sales campaign.              The Manufacturer
Defendants deceptively marketed their branded opioids directly to doctors and patients in
Carroll County. The Manufacturer Defendants also deployed sales representatives to
spread their false and misleading statements about the risks and benefits of opioids for the
treatment of chronic pain throughout Maryland and, specifically, in Carroll County.
       78.    These representatives were the Manufacturer Defendants9 most powerful
tools of deception by using them to conduct face to face meetings with Carroll County
healthcare providers and pharmacists in an effort to promote opioids. During sales visits,
the Manufacturer Defendants9 representatives made false and misleading claims directly
to the professionals who care for Carroll County patients. The Manufacturer Defendants
assigned representatives to Carroll County and gave them lists of Carroll County doctors
to visit. The ‘scripts9 used by these representatives were approved and closely monitored
by Manufacturer Defendants.
       79.    Each of these visits cost the Manufacturer Defendants money. But the
Manufacturer Defendants made this money back many times over, because they convinced

25 Minority Staff, Senate Committee on Health, Education, Labor, and Pensions, The
Economic Cost of the Opioid Epidemic in Maryland,
https://oversight.house.gov/sites/democrats.oversight.house.gov/files/Economic%20Cost
%20of%20the%200pioid%20Epidemic%20in%20Maryland.pdf
26 Id.

                                             35
     Case
      Case1:19-cv-02438-RDB
           1:19-cv-02438-RDB Document
                              Document1-5
                                       2 Filed
                                          Filed08/23/19
                                                08/23/19 Page
                                                          Page36
                                                               36ofof135
                                                                      135


doctors to prescribe their addictive drugs. The Manufacturer Defendants rewarded high
prescribing doctors with meals, money, and gifts. The Manufacturer Defendants’ sales
representatives who generated the most prescriptions won bonuses and prizes. These
representatives have spread and continue to spread misinformation regarding the risks and
benefits of opioids to hundreds of thousands of doctors, and other healthcare providers,
including those in Carroll County.
       80.    The Manufacturer Defendants’ representatives have been reprimanded for
their deceptive promotions. A July 2010 "Dear Doctor” letter mandated by the FDA
required Actavis to acknowledge to the doctors to whom it marketed its drugs that
"[b]etween June 2009 and February 2010, Actavis sales representatives distributed . . .
promotional materials that . . . omitted and minimized serious risks associated with
[Kadian],” including the risk of “[m]isuse, [ajbuse, and [diversion of [o]pioids” and,
specifically, the risk that "[o]pioid[s] have the potential for being abused and are sought by
drug abusers and people with addiction disorders and are subject to criminal diversion.”
       81.    The Manufacturer Defendants also conducted and continue to conduct
advertising campaigns touting the purported benefits of their branded drugs. For example,
the Manufacturer Defendants spent more than $14 million on medical journal advertising
of opioids in 2011, nearly triple what they spent in 2001. This amount included $8.3
million by Purdue, $4.9 million by Janssen, and $1.1 million by Endo.
       82.    A number of the Manufacturer Defendants’ branded ads deceptively
portrayed the benefits of opioids for chronic pain. For example, since at least May 21,
2011, Endo has distributed and made available on its website, opana.com, a pamphlet
promoting Opana ER with photographs depicting patients with physically demanding jobs
like construction workers and chefs, misleadingly implying that the drug would provide
long-term pain-relief and functional improvement. Purdue also ran a series of ads, called
“Pain vignettes,” for OxyContin in 2012 in medical journals. These ads featured chronic
pain patients and recommended OxyContin for each. One ad described a “54-year old

                                             36
      Case
       Case1:19-cv-02438-RDB
            1:19-cv-02438-RDB Document
                               Document1-5
                                        2 Filed
                                           Filed08/23/19
                                                 08/23/19 Page
                                                           Page37
                                                                37ofof135
                                                                       135


writer with osteoarthritis of the hands” and implied that OxyContin would help the writer
work more effectively. Endo and Purdue agreed in late 2015 and 2016 to halt these
misleading representations in New York, but they continue to disseminate them in
Maryland.
          83.   Similarly, despite Subsys’ limited indication and the potent danger
associated with fentanyl, Insys falsely and misleadingly marketed Subsys to doctors as an
effective treatment for back pain, neck pain and other off-label breakthrough pain
conditions. As of June 2012, Insys defined “breakthrough pain” in cancer patients to
include mild pain: a “flare of mild-to-severe pain in patients with otherwise stable
persistent pain,” based on a misleading citation to a paper written by Dr. Russell
Portenoy.27 Insys trained and instructed its sales representatives to use the false definition
of breakthrough pain and specifically to use a core visual aid, including the improper
definition, whenever they detailed Subsys to a healthcare provider or provider’s office.
          84.   According to a 2014 article in The New York Times, only 1% of prescriptions
for Subsys were written by oncologists. Approximately half the prescriptions were written
by pain specialists, with others, including dentists and podiatrists, writing prescriptions as
well.28
          85.   On September 6, 2017, Senator Claire McCaskill’s report, “Fueling an
Epidemic: Insys Therapeutics and the System Manipulation of Prior Authorization” was
published. The report found that Insys manipulated the prior authorization process 29 by

27 Portenoy’s paper, which was featured in the 1990 issue of Pain, actually defined
breakthrough pain as “a transitory increase in pain to greater than moderate intensity—
i.e., to an intensity of‘severe’ or ‘excruciating’)... on a baseline pain of moderate
intensity or less.” Russell K. Portenoy & Neil A. Hagen, Breakthrough pain: Definition,
prevalence and characteristics, 41(3) Pain 273-81 (July 1990).
28 Katie Thomas, Doubts Raised About Off-Label Use ofSubsys, a Strong Painkiller,
N.Y. Times (May 13,2014), https://www.nytimes.com/2014/05/14/ business/doubts-
raised-aboutoff-label-use-of-subsys-a-strong-painkiller.html.
29 Prior authorization (PA) is any process by which physicians and other health care

                                             37
     Case
      Case1:19-cv-02438-RDB
           1:19-cv-02438-RDB Document
                              Document1-5
                                       2 Filed
                                          Filed08/23/19
                                                08/23/19 Page
                                                          Page38
                                                               38ofof135
                                                                      135


misleading pharmacy benefit managers about the role of Insys in the prior authorization
process and the presence of breakthrough cancer pain in potential Subsys patients.30
       86.   On September 12, 2017, Senator McCaskill convened a Roundtable
Discussion on Opioid Marketing. During the hearing, Senator McCaskill stated:

      “The opioid epidemic is the direct result of a calculated marketing and sales
      strategy developed in the 90’s, which delivered three simple messages to
      physicians. First, that chronic pain was severely undertreated in the United
      States. Second, that opioids were the best tool to address that pain. And
      third, that opioids could treat pain without risk of serious addiction. As it
      turns out these messages were exaggerations at best and outright lies at worst.

      “Our national opioid epidemic is complex, but one explanation for this crisis
      is simple, pure greed. 31

      87.    Less than two years later, Insys9 former chief executive officer pleaded guilty
to participating in a nationwide scheme to bribe doctors in exchange for prescribing
Sybsys.32
      88.    The Manufacturer Defendants33 also identified doctors to serve, for payment,
on their speakers9 bureaus and to attend programs with speakers and meals paid for by the
Manufacturer Defendants. These speaker programs provided: (1) an incentive for doctors

providers must obtain advance approval from a health plan before a specific procedure,
service, device, supply or medication is delivered to the patient to qualify for payment
coverage. (American Medical Association, Prior authorization: The current landscape,
p. 1 (2015), https://www.ama-assn.org/sites/ama-assn.org/files/corp/media-
browser/premium/ psa/prior-authorization-toolkit_0.pdf
30 HSGAC Minority Staff Report, Insys Therapeutics and the Systemic Manipulation of
Prior Authorization (2017).
31 See, LIVESTREAM: Insys Opioid Sales and Marketing Practices Roundtable,
September 12,2017, at 31:03-31:37, https://www.youtube.com/watch?v=k9mrQa8_vAo
(last accessed Mar. 17,2019).
32 Nate Raymon, Former Insys CEO pleads guilty to opioid kickback scheme, Reuters
(Jan. 9,2019), https://www.reuters.com/article/us-insys-opioids/former-insys-ceo-pleads-
guilty-to-opioid-ldckback-scheme-idUSKCN 1P312L.
33 Upon information and belief, Actavis continued to carry out speaker programs after it
acquired Radian.

                                            38
     Case
      Case1:19-cv-02438-RDB
           1:19-cv-02438-RDB Document
                              Document1-5
                                       2 Filed
                                          Filed08/23/19
                                                08/23/19 Page
                                                          Page39
                                                               39ofof135
                                                                      135


to prescribe a particular opioid (so they might be selected to promote the drug); (2)
recognition and compensation for the doctors selected as speakers; and (3) an opportunity
to promote the drug through the speaker to his or her peers. These speakers give the false
impression that they are providing unbiased and medically accurate presentations when
they are, in fact, presenting a script prepared by the Manufacturer Defendants. On
information and belief, these presentations conveyed misleading information, omitted
material information, and failed to correct the Manufacturer Defendants’ prior
misrepresentations about the risks and benefits of opioids.
       89.    Each Manufacturer Defendant devoted and continues to devote massive
resources to direct sales contacts (“detailing”) with doctors.       In 2014 alone, the
Manufacturer Defendants spent $ 168 million on detailing branded opioids to doctors. This
amount is twice as much as the Manufacturer Defendants spent on detailing in 2000. The
amount includes $108 million spent by Purdue, $34 million by Janssen, $10 million by
Endo, and $2 million by Actavis.
       90.    The Manufacturer Defendants also deceptively marketed opioids in
Maryland through unbranded advertising—i.e., advertising that promotes opioid use
generally but does not name a specific opioid. This advertising was ostensibly created and
disseminated by independent third parties. But by funding, directing, reviewing, editing,
and distributing this unbranded advertising, the Manufacturer Defendants controlled the
deceptive messages disseminated by these third parties and acted in concert with them to
falsely and misleadingly promote opioids for the treatment of chronic pain.34
       91.    The Manufacturer Defendants marketed through third-party, unbranded
advertising to avoid regulatory scrutiny because that advertising is not submitted to and
typically is not reviewed by the FDA. The Manufacturer Defendants also used third-party,
unbranded advertising to give the false appearance that the deceptive messages came from

34 The phrase “acted in concert” includes conspiring to achieve some end and aiding and
abetting in the commission of acts necessary to achieve some end.

                                            39
      Case
       Case1:19-cv-02438-RDB
            1:19-cv-02438-RDB Document
                               Document1-5
                                        2 Filed
                                           Filed08/23/19
                                                 08/23/19 Page
                                                           Page40
                                                                40ofof135
                                                                       135


an independent and objective source.         Like tobacco companies, the Manufacturer
Defendants used third parties that they funded, directed, and controlled to carry out and
conceal their scheme to deceive doctors and patients about the risks and benefits of long­
term opioid use for chronic pain.
       92.    The Manufacturer Defendants’ deceptive unbranded marketing often
contradicted what they said in their branded materials reviewed by the FDA. For example,
Endo’s unbranded advertising contradicted its concurrent, branded advertising for Opana
ER:

                  Pain: Opioid Therapy            Opana ER Advertisement
                      (Unbranded)                          (Branded)
                                                    “All patients treated with
                                                     opioids require careful
                                                  monitoring for signs of abuse
                “People who take opioids as        and addiction, since use of
                 prescribed usually do not         opioid analgesic products
                    become addicted.”             carries the risk of addiction
                                                    even under appropriate
                                                          medical use.”


       93.    The Manufacturer Defendants also spoke through a small circle of doctors
who, upon information and belief, were selected, funded, and elevated by the Manufacturer
Defendants because their public positions supported the use of opioids to treat chronic pain.
These doctors became known as “key opinion leaders” or “KOLs.” The Manufacturer
Defendants paid these KOLs to serve as consultants or on their advisory boards and to give
talks or present continuing medical education programs (“CMEs”), and their support
helped these KOLs become respected industry experts. As they rose to prominence, these
KOLs touted the benefits of opioids to treat chronic pain, repaying the Manufacturer
Defendants by advancing their marketing goals. KOLs9 professional reputations became
dependent on continuing to promote a pro-opioid message, even in activities that were not
directly funded by the Manufacturer Defendants.

                                             40
      Case
       Case1:19-cv-02438-RDB
            1:19-cv-02438-RDB Document
                               Document1-5
                                        2 Filed
                                           Filed08/23/19
                                                 08/23/19 Page
                                                           Page41
                                                                41ofof135
                                                                       135


       94.    Pro-opioid doctors are one of the most important avenues that the
Manufacturer Defendants use to spread their false and misleading statements about the
risks and benefits of long-term opioid use for chronic pain. The Manufacturer Defendants
know that doctors rely heavily and more uncritically on their peers for guidance, and KOLs
provide the false appearance of unbiased and reliable support for chronic opioid therapy.
For example, the New York Attorney General (“NY AG”) found in its settlement with
Purdue that through March 2015, the Purdue website, “In the Face of Pain,” failed to
disclose that doctors who provided testimonials on the site were paid by Purdue and
concluded that Purdue’s failure to disclose these financial connections potentially misled
consumers regarding the objectivity of the testimonials. KOLs have written, consulted on,
edited, and lent their names to books and articles, and have given speeches and CMEs
supportive of chronic opioid therapy. The Manufacturer Defendants created opportunities
for KOLs to participate in research studies Defendants suggested or chose and then cited
and promoted favorable studies or articles by their KOLs. By contrast, the Manufacturer
Defendants did not support, acknowledge, or disseminate publications of doctors
unsupportive or critical of chronic opioid therapy.
       95.    The Manufacturer Defendants9 KOLs also served on committees that
developed treatment guidelines that strongly encourage the use of opioids to treat chronic
pain and on the boards of pro-opioid advocacy groups and professional societies that
develop, select, and present CMEs. These guidelines and CMEs were not supported by the
scientific evidence at the time they were created, and they are not supported by the
scientific evidence today. The Manufacturer Defendants were able to direct and exert
control over each of these activities through their KOLs. The 2016 CDC Guideline
recognizes that treatment guidelines can “change prescribing practices.”
       96.    The Manufacturer Defendants also entered into arrangements with seemingly
unbiased and independent patient and professional organizations to promote opioids for the
treatment of chronic pain. Under the direction and control of Defendants, these “Front

                                            41
      Case
       Case1:19-cv-02438-RDB
            1:19-cv-02438-RDB Document
                               Document1-5
                                        2 Filed
                                           Filed08/23/19
                                                 08/23/19 Page
                                                           Page42
                                                                42ofof135
                                                                       135


Groups”—which include, but are not limited to, the American Pain Foundation (“APF”)
and the American Academy of Pain Medicine—generated treatment guidelines, unbranded
materials, and programs that favored chronic opioid therapy. These guidelines, materials,
and programs were not supported by the evidence at the time they were created, and they
are not supported by the scientific evidence today. Indeed, they stand in marked contrast
to the 2016 CDC Guideline.         These Front Groups also assisted the Manufacturer
Defendants by responding to negative articles, by advocating against regulatory changes
that would limit opioid prescribing in accordance with the scientific evidence, and by
conducting outreach to vulnerable patient populations targeted by the Manufacturer
Defendants.
       97.    These Front Groups depended on the Manufacturer Defendants for funding
and, in some cases, for survival. Defendants also exercised control over programs and
materials created by these groups by collaborating on, editing, and approving their content,
and by funding their dissemination. For example, Purdue’s consulting agreement with APF
gave it direct, contractual control over APF’s work. In doing so, the Manufacturer
Defendants ensured the Groups would generate only the messages the Manufacturer
Defendants wanted to distribute. Despite this, the Front Groups held themselves out as
independent and serving the needs of their members—whether patients were suffering from
pain or doctors were treating those patients.
       98.    The Manufacturer Defendants worked together, through Front Groups, to
spread their deceptive messages about the risks and benefits of long-term opioid therapy.
For example, the Manufacturer Defendants combined their efforts through the Pain Care
Forum (“PCF”), which began in 2004 as an APF project.               PCF is comprised of
representatives from opioid manufacturers (including Endo, Janssen/J&J, and Purdue) and
various Front Groups, almost all of which received substantial funding from the
Manufacturer Defendants. Among other projects, PCF worked to ensure that an FDA-
mandated education project on opioids was not unacceptably negative and did not require

                                                42
      Case
       Case1:19-cv-02438-RDB
            1:19-cv-02438-RDB Document
                               Document1-5
                                        2 Filed
                                           Filed08/23/19
                                                 08/23/19 Page
                                                           Page43
                                                                43ofof135
                                                                       135


mandatory participation by prescribes, which the Manufacturer Defendants determined
would reduce prescribing. PCF also worked to address a perceived “lack of coordination”
among its members and developed “key” messages that were disseminated in programs
and industry-run websites.
       E.     The Manufacturer Defendants Deceived Doctors and Patients to Get
              More People on Dangerous Drugs, at Higher Doses, for Longer Periods
       99.    To convince doctors and patients around the country, including in Maryland,
that opioids can and should be used to treat chronic pain, the Manufacturer Defendants had
to convince them that long-term opioid use is both safe and beneficial. The Manufacturer
Defendants deceived those doctors and patients about the risks and benefits of long-term
opioid use.        The Manufacturer Defendants, through Front Groups, KOLS, and
advertisements, made claims that were not supported by or were contrary to the scientific
evidence—most frequently, these claims downplayed the risks of addiction in order to
convince patients and doctors alike that prescription opioids should be used more regularly.
Even though pronouncements by and guidance from the FDA and the CDC based on that
evidence confirm that their claims were false and misleading, Carroll County is informed
and believes that the Manufacturer Defendants have not corrected them and continue to
spread them today, including as set forth specifically below.
              1.       Deception About Addiction
       100. The Manufacturer Defendants always knew that their opioids carry grave
risks of addiction and death. Instead of being honest about these risks, the Manufacturer
Defendants obscured them, including by falsely stating and implying that “appropriate
patients” won’t get addicted. To convince doctors and patients that opioids are safe, the
Manufacturer Defendants deceptively trivialized and failed to disclose the risks of long­
term opioid use, particularly the risk of addiction, through a series of misrepresentations
that have been conclusively debunked by the FDA and CDC.
       101. First, the Manufacturer Defendants falsely claimed that the risk of addiction

                                            43
      Case
       Case1:19-cv-02438-RDB
            1:19-cv-02438-RDB Document
                               Document1-5
                                        2 Filed
                                           Filed08/23/19
                                                 08/23/19 Page
                                                           Page44
                                                                44ofof135
                                                                       135


is low and that addiction is unlikely to develop when opioids are prescribed, as opposed to
obtained illicitly; and failed to disclose the greater risk of addiction with prolonged use of
opioids. Some illustrative examples of these false and misleading claims that were made
by, are continuing to be made by, and/or have not been corrected by the Manufacturer
Defendants after May 21,2011, are described below:
              a. Actavis’s predecessor caused a patient education brochure to be
                 distributed in 2007 that claimed opioid addiction is possible, but “less
                 likely if you have never had an addiction problem.” Upon information
                 and belief, based on Actavis’s acquisition of its predecessor’s marketing
                 materials along with the rights to Kadian, Actavis continued to use this
                 brochure in 2009 and beyond.
              b. Purdue and Cephalon sponsored APF’s Treatment Options: A Guide for
                 People Living with Pain (2007), which instructed that addiction is rare
                 and limited to extreme cases of unauthorized dose escalations, obtaining
                 duplicative opioid prescriptions from multiple sources, or theft.
              c. Endo sponsored a website, Painknowledge.com, which claimed in 2009
                 that “[p]eople who take opioids as prescribed usually do not become
                 addicted.” Another Endo website, PainAction.com, stated “Did you
                 know? Most chronic pain patients do not become addicted to the opioid
                 medications that are prescribed for them.”
              d. Endo and Cephalon distributed a pamphlet with the Endo logo entitled
                 Living with Someone with Chronic Pain, which stated that: “Most health
                 care providers who treat people with pain agree that most people do not
                 develop an addiction problem.” A similar statement appeared on the
                 Endo website www.opana.com.
              e. Janssen/J&J reviewed, edited, approved, and distributed a patient
                 education guide entitled Finding Relief: Pain Management for Older
                 Adults (2009), which described as “myth” the claim that opioids are
                 addictive, and asserted as fact that “[m]any studies show that opioids are
                 rarely addictive when used properly for the management of chronic pain.”
              f. Janssen ran a website, Prescriberesponsibly.com (last updated July 2,
                 2015), which claims that concerns about opioid addiction are
                 “overestimated.”
              g. Purdue sponsored APF’s A Policymaker’s Guide to Understanding Pain
                 & Its Management - which claims that less than 1% of children

                                             44
     Case
      Case1:19-cv-02438-RDB
           1:19-cv-02438-RDB Document
                              Document1-5
                                       2 Filed
                                          Filed08/23/19
                                                08/23/19 Page
                                                          Page45
                                                               45ofof135
                                                                      135


                 prescribed opioids will become addicted and that pain is undertreated due
                 to “misconceptions about opioid addiction[].”
              h. Detailers for Purdue, Endo, Teva, and Janssen in Maryland have
                 minimized or omitted and continue to minimize or omit any discussion
                 with doctors or their medical staff in Maryland, including Carroll County,
                 about the risk of addiction; falsely claiming that abuse-deterrent
                 formulations “cannot be crushed,” downplaying the potential that these
                 opioids could be abused; and routinely did not correct the
                 misrepresentations noted above.

       102. Moreover, Purdue, in a pamphlet for doctors, Providing Relief, Preventing
Abuse: A Reference Guide to Controlled Substance Prescribing Practices, wrote that
addiction “is not caused by drugs.” Instead, Purdue assured doctors that addiction happens
when the wrong patients get drugs and abuse them: “it is triggered in a susceptible
individual by exposure to drugs, most commonly through abuse.”35
       103. Purdue also promoted its opioids to Carroll County patients with marketing
that was designed to obscure the risk of addiction and even the fact that Purdue was behind
the campaign. Purdue created a website, In the Face ofPain, that promoted pain treatment
by urging patients to “overcome” their “concerns about addiction.” Testimonials on the
website that were presented as personal stories were in fact by Purdue consultants, whom
Purdue had paid tens of thousands of dollars to promote its drugs.36
       104. Another Purdue publication, the Resource Guide for People with Pain,
falsely assured patients and doctors that opioid medications are not addictive:
              “Many people living with pain and even some healthcare providers
              believe that opioid medications are addictive. The truth is that
              when properly prescribed by a healthcare professional and taken

35 Purdue Pharma LP, Providing Relief, Preventing Abuse (2008), pg. 12; see also K.
Nelson, Purdue Pharma lawsuit: Terms you need to know to understand OxyContin blitz,
Knox News (July 13,2018),
https://www.knoxnews.com/story/news/health/2018/07/13/purdue-pharma-lawsuit-terms-
know-understand-oxycontin-blitz/779173002/
36 Purdue Pharma LP, In the Face ofPain (Oct. 24,2011).


                                            45
      Case
       Case1:19-cv-02438-RDB
            1:19-cv-02438-RDB Document
                               Document1-5
                                        2 Filed
                                           Filed08/23/19
                                                 08/23/19 Page
                                                           Page46
                                                                46ofof135
                                                                       135


              as directed, these medications give relief- not a *high »\ *»37

       105. Purdue falsely denied the risk of addiction, falsely implied that addiction
requires patients to get “high,” and falsely promised that patients would not get addicted if
they took opioids as prescribed.
       106. Purdue funded and distributed many more publications that were similarly
misleading. Exit Wounds: A Survival Guide to Pain Managementfor Returning Veterans
and their Families misleadingly claimed: “Long experience with opioids shows that people
who are not predisposed to addiction are unlikely to become addicted to opioid pain
medications.”38
       107. Responsible Opioid Prescribing told doctors that only a “small minority of
people seeking treatment may not be reliable or trustworthy” and not suitable for addictive
opioid drugs.39
       108.   Similarly, while Janssen/J&J repeatedly disclaimed responsibility for its part
in causing the opioid crisis, insisting that “[everything that we have done with our products
when we’ve promoted opioid products . . . was appropriate and responsible,” internal
memoranda and communications between high-level executives at Janssen show the
company funded and pushed bogus research to lend false credibility to a series of
dangerous fictions, claiming that “[m]any studies show that opioids are rarely addictive
when used properly for the management of chronic pain,” and enabling “Janssen’s
representatives [to] promote[] Nucynta and Nucynta ER as safer, milder, and less addictive
than competitor opioids like OxyContin. »40

37 Purdue Pharma LP, Resource Guidefor People with Pain, p. 8 (2009).
38 Purdue Pharma LP, Exit Wounds, p. 107 (2009).
39 Purdue Pharma LP, Responsible Opioid Prescribing, p. 11 (2007).
40 M. Aron, deceptively marketing opioids, NJTV News (Nov. 13,2018),
https://www.njtvonline.org/news/video/state-sues-johnson-johnson-subsidiary-for-
deceptively-marketing-opioids/


                                              46
      Case
       Case1:19-cv-02438-RDB
            1:19-cv-02438-RDB Document
                               Document1-5
                                        2 Filed
                                           Filed08/23/19
                                                 08/23/19 Page
                                                           Page47
                                                                47ofof135
                                                                       135


         109. In 2017, Mallinckrodt agreed to settle for $35 million the Department of
Justice’s allegations regarding excessive sales of oxycodone in Florida. The Department
of Justice alleged that, even though Mallinckrodt knew that its oxycodone was being
diverted for illicit use, it nonetheless continued to incentivize and supply these suspicious
sales, and it failed to notify the DEA of the suspicious orders in violation of its obligations
as a registrant under the Controlled Substances Act, 21 U.S.C. § 801 et seq. (“CSA”).
Similarly, in 2008, Cephalon pled guilty to a criminal violation of the Federal Food, Drug
and Cosmetic Act for its misleading promotion of Actiq and two other drugs, and agreed
to pay $425 million.
         110.   Over and over, Defendants said opioids could be given to “trusted” patients
without risk of addiction. To promote their drugs, the Manufacturer Defendants pushed
the myth that addiction is a character flaw, and “trustworthy” people do not get addicted to
drugs.
         111. These claims are contrary to longstanding scientific evidence, as the FDA
and CDC have conclusively declared. As noted in the 2016 CDC Guideline approved by
the FDA, there is “extensive evidence” of the “possible harms of opioids (including opioid
use disorder [an alternative term for opioid addiction]).” The Guideline points out that
“[ojpioid pain medication use presents serious risks, including... opioid use disorder” and
that “continuing opioid therapy for 3 months substantially increases risk for opioid use
disorder.” (Emphasis added.)
         112. The FDA further exposed the falsity of the Manufacturer Defendants’ claims
about the low risk of addiction when it announced changes to the labels for ER/LA opioids
in 2013 and for IR opioids in 2016. In its announcements, the FDA found that “most opioid
drugs have ‘high potential for abuse’” and that opioids “are associated with a substantial
risk of misuse, abuse, NOWS [neonatal opioid withdrawal syndrome], addiction, overdose,
and death.” According to the FDA, because of the “known serious risks” associated with
long-term opioid use, including “risks of addiction, abuse, and misuse, even at

                                              47
      Case
       Case1:19-cv-02438-RDB
            1:19-cv-02438-RDB Document
                               Document1-5
                                        2 Filed
                                           Filed08/23/19
                                                 08/23/19 Page
                                                           Page48
                                                                48ofof135
                                                                       135


recommended doses, and because of the greater risks of overdose and death,” opioids
should be used only “in patients for whom alternative treatment options” like non-opioid
drugs have failed. The FDA further acknowledged that the risk is not limited to patients
who seek drugs illicitly; addiction “can occur in patients appropriately prescribed
[opioids].”
       113. TheNew York Attorney General, in a 2016 settlement agreement with Endo,
found that opioid “use disorders appear to be highly prevalent in chronic pain patients
treated with opioids, with up to 40% of chronic pain patients treated in specialty and
primary care outpatient centers meeting the clinical criteria for an opioid use disorder.”
Endo had claimed until at least April 2012 on its www.opana.com website that “[m]ost
healthcare providers who treat patients with pain agree that patients treated with prolonged
opioid medicines usually do not become addicted,” but the NY AG found that Endo had
no evidence for that statement. Consistent with this, Endo agreed not to “make statements
that... opioids generally are non-addictive” or “that most patients who take opioids do not
become addicted” in New York. Endo has not been restricted from making these statements
in Maryland yet.
              2.     Deception to Get Vulnerable Patients on Opioids
       114. To expand the market for opioids, the Manufacturer Defendants also trained
their representatives to target vulnerable populations and encourage doctors to put them on
opioids, without disclosing the risks. The Manufacturer Defendants deceptively promoted
opioids for elderly patients, patients who had never taken opioids, and patients with
osteoarthritis—putting thousands of more patients at risk.
       Elderly Patients
       115. The Manufacturer Defendants knew that prescribing opioids to elderly
patients increase their risk of death. Elderly patients are at a greater risk of dangerous
interactions between drugs. They are also at a greater risk of respiratory depression—in
which patients suffocate and die. But the Manufacturer Defendants saw the opportunity to

                                            48
      Case
       Case1:19-cv-02438-RDB
            1:19-cv-02438-RDB Document
                               Document1-5
                                        2 Filed
                                           Filed08/23/19
                                                 08/23/19 Page
                                                           Page49
                                                                49ofof135
                                                                       135


earn millions of dollars by getting elderly patients on opioids because the public would pay
through Medicare. For instance, Purdue’s internal documents show it targeted “Patients
over the age of 65 as more Medicare Part D coverage is achieved.”41
       Opioid-Naive Patients
       116. The Manufacturer Defendants also targeted patients who were not already
taking opioids, described in the field as “opioid-naive.” The Manufacturer Defendants
unfairly and deceptively marketed their drugs as appropriate treatments for opioid-naive
patients, without disclosing that they face even higher risks of overdose and death.
    CLOSE #1
    Opioid-naive (5 mcg/hour):
               • ‘Doctor, either today or tomorrow, do you anticipate seeing this commercially
                  insured, opioid-naive patient with moderate to severe chronic pain, who you believe
                  would benefit from Butrans?___________________________ _
                                         Purdue sales scriptfrom 20U

       117. For instance, Purdue trained its sales reps to promote their drugs specifically
for opioid-naive patients. In training calls, Purdue managers instructed:
       ■   “Your opportunity here is with the naive community; let’s use the naive trial to
           make the case. ”

       ■    “You created an epiphany with the doctor today (potentially) by reviewing the
           opiate naive patient profile. What made him more apt to write this for his
           patient, being an amiable doctor, is the fact that he would not have to talk
           patients out oftheir short-acting [opioids]. ”

       ■    “This was an example ofwhat a good call looks like ... [Dr.] was particularly
           interested in the RM case study ofMarjorie, which generated a robust discussion
           ofopioid naive patients ... ”

       118. Purdue also promoted its drugs for opioid-naive patients using the deceptive
term “first line opioid.” “First line” is a medical term for the preferred first step in treating
a patient. Opioids are not an appropriate first line therapy.



41 Purdue Pharma LP, Pain Products Presentation, p. 12 (Jan. 28,2015).

                                                   49
      Case
       Case1:19-cv-02438-RDB
            1:19-cv-02438-RDB Document
                               Document1-5
                                        2 Filed
                                           Filed08/23/19
                                                 08/23/19 Page
                                                           Page50
                                                                50ofof135
                                                                       135
                       Do You Have Patients Like Pam*?



                                                          IKMual (dstory;
                                                          • n-tcv^U *OU» wflMNwe lOM but 9»«
                                                          • Ocm total m* iw *mM «c> ike tn g ««»
                                                          • Kn • M Ing taquMfi omM. nqw4 MnnUn
                                                            Mutaeo&Mf&iiainiila luxMitfmtiiir
                                                          •MiaitefeMlBVMcrt
                                                          • Hi* «pm Amp? me to paiaftd m • total iter


                                                          Cvrtal tkcrapy:
                                                          • CuHrtlt taNg  HB ■£!•) utfem mry 6 ta«n
                                                          •fBnsanaeqM^nmMMflimfvapr
                                                          • ItoiM^aiiidBUlaiMil-iMKAtbn):
                                                           Amigtpiiiiai a • t «i m ll«m tuk
                                                          • Hr pn » m ■ tie mmap mi *t*» tatMdwUfy
                                                            topae&dtoe


                                                          Covcnge
                                                          • Kb Uctan hn 0 hsridin <M«r




                                                          WpeneVMM
                                                1.   <


                                     I’unlueopioidpmmotiimfirm 201Sli




       119. The Manufacturer Defendants also found vulnerable opioid-naive patients by
targeting prescribes with the least training in the risks of opioids. The Manufacturer
Defendants determined that nurse practitioners, physician assistants, and primary care
doctors were especially responsive to sales reps, so it targeted them to sell more drugs.
       Osteoarthritis Patients
       120. The Manufacturer Defendants knew that opioids were not appropriate to treat
nonmalignant pain in non-cancer patients, including patients suffering from osteoarthritis.
Opioids are not approved to treat osteoarthritis. For instance, Purdue conducted a single
study on osteoarthritis for Butrans, and it failed. Purdue admitted in internal documents
that its opioids “are not indicated for a specific disease” and “it is very important that you
never suggest to your HCP [health care professional] that OxyContin is indicated for the
treatment of a specific disease state such as Rheumatoid Arthritis or Osteoarthritis.”
       121. Nevertheless, to meet their business goals, the Manufacturer Defendants

                                                     50
      Case
       Case1:19-cv-02438-RDB
            1:19-cv-02438-RDB Document
                               Document1-5
                                        2 Filed
                                           Filed08/23/19
                                                 08/23/19 Page
                                                           Page51
                                                                51ofof135
                                                                       135


trained their sales representatives to mislead doctors by promoting opioids for
osteoarthritis. For instance, a Purdue marketing presentation concluded that its sales reps
were “identifying appropriate patients” because osteoarthritis was specifically mentioned
during at least 35% of sales visits.
       122.   The Manufacturer Defendants also directed their sales reps to use marketing
materials that highlight patients with osteoarthritis, even though their drugs were never
indicated for that disease.
              3.      The Manufacturer Defendants Deceived Doctors and Patients to
                      Use Higher and Higher Doses
       123. The impetus behind the Manufacturer Defendants9 scheme is as simple as it
is nefarious. Enticed by the exponentially greater profits that would result from increases
in opioid dose mix, the Manufacturer Defendants deceived (or bribed) Carroll County’s
local prescribes in order to increase the supply of prescription opioids in Plaintiffs
territory and drown Plaintiffs community in a sea of highly addictive, prescription drugs.
       124. The Manufacturer Defendants—including, but not limited to, Defendant
Purdue and Defendant Endo—also falsely instructed doctors and patients that the signs of
addiction are actually signs of undertreated pain and should be treated by prescribing more
opioids. Defendants called this phenomenon “pseudoaddiction”—a made-up, misleading
and scientifically unsubstantiated term coined by Dr. David Haddox, who went to work for
Purdue, and popularized by Dr. Russell Portenoy, a KOL for Endo, Janssen, Teva, and
Purdue. Through aggressive marketing campaigns to Carroll County prescribes and
patients, the Manufacturer Defendants used the concept of “pseudoaddiction” as a lever to
mislead prescribes and their patients into believing that certain warning signs of opioid
addiction 42 were neither indicative of “true” addiction nor cause for alarm. To the

42 E.g., demanding more opioids, engaging in manipulative behavior to obtain drugs,
requesting specific drugs, hoarding drugs during periods of reduced symptoms, using drugs
to treat another symptom, etc.

                                            51
      Case
       Case1:19-cv-02438-RDB
            1:19-cv-02438-RDB Document
                               Document1-5
                                        2 Filed
                                           Filed08/23/19
                                                 08/23/19 Page
                                                           Page52
                                                                52ofof135
                                                                       135


contrary, the Manufacturer Defendants repeatedly claimed these warning signs were
manifestations of undertreated pain, which should be addressed by prescribing more
opioids. Importantly, at all times relevant to this action, the Manufacturer Defendants both
knew the concept of “pseudoaddiction” was false and yet actively sought to conceal the
truth from Carroll County’s physicians and patients, sabotaging these prescribers’ ability
to protect their patients from opioid addiction and concomitant injuries. Some illustrative
examples of these deceptive claims that were made by, are continuing to be made by, and/or
have not been corrected by the Manufacturer Defendants are described below:
              a. Purdue, Cephalon and Endo sponsored Responsible Opioid Prescribing
                 (2007), which taught that behaviors such as “requesting drugs by name”,
                 “demanding or manipulative behavior,” seeing more than one doctor to
                 obtain opioids, and hoarding, are all signs of pseudoaddiction, rather than
                 true addiction. Responsible Opioid Prescribing remains for sale online.
             b. Janssen sponsored, funded, and edited the Let }s Talk Pain website, which
                in 2009 stated: “pseudoaddiction ... refers to patient behaviors that may
                occur when pain is under-treated .... Pseudoaddiction is different from
                true addiction because such behaviors can be resolved with effective pain
                management.”
             c. Endo sponsored a National Initiative on Pain Control (N1PC) CME
                program in 2009 titled Chronic Opioid Therapy: Understanding Risk
                While Maximizing Analgesia, which promoted pseudoaddiction by
                teaching that a patient’s aberrant behavior was the result of untreated
                pain. Endo substantially controlled N1PC by funding NIPC projects;
                developing, specifying, and reviewing content; and distributing NIPC
                materials.
             d. Purdue published a pamphlet in 2011 entitled Providing Relief,
                Preventing Abuse, which described pseudoaddiction as a concept that
                “emerged in the literature” to describe the inaccurate interpretation of
                [drug-seeking behaviors] in patients who have pain that has not been
                effectively treated.”
             e. Purdue sponsored a CME program entitled “Path of the Patient,
                Managing Chronic Pain in Younger Adults at Risk for Abuse” in 2011.
                In a role play exercise, a chronic pain patient with a history of drug abuse
                tells his doctor that he is taking twice as many hydrocodone pills as
                directed. The narrator notes that because of pseudoaddiction, the doctor

                                            52
      Case
       Case1:19-cv-02438-RDB
            1:19-cv-02438-RDB Document
                               Document1-5
                                        2 Filed
                                           Filed08/23/19
                                                 08/23/19 Page
                                                           Page53
                                                                53ofof135
                                                                       135


                 should not assume the patient is addicted even if he persistently asks for
                 a specific drug, seems desperate, hoards medicine, or “overindulges in
                 unapproved escalating doses.” The doctor treats this patient by
                 prescribing a high-dose, long-acting opioid.
              f. Detailers for Purdue have directed doctors and their medical staff in
                 Maryland, including Carroll County, to PartnersAgainstPain.com, which
                 contained false and misleading materials describing pseudoaddiction.
              g. Purdue and Cephalon sponsored APF’s Treatment Options: A Guide for
                 People Living with Pain (2007), which states: “Pseudo-addiction
                 describes patient behaviors that may occur when pain is undertreated ...
                 Pseudo-addiction can be distinguished from true addiction in that this
                 behavior ceases when pain is effectively treated.” (emphasis added.)
       125. The 2016 CDC Guideline rejects the concept of pseudoaddiction. Nowhere
in the Guideline does it recommend that opioid dosages be increased if a patient is not
experiencing pain relief. To the contrary, the Guideline explains that “[pjatients who do
not experience clinically meaningful pain relief early in treatment ... are unlikely to
experience pain relief with longer-term use,” and that physicians should “reassess[] pain
and function within 1 month” in order to decide whether to “minimize risks of long-term
opioid use by discontinuing opioids” because the patient is “not receiving a clear benefit.”
       126.   Even one of the Manufacturer Defendants has effectively repudiated the
concept of pseudoaddiction. In finding that “[t]he pseudoaddiction concept has never been
empirically validated and in fact has been abandoned by some of its proponents,” the NY
AG, in its 2016 settlement with Endo, reported that “Endo’s Vice President for
Pharmacovigilance and Risk Management testified to [the NY AG] that he was not aware
of any research validating the ‘pseudoaddiction’ concept” and acknowledged the difficulty
in distinguishing “between addiction and ‘pseudoaddiction, »     s*43
                                                                        Consistent with this
testimony, Endo agreed not to "use the term ‘pseudoaddiction’ in any training or

43 In the Matter of Endo Health Solutions Inc., et al., Assurance No. 15-228, p. 7, H 23
(NY AG, Mar. 1, 2016), https://www.ag.ny.gov/pdfs/ENDO_AOD_030116-
Fully_Executed.pdf


                                            53
      Case
       Case1:19-cv-02438-RDB
            1:19-cv-02438-RDB Document
                               Document1-5
                                        2 Filed
                                           Filed08/23/19
                                                 08/23/19 Page
                                                           Page54
                                                                54ofof135
                                                                       135


marketing” in New York.44
       127.    The Manufacturer Defendants also falsely promised prescribes and their
patients that addiction risk screening tools, patient contracts, urine drug screens, and similar
strategies would both allow these prescribes to reliably identify and safely prescribe
opioids to patients who are predisposed to addiction and be efficacious enough to
essentially rule out the risk of opioid addiction (even in the context of long-term opioid
therapy). These misrepresentations were especially insidious because the Manufacturer
Defendants aimed them at general practitiones and family doctos who lack the time and
expertise to closely manage higher-risk patients on opioids. The Manufacturer Defendants9
misrepresentations made these doctors feel more comfortable prescribing opioids to their
patients, and patients more comfortable starting on opioid therapy for chronic pain. Some
illustrative examples of these deceptive claims that were made by, are continuing to be
made by, and/or have not been corrected by the Manufacturer Defendants after March 21,
2011 are described below:
              a. Endo paid for a 2007 supplement in the Journal of Family Practice written
                 by a doctor who became a member of Endo’s speakers bureau in 2010.
                 The supplement, entitled Pain Management Dilemmas in Primary Care:
                 Use ofOpioids, emphasized the effectiveness of screening tools, claiming
                 that patients at high risk of addiction could safely receive chronic opioid
                 therapy using a “maximally structured approach” involving toxicology
                 screens and pill counts.
              b. Purdue sponsored a November 2011 webinar, Managing Patient’s Opioid
                 Use: Balancing the Need and Risk, which claimed that screening tools,
                 urine tests, and patient agreements prevent “overuse of prescriptions” and
                 “overdose deaths.”
              c. As recently as 2015, Purdue has represented in scientific conferences that
                 “bad apple” patients - and not opioids - are the source of the addiction
                 crisis and that once those “bad apples” are identified, doctors can safely
                 prescribe opioids without causing addiction.
              d. Since at least May 21,2011, detailers for Purdue have touted and continue .

44 Id., p. 15,1|41.e.

                                              54
     Case
      Case1:19-cv-02438-RDB
           1:19-cv-02438-RDB Document
                              Document1-5
                                       2 Filed
                                          Filed08/23/19
                                                08/23/19 Page
                                                          Page55
                                                               55ofof135
                                                                      135


                   to tout to doctors in Maryland, including Carroll County, the reliability
                   and effectiveness of screening or monitoring patients as a tool that would
                   virtually eliminate the risks of opioid abuse and addiction.

       128.   Consistent with what the Manufacturer Defendants already knew—but failed
to disclose—at all times relevant to this action, the 2016 CDC Guideline confirms that the
Manufacturer Defendants’ statements were false, misleading, and unsupported at the time
they were made by the Manufacturer Defendants. The Guideline notes that there are no
studies assessing the effectiveness of risk mitigation strategies—such as screening tools,
patient contracts, urine drug testing, or pill counts widely believed by doctors to detect and
deter abuse—“for improving outcomes related to overdose, addiction, abuse, or misuse.”
As a result, the Guideline recognizes that available risk screening tools “show insufficient
accuracy for classification of patients as at low or high risk for [opioid] abuse or misuse”
and counsels that prescribes “should not overestimate the ability of these tools to rule out
risks from long-term opioid therapy.” (Emphasis added.)
              4.      The Manufacturer Defendants Peddled Falsehoods to Keep
                      Patients Away from Safer Alternatives
                      A.     Deception about Quality of Life
       129. The Manufacturer Defendants also steered patients away from safer
alternatives with the false claim that its opioids improve patients’ “quality of life.” For
instance, Purdue’s internal documents admit that “Purdue has no clinical studies or other
substantia] evidence demonstrating that a Purdue Product will improve the quality of a
person’s life.” Nevertheless, Purdue sales reps repeatedly claimed that its opioids improve
quality of life. Purdue also devised and funded third-party publications to say that opioids
give patients the “quality of life we deserve.”
                      B.     Deception about Risk of Abuse
       130. In addition to visiting prescribes and pharmacists hundreds of thousands of
times, the Manufacturer Defendants distributed thousands of copies of its deceptive


                                             55
     Case
      Case1:19-cv-02438-RDB
           1:19-cv-02438-RDB Document
                              Document1-5
                                       2 Filed
                                          Filed08/23/19
                                                08/23/19 Page
                                                          Page56
                                                               56ofof135
                                                                      135


publications, including Providing Relief,\ Preventing Abuse; Resource Guide for People
with Pain; Exit Wounds; Opioid Prescribing: Clinical Tools and Risk Management
Strategies; Responsible Opioid Prescribing; Clinical Issues in Opioid Prescribing; and In
The Face ofPain.
              5.     The Manufacturer Defendants Downplayed Opioids Withdrawal
       131. To downplay the risk and impact of addiction and make doctors feel more
comfortable starting patients on opioids, the Manufacturer Defendants falsely claimed that
opioid dependence can easily be addressed by tapering and that opioid withdrawal is not a
problem, and failed to disclose the increased difficulty of stopping opioids after long-term
use. For example, a 2011 non-credit educational program sponsored by Endo, entitled
“Persistent Pain in the Older Adult,” claimed that withdrawal symptoms can be avoided by
tapering a patient’s opioid dose by 10%-20% for 10 days. Purdue sponsored APF’s A
Policymaker‘s Guide to Understanding Pain & Its Management, which claimed that
“[s]ymptoms of physical dependence can often be ameliorated by gradually decreasing the
dose of medication during discontinuation” without mentioning any hardships that might
occur. This publication was available on APF’s website until the organization dissolved
in May 2012. Detailers for Janssen have told and continue to tell doctors in Maryland,
including Carroll County, that their patients would not experience withdrawal if they
stopped using opioids.
       132. The Manufacturer Defendants deceptively minimized the significant
symptoms of opioid withdrawal—which, as explained in the 2016 CDC Guideline, include
drug craving, anxiety, insomnia, abdominal pain, vomiting, diarrhea, sweating, tremor,
rapid heartbeat, spontaneous abortion and premature labor in pregnant women, and the
unmasking or exacerbating of anxiety, depression, and addiction—and grossly understated
the difficulty of tapering, particularly after long-term opioid use. The 2016 CDC Guideline
recognizes that the duration of opioid use and the dosage of opioids prescribed should be
“limit[ed]” to “minimize the need to taper opioids to prevent distressing or unpleasant

                                            56
      Case
       Case1:19-cv-02438-RDB
            1:19-cv-02438-RDB Document
                               Document1-5
                                        2 Filed
                                           Filed08/23/19
                                                 08/23/19 Page
                                                           Page57
                                                                57ofof135
                                                                       135


withdrawal symptoms,” because “physical dependence on opioids is an expected
physiologic response in patients exposed to opioids for more than a few days.” The
Guideline further states that “tapering opioids can be especially challenging after years on
high dosages because of physical and psychological dependence” and highlights the
difficulties, including the need to carefully identify “a taper slow enough to minimize
symptoms and signs of opioid withdrawal” and to “pause[] and restart[]” tapers depending
on the patient’s response. The CDC also acknowledges the lack of any “high-quality
studies comparing the effectiveness of different tapering protocols for use when opioid
dosage is reduced or opioids are discontinued.”
       133.   Some prescribes and many patients in Carroll County relied on the truth of
the Manufacturers Defendants’ representations about both the benefits of opioid analgesics
and the risks of opioid addiction. Because each of the Manufacturer Defendants willfully
concealed the truth about their products and knew their representations were false at the
time they were made, Carroll County’s citizens are forced to pay the price for Defendants’
misconduct.
              6.     The Manufacturer Defendants Hid the Greater Risks to Patients
                     at Higher Dosages of Opioids
       134. The Manufacturer Defendants were in the best position to know, and in fact
did know, that—relative to the general population—the risk of opioid-related death
increases exponentially after a patient takes opioids for several consecutive months.
       135.   Specifically, the Manufacturer Defendants falsely claimed that doctors and
patients could increase opioid dosages indefinitely without added risk and failed to disclose
the greater risks to patients at higher dosages. The ability to escalate dosages was critical
to the Manufacturer Defendants’ efforts to market opioids for long-term use to treat chronic
pain because, absent this misrepresentation, doctors would have abandoned treatment when
patients built up tolerance and lower dosages did not provide pain relief. Some illustrative
examples of these deceptive claims that were made by, are continuing to be made by, and/or

                                             57
      Case
       Case1:19-cv-02438-RDB
            1:19-cv-02438-RDB Document
                               Document1-5
                                        2 Filed
                                           Filed08/23/19
                                                 08/23/19 Page
                                                           Page58
                                                                58ofof135
                                                                       135


have not been corrected by the Manufacturer Defendants after May 21,2011, are described
below:
                 a. Actavis9 predecessor created a patient brochure for Kadian in 2007
                    that stated, “Over time, your body may become tolerant of your
                    current dose. You may require a dose adjustment to get the right
                    amount of pain relief. This is not addiction.99 Upon information and
                    belief, based on Actavis9 acquisition of its predecessor’s marketing
                    materials along with the rights to Kadian, Actavis continued to use
                    these materials in 2009 and beyond.
                 b. Purdue and Cephalon sponsored APF’s Treatment Options: A Guide
                    for People Living with Pain (2007), which claims that some patients
                     “need” a larger dose of an opioid, regardless of the dose currently
                     prescribed. The guide stated that opioids have “no ceiling dose” and
                     are therefore the most appropriate treatment for severe pain.45
                 c. Endo sponsored a website, painknowledge.com, which claimed in
                    2009 that opioid dosages may be increased until “you are on the right
                    dose of medication for your pain.” The website was still accessible
                    online after May 21,2011.
                 d. Endo distributed a pamphlet edited by a KOL entitled Understanding
                    Your Pain: Taking Oral Opioid Analgesics, which was still available
                    after May 21,2011 on Endo’s website. In Q&A format, it asked "If I
                    take the opioid now, will it work later when I really need it?” The
                    response is, “The dose can be increased. . . . You won’t ‘run out9 of
                    pain relief.”
                 e. Janssen sponsored a patient education guide entitled Finding Relief:
                    Pain Management for Older Adults (2009), which was distributed by
                    its sales force. This guide listed dosage limitations as “disadvantages”
                    of other pain medicines but omitted any discussion of risks of

45 The Manufacturer Defendants frequently contrasted the lack of a ceiling dosage for
opioids with the risks of a competing class of analgesics: over-the-counter nonsteroidal
anti-inflammatories (or NSAIDs). The Manufacturer Defendants deceptively describe the
risks from NSAIDs while failing to disclose the risks from opioids. (See, e.g., Case
Challenges in Pain Management: Opioid Therapy for Chronic Pain (Endo) (describing
massive gastrointestinal bleeds from long-term use of NSAIDs and recommending
opioids); Finding Relief: Pain Management for Older Adults (Janssen) (NSAIDs caused
kidney or liver damage and increased risk of heart attack and stroke, versus opioids, which
cause temporary “upset stomach or sleepiness” and constipation).)


                                            58
     Case
      Case1:19-cv-02438-RDB
           1:19-cv-02438-RDB Document
                              Document1-5
                                       2 Filed
                                          Filed08/23/19
                                                08/23/19 Page
                                                          Page59
                                                               59ofof135
                                                                      135


                    increased opioid dosages.
                 f. Through March 2015a Purdue’s In the Face ofPain website promoted
                    the notion that if a patient’s doctor does not prescribe what, in the
                    patient’s view, is a sufficient dosage of opioids, he or she should find
                    another doctor who will.
                 g. Purdue sponsored APF’s A Policymaker’s Guide to Understanding
                    Pain & Its Management, which taught that dosage escalations are
                    “sometimes necessary,” even unlimited ones, but did not disclose the
                    risks from high opioid dosages. This publication is still available
                    online.
                 h. Purdue sponsored a CMG entitled Overview ofManagement Options
                    that is still available for CME credit. The CME was edited by a KOL
                    and taught that NSAIDs and other drugs, but not opioids, are unsafe
                    at high dosages.
                 i. Purdue presented a 2015 paper at the College on the Problems of Drug
                    Dependence challenging the correlation between opioid dosage and
                    overdose.
                j. Since at least May 21, 2011, Purdue’s detailers have told doctors in
                   Maryland, including in Carroll County, that they should increase the
                   dose of OxyContin, rather than the frequency of use, to address early
                   failure.
       136. Through a series of internal strategy presentations and other communications
with its sales force and prescriber-accomplices, Purdue aimed to “drive” patients toward
higher doses of opioids for longer periods by dramatically increasing the supply. Purdue
also sought to increase consumer demand for opioids, namely by offering discounts to
patients on their first prescriptions. These discounts ultimately proved to be one of
Purdue’s most powerful tactics to keep patients on opioids longer, as Purdue’s return on
investment from these discounts was a staggering 4.28—i.e., every $1,000,000 Purdue
gave away in first-time patient discounts came back to Purdue as $4,280,000 in revenue.




                                            59
      Case
       Case1:19-cv-02438-RDB
            1:19-cv-02438-RDB Document
                               Document1-5
                                        2 Filed
                                           Filed08/23/19
                                                 08/23/19 Page
                                                           Page60
                                                                60ofof135
                                                                       135

                Drive appropriate titration and length of therapy with
                continuing patients, to maintain total Kg within 2% of forecast

                              Purdue internal strategy presentation from 20J 2

       137. These claims conflict with the scientific evidence, as confirmed by the FDA
and CDC. As the CDC explains in its 2016 Guideline, the “[b]enefits of high-dose opioids
for chronic pain are not established” while the “risks for serious harms related to opioid
therapy increase at higher opioid dosage.” More specifically, the CDC explains that “there
is now an established body of scientific evidence showing that overdose risk is increased
at higher opioid dosages.” The CDC also states that “there is an increased risk for opioid
use disorder, respiratory depression, and death at higher dosages.” That is why the CDC
advises doctors to “avoid increasing dosages” above 90 morphine milligram equivalents
per day.
       138. The 2016 CDC Guidelines reinforce earlier findings announced by the FDA.
In 2013, the FDA acknowledged “that the available data do suggest a relationship between
increasing opioid dose and risk of certain adverse events.” For example, the FDA noted
that studies “appear to credibly suggest a positive association between high-dose opioid
use and the risk of overdose and/or overdose mortality.” In fact, a recent study found that
92% of persons who died from an opioid-related overdose were initially prescribed opioids
for chronic pain.
       139. Finally, the Manufacturer Defendants’ deceptive marketing of the so-called
abuse-deterrent properties of some of their opioids has created false impressions that these
opioids can prevent and curb addiction and abuse. Indeed, in a 2014 survey of 1,000
primary care physicians, nearly half reported that they believed abuse-deterrent
formulations are inherently less addictive.
       140. These abuse deterrent formulations (“AD opioids”) are harder (but not
impossible) to crush, chew, or grind; become gelatinous when combined with a liquid,
making them harder to inject; or contain a counteragent such as naloxone that is activated
if the tablets are tampered. Though at all times relevant to this action the Manufacturer

                                                  60
      Case
       Case1:19-cv-02438-RDB
            1:19-cv-02438-RDB Document
                               Document1-5
                                        2 Filed
                                           Filed08/23/19
                                                 08/23/19 Page
                                                           Page61
                                                                61ofof135
                                                                       135


Defendants falsely claimed that AD opioids “cannot be crushed," the FDA found in 2015
that AD opioids are, in fact, “not impossible" to abuse.46 They can be defeated—often
quickly and easily—by those determined to do so. Moreover, they do not stop oral intake,
the most common avenue for opioid misuse and abuse, and do not reduce the rate of misuse
and abuse by patients who become addicted after using opioids long-term as prescribed or
who escalate their use by taking more pills or higher doses.
       141. Because of these significant limitations on AD opioids and because of the
heightened risk for misconceptions and for the false belief that AD opioids can be
prescribed safely, the FDA has cautioned that any communications from the sponsor
companies regarding AD properties must be truthful and not misleading (based on a
product’s labeling), and supported by sound science taking into consideration the totality
of the data for the particular drug. Claims for AD opioid products that are false, misleading,
and/or insufficiently proven do not serve the public health.47
       142. Despite this admonition, the Manufacturer Defendants have made and
continue to make misleading claims about the extent to which their AD opioids can prevent
or reduce abuse and addiction.
       143. For example, Endo has marketed Opana ER as tamper- or crush-resistant and
less prone to misuse and abuse since at least May 21, 2011 even though: (1) the FDA
rejected Endo’s petition to approve Opana ER as abuse-deterrent in 2012; (2) the FDA
warned in a 2013 letter that there was no evidence that Opana ER “would provide a
reduction in oral, intranasal or intravenous abuse”; and (3) Endo’s own studies, which it
failed to disclose, showed that Opana ER could still be ground and chewed. Endo’s
advertisements for the 2012 reformulation of Opana ER falsely claimed that Opana ER

46 See U.S. Food and Drug Administration (“FDA"). Abuse-Deterrent Opioids—
Evaluation and Labeling: Guidancefor Industry, p. 23 (Apr. 2015),
https://www.fda.gov/downloads/drugs/guidancecomplianceregulatoryinformation/guidan
ces/ucm334743 .pdf
47 Ibid.

                                             61
      Case
       Case1:19-cv-02438-RDB
            1:19-cv-02438-RDB Document
                               Document1-5
                                        2 Filed
                                           Filed08/23/19
                                                 08/23/19 Page
                                                           Page62
                                                                62ofof135
                                                                       135


could not be crushed, suggesting it was more difficult to abuse. On information and belief,
detailers for Endo continue to reiterate these false statements to Maryland prescribers,
including in Carroll County.
       144. In the 2016 settlement with the NY AG, Endo agreed not to make statements
in New York that Opana ER was “designed to be, or is crush resistant.” The NY AG found
those statements false and misleading because there was no difference in the ability to
extract the narcotic from Opana ER. The NY AG also found that Endo failed to disclose
its own knowledge of the crushability of redesigned Opana ER in its marketing to
formulary committees and pharmacy benefit managers.
       145. Because Opana ER could be “readily prepared for injection” and was linked
to outbreaks of HIV and a serious blood disease, in May 2017, an FDA advisory committee
recommended that Opana ER be withdrawn from the market. The FDA adopted this
recommendation on June 8, 2017 and requested that Endo withdraw Opana ER from the
market.48
       146.   Likewise, Purdue has engaged and continues to engage in deceptive
marketing of its AD opioids—i.e.9 reformulated Oxycontin and Hysingla—since at least
May 21,2011. Before April 2013, Purdue did not market its opioids based on their abuse
deterrent properties. However, Maryland prescribers report that detailers from Purdue have
regularly used the so-called abuse deterrent properties of Purdue’s opioid products as a
primary selling point to differentiate those products from their competitors. Specifically,
these detailers: (1) claim that Purdue’s AD opioids prevent tampering and cannot be
crushed or snorted; (2) claim that Purdue’s AD opioids prevent or reduce opioid misuse,
abuse, and diversion, are less likely to yield a euphoric high, and are disfavored by opioid
abusers; (3) Purdue’s AD opioids are “safer” than other opioids; and (4) fail to disclose

48 FDA News Release, FDA requests removal of Opana ERfor risks related to abuse
(June 8,2017),
https://www.fda.gov/NewsEvents/Newsroom/PressArniouncements/ucm562401.htm

                                            62
      Case
       Case1:19-cv-02438-RDB
            1:19-cv-02438-RDB Document
                               Document1-5
                                        2 Filed
                                           Filed08/23/19
                                                 08/23/19 Page
                                                           Page63
                                                                63ofof135
                                                                       135


that Purdue’s AD opioids do not impact oral abuse or misuse and that its abuse deterrent
properties can be defeated.
       147.   These statements and omissions by Purdue are false and misleading and
conflict with or are inconsistent with the FDA-approved label for Purdue’s AD opioids—
which indicates that abusers do seek them because of their high likability when snorted,
that their abuse deterrent properties can be defeated, and that they can be abused orally
notwithstanding their abuse deterrent properties and which does not indicate that AD
opioids prevent or reduce abuse, misuse, or diversion.
       148. To the contrary, testimony in litigation against Purdue and other evidence
indicates that Purdue knew and should have known that “reformulated OxyContin is not
better at tamper resistance than the original OxyContin” and is still regularly tampered with
and abused. Websites and message boards used by drug abusers, such as bluelight.org and
reddit, also report a variety of ways to tamper with OxyContin and Hysingla, including
•through grinding, microwaving then freezing, or drinking soda or fruit juice in which the
tablet has been dissolved. Even Purdue’s own website describes a study it conducted that
found continued abuse of OxyContin with so-called abuse deterrent properties. Finally,
there are no reliable studies indicating that Purdue’s AD opioids are safer than any other
opioid products.
       149. A 2015 study also shows that many opioid addicts are abusing Purdue’s AD
opioids through oral intake or by defeating the abuse deterrent mechanism. Indeed, one-
third of the patients in the study defeated the abuse deterrent mechanism and were able to
continue inhaling or injecting the drug. And to the extent that the abuse of Purdue’s AD
opioids was reduced, those addicts simply shifted to other drugs such as heroin.49 Despite
this, J. David Haddox, the Vice President of Health Policy for Purdue, falsely claimed in

49 Cicero, Theodore J., and Matthew S. Ellis, Abuse-deterrentformulations and the
prescription opioid abuse epidemic in the United States: lessons learnedfrom Oxycontin,
72.5 JAMA Psychiatry, 424-30 (2015).

                                             63
      Case
       Case1:19-cv-02438-RDB
            1:19-cv-02438-RDB Document
                               Document1-5
                                        2 Filed
                                           Filed08/23/19
                                                 08/23/19 Page
                                                           Page64
                                                                64ofof135
                                                                       135


2016 that the evidence does not show that Purdue’s AD opioids are being abused in large
numbers.
       150.    Similarly, the 2016 CDC Guideline states that “[n]o studies” support the
notion that “abuse-deterrent technologies [are] a risk mitigation strategy for deterring or
preventing abuse,” noting that the technologies “do not prevent opioid abuse through oral
intake, the most common route of opioid abuse, and can still be abused by nonoral routes.”
Tom Frieden, the Director of the CDC, has further reported that his staff could not find
“any evidence showing the updated opioids [ADFs] actually reduce rates of addiction,
overdoses, or death. »50
       151.    These false and misleading claims about the abuse deterrent properties of
their opioids are especially troubling. First, the Manufacturer Defendants are using these
claims in a spurious attempt to rehabilitate their image as responsible opioid manufacturers.
Indeed, Purdue has conveyed that its sale of AD opioids is “atonement” for its earlier sins
even though its true motive was to preserve the profits it would have lost when its patent
for OxyContin expired. Purdue introduced its first AD opioid days before that patent would
have expired and petitioned the FDA to withdraw its non-AD opioid as unsafe and; thereby,
preventing generic competition.       Second, these claims are falsely targeting doctors’
concerns about the toll caused by the explosion in opioid prescriptions and use and
encouraging doctors to prescribe AD opioids under the mistaken belief that these opioids
are safer, even though they are not. Finally, these claims are causing doctors to prescribe
more AD opioids—which are far more expensive than other opioid products even though
they provide little or no additional benefit.
       152. These numerous, longstanding misrepresentations of the risks of long-term
opioid use spread by Defendants successfully convinced doctors and patients to discount
those risks.

50 Perrone, Drugmakers push profitable, but unproven, opioid solution (Dec. 15,2016).


                                                64
     Case
      Case1:19-cv-02438-RDB
           1:19-cv-02438-RDB Document
                              Document1-5
                                       2 Filed
                                          Filed08/23/19
                                                08/23/19 Page
                                                          Page65
                                                               65ofof135
                                                                      135


             7.     The Manufacturer Defendants Grossly Overstated the Benefits of
                    Chronic Opioid Therapy
       153. To convince doctors and patients that opioids should be used to treat chronic
pain, the Manufacturer Defendants also had to persuade them that there was a significant
upside to long-term opioid use. But as the 2016 CDC Guideline makes clear, there is
“insufficient evidence to determine the long-term benefits of opioid therapy for chronic
pain.” (Emphasis added.) In fact, the CDC found-that “[n]o evidence shows a long-term
benefit of opioids in pain and function versus no opioids for chronic pain with outcomes
examined at least 1 year later (with most placebo-controlled randomized trials < 6 weeks
in duration)” and that other treatments were more or equally beneficial and less harmful
than long-term opioid use. The FDA, too, has recognized the lack of evidence to support
long-term opioid use. In 2013, the FDA stated that it was “not aware of adequate and well-
controlled studies of opioids use longer than 12 weeks.” Despite this, the Manufacturer
Defendants falsely and misleadingly touted the benefits of long-term opioid use and falsely
and misleadingly suggested that these benefits were supported by scientific evidence. Not
only have the Manufacturer Defendants failed to correct these false and misleading claims,
they continue to make them today.
       154. For example, the Manufacturer Defendants falsely claimed that long-term
opioid use improved patients' function and quality of life. Some illustrative examples of
these deceptive claims that were made by, are continuing to be made by, and/or have not
been corrected by the Manufacturer Defendants after May 21,2011 are described below:
             a. Actavis distributed an advertisement that claimed that the use of Kadian
                to treat chronic pain would allow patients to return to work, relieve “stress
                on your body and your mental health,” and help patients enjoy their lives.
             b. Endo distributed advertisements that claimed that the use of Opana ER
                for chronic pain would allow patients to perform demanding tasks like
                construction work or work as a chef and portrayed seemingly healthy,
                unimpaired subjects.
             c. Janssen sponsored and edited a patient education guide entitled Finding
                                            65
Case
 Case1:19-cv-02438-RDB
      1:19-cv-02438-RDB Document
                         Document1-5
                                  2 Filed
                                     Filed08/23/19
                                           08/23/19 Page
                                                     Page66
                                                          66ofof135
                                                                 135


          Relief: Pain Management for Older Adults (2009) - which states as “a
          fact” that “opioids may make it easier for people to live normally.” The
          guide lists expected functional improvements from opioid use, including
          sleeping through the night, returning to work, recreation, sex, walking,
          and climbing stairs and states that “[u]sed properly, opioid medications
          can make it possible for people with chronic pain to ‘return to normal.1”
       d. Purdue ran a series of advertisements for OxyContin in 2012 in medical
          journals entitled “Pain vignettes,” which were case studies featuring
          patients with pain conditions persisting over several months and
          recommending OxyContin for them. The ads implied that OxyContin
          improves patients1 function.
      e. Responsible Opioid Prescribing (2007), sponsored and distributed by
         Endo, Cephalon and Purdue, taught that relief of pain by opioids, by
         itself, improved patients1 function.
      f. Purdue and Cephalon sponsored APF’s Treatment Options: A Guide for
         People Living with Pain (2007), which counseled patients that opioids
         “give [pain patients] a quality of life we deserve.”
      g. Endo’s N1PC website painknowledge.com claimed in 2009 that with
         opioids, “your level of function should improve; you may find you are
         now able to participate in activities of daily living, such as work and
         hobbies, that you were not able to enjoy when your pain was worse.”
         Elsewhere, the website touted improved quality of life (as well as
         “improved function”) as benefits of opioid therapy. The grant request
         that Endo approved for this project specifically indicated NIPC’s intent
         to make misleading claims about function, and Endo closely tracked visits
         to the site.
      h. Endo was the sole sponsor, through NIPC, of a series of non-credit
         educational programs titled Persistent Pain in the Older Patient, which
         claimed that chronic opioid therapy has been “shown to reduce pain and
         improve depressive symptoms and cognitive functioning.” The CME
         was disseminated via webcast.
      i. Janssen sponsored, funded, and edited a website, Let *s Talk Pain, in 2009,
         which featured an interview edited by Janssen claiming that opioids
         allowed a patient to “continue to function.”
      j. Purdue sponsored the development and distribution of APF’s A
         Policymaker’s Guide to Understanding Pain & Its Management, which
         claimed that “multiple clinical studies” have shown that opioids are

                                    66
      Case
       Case1:19-cv-02438-RDB
            1:19-cv-02438-RDB Document
                               Document1-5
                                        2 Filed
                                           Filed08/23/19
                                                 08/23/19 Page
                                                           Page67
                                                                67ofof135
                                                                       135


                  effective in improving daily function, psychological health, and health-
                  related quality of life for chronic pain patients.”
              k. In a 2015 video on Forbes.com discussing the introduction of Hysingla
                 ER, Purdue’s Vice President of Health Policy, J. David Haddox, talked
                 about the importance of opioids, including Purdue’s opioids, to chronic
                 pain patients’ “quality of life,” and complained that CDC statistics do not
                 take into account that patients could be driven to suicide without pain
                 relief.
              1. Since at least May 21,2011, Purdue’s, Endo’s, Teva’s and Janssen’s sales
                 representatives have conveyed and continue to convey to prescribers in
                 Maryland, including in Carroll County, the message that opioids will
                 improve patient function.
       155. These claims find no support in the scientific literature. The FDA and other
federal agencies have made this clear for years. The 2016 CDC Guideline approved by the
FDA concluded that “there is no good evidence that opioids improve pain or function with
long-term use, and . . . complete relief of pain is unlikely.” The CDC reinforced this
conclusion throughout its 2016 Guideline:
          •    "No evidence shows a long-term benefit ofopioids in pain andJunction
              versus no opioids for chronic pain with outcomes examined at least 1 year
              later...”

          •   "Although opioids can reduce pain during short-term use, the clinical
              evidence reviewfound insufficient evidence to determine whether pain
              relief is sustained and whether function or quality oflife improves with
              long-term opioid therapy. ”

          •     “[EJvidence is limited or insufficientfor improved pain orJunction with
               long-term use ofopioids for several chronic pain conditions for which
               opioids are commonly prescribed, such as low back pain, headache, and
              fibromyalgia. ”
       156. The CDC also noted that the risks of addiction and death “can cause distress
and inability to fulfill major role obligations.” As a matter of common sense (and medical
evidence), drugs that can kill patients or commit them to a life of addiction or recovery do
not improve their function and quality of life.


                                             67
      Case
       Case1:19-cv-02438-RDB
            1:19-cv-02438-RDB Document
                               Document1-5
                                        2 Filed
                                           Filed08/23/19
                                                 08/23/19 Page
                                                           Page68
                                                                68ofof135
                                                                       135


       157.   The 2016 CDC Guideline was not the first time a federal agency repudiated
Defendants’ claim that opioids improved function and quality of life. In 2010, the FDA
warned Actavis, in response to its advertising described above, that “[w]e are not aware of
substantial evidence or substantial clinical experience demonstrating that the magnitude of
the effect of the drug [Radian] has in alleviating pain, taken together with any drug-related
side effects patients may experience ... results in any overall positive impact on a patient’s
work, physical and mental functioning, daily activities, or enjoyment of life.” And in 2008,
the FDA sent a warning letter to an opioid manufacturer, making it clear “that [the claim
that] patients who are treated with the drug experience an improvement in their overall
function, social function, and ability to perform daily activities ... has not been
demonstrated by substantial evidence or substantial clinical experience.”
       158. The Manufacturer Defendants also falsely and misleadingly emphasized or
exaggerated the risks of competing products like NSAlDs, so that doctors and patients
would look to opioids first for the treatment of chronic pain.            For example, the
Manufacturer Defendants, before and after May 21, 2011, have overstated the number of
deaths from NSAIDS and have prominently featured the risks of NSA1DS, while
minimizing or failing to mention the serious risks of opioids.           Once again, these
misrepresentations by the Manufacturer Defendants contravene pronouncements by and
guidance from the FDA and CDC based on the scientific evidence. Indeed, the FDA
changed the labels for ER/LA opioids in 2013 and 1R opioids in 2016 to state that opioids
should only be used as a last resort “in patients for which alternative treatment options”
like non-opioid drugs “are inadequate.” And the 2016 CDC Guideline states that NSAIDs,
not opioids, should be the first-line treatment for chronic pain, particularly arthritis and
lower back pain.
              8.     The Manufacturer Defendants Engaged in Other Unlawful and
                     Unfair Misconduct
       159.   Since at least 2010, Defendant Purdue’s sales representatives have pressed

                                             68
      Case
       Case1:19-cv-02438-RDB
            1:19-cv-02438-RDB Document
                               Document1-5
                                        2 Filed
                                           Filed08/23/19
                                                 08/23/19 Page
                                                           Page69
                                                                69ofof135
                                                                       135


doctors to prescribe its opioids in order to be rewarded with talks paid by Purdue.
        160. Although the U.S. Drug Enforcement Agency (DEA) has repeatedly
informed Purdue about its legal “obligation to design and operate a system to disclose...
suspicious orders of controlled substances” and to inform the DEA “of suspicious orders
when discovered,” Purdue also unlawfully and unfairly failed to report or address illicit
and unlawful prescribing of its drugs after 2010, despite knowing about it for years.
       161. For over a decade, Purdue has been able to track the distribution and
prescribing of its opioids down to the retail and prescriber levels. Through its extensive
network of sales representatives, Purdue had and continues to have knowledge of the
prescribing practices of thousands of doctors in Maryland and could identify Maryland
doctors who displayed red flags. Using this information, Purdue has maintained a database
since 2002 of doctors suspected of inappropriately prescribing its drugs. Rather than report
these doctors to state medical boards or law enforcement authorities (as Purdue is legally
obligated to do) or cease marketing to them, Purdue used the list to demonstrate the high
rate of diversion of OxyContin—the same OxyContin that Purdue had promoted as less
addictive—in order to persuade the FDA to bar the manufacture and sale of generic copies
of the drug because the drug was too likely to be abused.
       162. In an interview with the Los Angeles Times, Purdue’s senior compliance
officer acknowledged that in five years of investigating suspicious pharmacies, Purdue
failed to take action-   :ven where Purdue employees personally witnessed the diversion of
its drugs. The same was true of prescribers; despite Purdue’s knowledge of illegal
prescribing, Purdue did not report until after law enforcement shut down clinics that
overprescribed OxyContin tablets and that Purdue’s district manager described internally
as “an organized drug ring.” In doing so, Purdue protected its own profits at the expense
of public health and safety.
       163. This misconduct by Purdue is ongoing. In 2016, the NY AG found that,
between January 1, 2008 and March 7, 2015, Purdue’s sales representatives, at various

                                             69
      Case
       Case1:19-cv-02438-RDB
            1:19-cv-02438-RDB Document
                               Document1-5
                                        2 Filed
                                           Filed08/23/19
                                                 08/23/19 Page
                                                           Page70
                                                                70ofof135
                                                                       135


times, failed to timely report suspicious prescribing and continued to detail those
prescribers even after they were placed on a “no-call” list.
       164. As Dr. Mitchell Katz, director of the Los Angeles County Department of
Health Services, said in a Los Angeles Times article, “[a]ny drug company that has
information about physicians potentially engaged in illegal prescribing or prescribing that
is endangering people’s lives has a responsibility to report it.” The NY AG’s settlement
with Purdue specifically cited the company for failing to adequately address suspicious
prescribing.   Yet, on information and belief, Purdue continues to profit from the
prescriptions of such prescribers in Maryland, including in Carroll County.
       165. Like Purdue, Defendant Endo has been cited for its failure to set up an
effective system for identifying and reporting suspicious prescribing. In its settlement
agreement with Endo, the NY AG found that Endo failed to require sales representatives
to report signs of abuse, diversion, and inappropriate prescribing; paid bonuses to sales
representatives for detailing prescribers who were subsequently arrested or convicted for
illegal prescribing; and failed to prevent sales representatives from visiting prescribers
whose suspicious conduct had caused them to be placed on a no-call list. The NY AG also
found that, in certain cases where Endo’s sales representatives detailed prescribers who
were convicted of illegal prescribing of opioids after May 21, 2011, those representatives
could have recognized potential signs of diversion and reported those prescribers but failed
to do so.
       F.      Although the Manufacturer Defendants Knew That Their Marketing of
               Opioids Was False and Misleading, They Fraudulently Concealed Their
               Misconduct
       166. The Manufacturer Defendants, both individually and collectively, made,
promoted, and profited from their misrepresentations about the risks and benefits of opioids
for chronic pain even though they knew that their misrepresentations were false and
misleading. The history of opioids, as well as research and clinical experience over the last

                                             70
      Case
       Case1:19-cv-02438-RDB
            1:19-cv-02438-RDB Document
                               Document1-5
                                        2 Filed
                                           Filed08/23/19
                                                 08/23/19 Page
                                                           Page71
                                                                71ofof135
                                                                       135


20 years, established that opioids were highly addictive and responsible for a long list of
very serious adverse outcomes. The FDA and other regulators warned the Manufacturer
Defendants of this, and Purdue entered into settlements in the hundreds of millions of
dollars to address similar misconduct that occurred before 2008. The Manufacturer
Defendants had access to scientific studies, detailed prescription data, and reports of
adverse events, including reports of addiction, hospitalization, and deaths—all of which
made clear the harms from long-term opioid use and that patients are suffering from
addiction, overdoses, and death in alarming numbers. More recently, the FDA and CDC
have issued pronouncements based on the medical evidence that conclusively expose the
known falsity of the Manufacturer Defendants9 misrepresentations, and Endo and Purdue
have recently entered agreements prohibiting them from making some of the same
misrepresentations described in this Complaint in New York.
       167. Moreover, at all times relevant to this Complaint, the Manufacturer
Defendants fraudulently concealed their deceptive marketing and unlawful, unfair, and
fraudulent conduct. For example, the Manufacturer Defendants disguised their own role
in the deceptive marketing of chronic opioid therapy by funding and working through third
parties like Front Groups and KOLs. The Manufacturer Defendants purposefully hid
behind the assumed credibility of these individuals and organizations and relied on them
to vouch for the accuracy and integrity of the Manufacturer Defendants9 false and
misleading statements about the risks and benefits of long-term opioid use for chronic pain.
       168. The Manufacturer Defendants also never disclosed their role in shaping,
editing, and approving the content of information and materials disseminated by these third
parties. The Manufacturer Defendants exerted considerable influence on these promotional
and “educational99 materials in emails, correspondence, and meetings with KOLs, Front
Groups, and public relations companies that were not, and have not yet become, public.
For example, painknowledge.org, which is run by the NIPC, did not disclose Endo9s
involvement. Other Manufacturer Defendants, such as Purdue and Janssen, ran similar

                                            71
      Case
       Case1:19-cv-02438-RDB
            1:19-cv-02438-RDB Document
                               Document1-5
                                        2 Filed
                                           Filed08/23/19
                                                 08/23/19 Page
                                                           Page72
                                                                72ofof135
                                                                       135


websites that masked their own direct role.
        169.   Finally, the Manufacturer Defendants manipulated their promotional
materials and the scientific literature to make it appear that these items were accurate,
truthful, and supported by objective evidence when they were not. The Manufacturer
Defendants distorted the meaning or import of studies they cited and offered them as
evidence for propositions the studies did not support. The lack of support for the
Manufacturer Defendants’ deceptive messages was not apparent to medical professionals
who relied upon them in making treatment decisions, nor could it have been detected by
Plaintiff.
        170. Thus, the Manufacturer Defendants successfully concealed from the medical
community, patients, and health care payors facts sufficient to arouse suspicion of the
claims that Plaintiff now asserts. Plaintiff did not know of the existence or scope of the
Manufacturer Defendants’ industry-wide fraud and could not have acquired such
knowledge earlier through the exercise of reasonable diligence.
        171. As detailed in the allegations below, the Sacklers were intimately aware of
the potential liabilities against the Purdue entities because the Sacklers controlled the
companies. The Sacklers personally participated in the misconduct or at least acquiesced
to the misconduct by way of their knowledge of the wrongful acts combined with their
failure to act. The Sacklers also performed multiple fraudulent transfers of billions of
dollars to enrich themselves while leaving the Purdue entities hopelessly undercapitalized
if ever forced to pay for the injuries they had caused.




                                              72
     Case
      Case1:19-cv-02438-RDB
           1:19-cv-02438-RDB Document
                              Document1-5
                                       2 Filed
                                          Filed08/23/19
                                                08/23/19 Page
                                                          Page73
                                                               73ofof135
                                                                      135


       G.        By Knowingly Causing an Explosion in Opioid Prescribing, Use, Misuse,
                 Abuse, and Addiction Through Their Deceptive Marketing Schemes and
                 Unlawful and Unfair Business Practices, Each Manufacturer Defendant
                 Has Created or Assisted in the Creation of a Public Nuisance in Carroll
                 County
                 1.    The Manufacturer Defendants’ Deceptive Marketing Scheme Has
                       Caused and Continues to Cause a Huge Increase in Opioid
                       Prescriptions and Use in Carroll County
       172. The Manufacturer Defendants’ misrepresentations deceived and continue to
deceive doctors and patients in Carroll County about the risks and benefits of long-term
opioid use. Studies also reveal that some doctors and many patients are not aware of or do
not understand these risks and benefits. Indeed, patients often report that they were not
warned they might become addicted to opioids prescribed to them. As reported in January
2016, a 2015 survey of more than 1,000 opioid patients found that 4 out of 10 were not told
opioids were potentially addictive. No doubt, Maryland residents in treatment for opioid
addiction, including residents of Carroll County, were never told that they might become
addicted to opioids when they started taking them, were told that they could easily stop
using opioids, or were told that the opioids they were prescribed were less addictive than
other opioids.
       173. The Manufacturer Defendants knew and should have known that their
misrepresentations about the risks and benefits of long-term opioid use were false and
misleading when they made them.
       174. The Manufacturer Defendants’ deceptive marketing scheme and their
unlawful and unfair business practices caused and continue to cause doctors and other
clinicians in Carroll County to prescribe opioids for chronic pain conditions such as back
pain, headaches, arthritis, and fibromyalgia.     Absent the Manufacturer Defendants’
deceptive marketing scheme and their unlawful and unfair business practices, these doctors

                                             73
     Case
      Case1:19-cv-02438-RDB
           1:19-cv-02438-RDB Document
                              Document1-5
                                       2 Filed
                                          Filed08/23/19
                                                08/23/19 Page
                                                          Page74
                                                               74ofof135
                                                                      135


would not have prescribed as many opioids to as many patients, and there would not have
been as many opioids available for misuse and abuse or as much demand for those opioids.
       175. The Manufacturer Defendants9 deceptive marketing scheme and their
unlawful and unfair business practices also caused and continue to cause patients in
Maryland, including patients in Carroll County, to purchase and use opioids for their
chronic pain believing they are safe and effective.         Absent Defendants9 deceptive
marketing scheme, fewer patients would be using opioids long-term to treat chronic pain,
and those patients using opioids would be using less of them.            The Manufacturer
Defendants9 deceptive marketing and their unlawful and unfair business practices have
caused and continue to cause the prescribing and use of opioids to explode in Carroll
County.
       176.    In Carroll County, the Manufacturer Defendants9 deceptive marketing of the
abuse-deterrent properties of their opioids during the past few years has been particularly
effective. For example, one survey reports that pain specialists were more likely to
recognize that OxyContin had abuse deterrent properties and to prescribe OxyContin
specifically because of those properties. Further, prescribes who knew of OxyContin9s
abuse deterrent properties were using more of it than those who did not know it was an AD
opioid. Although sales of AD opioids still represent only a small fraction of opioids sold
(less than 5% of all opioids sold in 2015), they represent a disproportionate share of opioid
sales revenue ($2.4 billion or approximately 25% in opioid sales revenue in 2015).
       177. The dramatic increase in opioid prescriptions and use corresponds with the
dramatic increase in the Manufacturer Defendants9 spending on their deceptive marketing
scheme.       The Manufacturer Defendants9 spending on opioid marketing totaled
approximately $91 million in 2000. By 2011, that spending had tripled to $288 million.




                                             74
      Case
       Case1:19-cv-02438-RDB
            1:19-cv-02438-RDB Document
                               Document1-5
                                        2 Filed
                                           Filed08/23/19
                                                 08/23/19 Page
                                                           Page75
                                                                75ofof135
                                                                       135


              2.     By Causing an Explosion in Opioid Prescriptions and Use, the
                     Manufacturer Defendants Have Created or Assisted in the
                     Creation of a Public Nuisance in Carroll County
       178. The escalating number of opioid prescriptions written by doctors who were
deceived by the Manufacturer Defendants’ deceptive marketing scheme is the cause of a
correspondingly dramatic increase in opioid addiction, overdose, and death throughout the
U.S. and Maryland, including in Carroll County.
       179. Representing the NIH’s National Institute of Drug Abuse in hearings before
the Senate Caucus on International Narcotics Control in May 2014, Dr. Nora Volkow
explained that “aggressive marketing by pharmaceutical companies” is “likely to have
contributed to the severity of the current prescription drug abuse problem.”
       180.   In August 2016, U.S. Surgeon General Vivek Murthy published an open
letter to be sent to physicians nationwide, enlisting their help in combating this “urgent
health crisis” and linking that crisis to deceptive marketing. He wrote that the push to
aggressively treat pain, and the “devastating” results that followed, had “coincided with
heavy marketing to doctors .... [m]any of [whom] were even taught—incorrectly—that
opioids are not addictive when prescribed for legitimate pain.”
       181.   Scientific evidence demonstrates a strong correlation between opioid
prescriptions and opioid abuse. In a 2016 report, the CDC explained that “[o]pioid pain
reliever prescribing has quadrupled since 1999 and has increased in parallel with [opioid]
overdoses.” Patients receiving prescription opioids for chronic pain account for the
majority of overdoses. For these reasons, the CDC concluded that efforts to rein in the
prescribing of opioids for chronic pain are critical “to reverse the epidemic of opioid drug
overdose deaths and prevent opioid-related morbidity.”
       182. Contrary to the Manufacturer Defendants3 misrepresentations, most opioid
addiction begins with legitimately prescribed opioids. In 2011,71 % of people who abused
prescription opioids got them through friends or relatives, not from pill mills, drug dealers

                                             75
      Case
       Case1:19-cv-02438-RDB
            1:19-cv-02438-RDB Document
                               Document1-5
                                        2 Filed
                                           Filed08/23/19
                                                 08/23/19 Page
                                                           Page76
                                                                76ofof135
                                                                       135


or the internet. Numerous doctors and substance abuse counselors note that many of their
patients who misuse or abuse opioids started with legitimate prescriptions, confirming the
important role that doctors’ prescribing habits have played in the opioid epidemic. As the
FDA observed in 2016, the opioid epidemic is getting worse, not better.
          183. The Manufacturer Defendants’ creation, through false and misleading
advertising and other unlawful and unfair conduct, of a virtually limitless opioid market
has significantly harmed Carroll County. The Manufacturer Defendants’ success in
extending the market for opioids to new patients and chronic pain conditions has created
an abundance of drugs available for non-medical and criminal use and fueled a new wave
of addiction and injury. It has been estimated that 60% of the opioids that are abused come,
directly or indirectly, through doctors’ prescriptions.
          184. The rise in opioid addiction caused by the Manufacturer Defendants’
deceptive marketing scheme has also resulted in an explosion in heroin use. Almost 80%
of those who used heroin in the past year previously abused prescription opioids.
          185. Many patients who become addicted to opioids will lose their jobs. Some
will lose their homes and their families.          Some will get treatment and fewer will
successfully complete it; many of those patients will relapse, returning to opioids or some
other drug. Of those who continue to take opioids, some will overdose—some fatally,
some not. Others will die prematurely from related causes—falling or getting into traffic
accidents due to opioid-induced somnolence; dying in their sleep from opioid-induced
respiratory depression; suffering assaults while engaging in illicit drug transactions; or
dying from opioid-induced heart or neurological disease.
          186. Absent each Manufacturer Defendants’ deceptive marketing scheme and
their unlawful and unfair business practices, the public health crisis caused by opioid
misuse, abuse, and addiction in Carroll County, would have been averted or much less
severe.
          187. These harms in Carroll County, caused by the Manufacturer Defendants’

                                              76
      Case
       Case1:19-cv-02438-RDB
            1:19-cv-02438-RDB Document
                               Document1-5
                                        2 Filed
                                           Filed08/23/19
                                                 08/23/19 Page
                                                           Page77
                                                                77ofof135
                                                                       135


deceptive marketing schemes and unlawful and unfair business practices are a public
nuisance because they significantly interfere with the public health, safety, peace, comfort,
and convenience, are substantial and unreasonable, and has caused and continues to cause
significant harm to the community and the harm inflicted outweighs any offsetting benefit.
              3.     The Manufacturer Defendants Knew and Should Have Known
                     That Their Deceptive Marketing Schemes Would Create or Assist
                     in the Creation of This Public Nuisance in Carroll County
       188. The Manufacturer Defendants knew and should have known about these
harms that their deceptive marketing and unlawful and unfair business practices have
caused and continue to cause in Carroll County. The Manufacturer Defendants closely
monitored their sales and the habits of prescribing doctors. Their sales representatives,
who visited doctors and attended CMEs, knew which doctors were receiving their
messages and how they were responding. The Manufacturer Defendants also had access
to and watched carefully government and other data that tracked the explosive rise in opioid
use, addiction, injury, and death,       They knew—and, indeed, intended—that their
misrepresentations would persuade doctors in Carroll County to prescribe, and patients in
Carroll County to use, their opioids for chronic pain.
              4.     The Manufacturer Defendants’ Conduct and Role in Creating or
                     Assisting in the Creation of the Public Nuisance Is Not Excused
                     by the Actions of any Third Parties
       189. The Manufacturer Defendants’ actions are not permitted nor excused by the
fact that their drug labels may have allowed or did not exclude the use of opioids for chronic
pain. FDA approval of opioids for certain uses did not give die Manufacturer Defendants
license to misrepresent the risks and benefits of opioids. Indeed, the Manufacturer
Defendants9 misrepresentations were directly contrary to pronouncements by and guidance
from the FDA based on the medical evidence and their own labels.
       190. Nor is the Manufacturer Defendants9 causal role broken by the involvement

                                             77
      Case
       Case1:19-cv-02438-RDB
            1:19-cv-02438-RDB Document
                               Document1-5
                                        2 Filed
                                           Filed08/23/19
                                                 08/23/19 Page
                                                           Page78
                                                                78ofof135
                                                                       135


of doctors. Defendants3 marketing efforts were ubiquitous and highly persuasive. Their
deceptive messages tainted virtually every source doctors could rely on for information
and prevented them from making informed treatment decisions.               The Manufacturer
Defendants also were able to harness and hijack what doctors wanted to believe—namely,
that opioids represented a means of relieving their patients3 suffering and of practicing
medicine more compassionately.
       H.     The Manufacturer Defendants’ Fraudulent Marketing Has Led To
              Record Profits
       191.   While the use of opioids has taken an enormous toll on Carroll County and
its residents, the Manufacturer Defendants have realized blockbuster profits. In 2014
alone, opioids generated $11 billion in revenue for drug companies like the Manufacturer
Defendants. Indeed, financial information indicates that each Manufacturer Defendant
experienced a material increase in sales, revenue, and profits from the false and misleading
advertising and other unlawful and unfair conduct described above.
       I.     The Sacklers Led Purdue’s Misconduct
       192.   Maryland laws against both the creation of a public nuisance as well as unfair
and deceptive conduct in commerce apply to individuals regardless of whether they are
officers, directors, or employees.       Holding individuals personally liable for their
misconduct does not require piercing a corporate veil. Maryland law maintains that a
corporation’s officers and directors are jointly and severally liable for their misconduct.51
Individuals are personally liable if: (a) they participated in the misconduct; or (b) they knew
about the misconduct and failed to stop it; or (c) they should have known about the
misconduct and they failed to stop it. In this case, the Purdue Individual Defendants made
the decisions to break the law; they controlled the unfair and deceptive conduct; and they
personally collected many millions of dollars from the deception.

51 MDCorp& Assn Code §2-417


                                              78
      Case
       Case1:19-cv-02438-RDB
            1:19-cv-02438-RDB Document
                               Document1-5
                                        2 Filed
                                           Filed08/23/19
                                                 08/23/19 Page
                                                           Page79
                                                                79ofof135
                                                                       135


       193.     Each individual defendant knowingly and intentionally sent sales
representatives to promote opioids to prescribes in Maryland thousands of times.
       194. Each individual defendant knew and intended that the sales reps in Maryland
would unfairly and deceptively promote opioid sales that are risky for patients, including
by:
       •      falsely blaming the dangers of opioids on patients instead of the addictive drugs;
       •      pushing opioids for elderly patients, without properly disclosing the higher
              risks;
       •      pushing opioids for patients who had never taken them before, without
              disclosing the higher nsks;
       •      pushing opioids as substitutes for safer medications, with improper comparative
              claims;
      •       falsely assuring doctors and patients that reformulated OxyContin was so safe;
      •       pushing doctors and patients to use higher doses of opioids, without disclosing
              the higher risks;
      •       pushing doctors and patients to use opioids for longer periods of time, without
              disclosmg the higher risks; and
      •       pushing opioid prescriptions by doctors that Purdue knew were writing
              dangerous prescnptions.

       195.     Each individual defendant knew and intended that the sales representatives
would not tell doctors and patients in Maryland and Carroll County about the truth about
Purdue’s opioids. Indeed, they knew and intended these unfair and deceptive tactics
achieved their purpose by concealing the truth.
       196. Each individual defendant knew and intended that prescribers, pharmacists,
and patients in Maryland would rely on Purdue’s deceptive sales campaign to prescribe,
dispense, and take Purdue opioids. Securing that reliance was the purpose of the sales
campaign.
       197. Each individual defendant knew and intended that staff reporting to them
would pay top prescribers tens of thousands of dollars to encourage other doctors to write


                                               79
      Case
       Case1:19-cv-02438-RDB
            1:19-cv-02438-RDB Document
                               Document1-5
                                        2 Filed
                                           Filed08/23/19
                                                 08/23/19 Page
                                                           Page80
                                                                80ofof135
                                                                       135


dangerous prescriptions across the State of Maryland as well as in Carroll County.
        198.    Each individual defendant knew and intended that staff reporting to them
would reinforce these misleading acts through thousands of additional acts in Carroll
County including by sending deceptive publications to Plaintiffs local doctors and
deceptively promoting Purdue opioids at Plaintiffs local healthcare facilities and other
institutions.
        199. Each individual defendant knew and intended that staff reporting to them
would reinforce these misleading acts through thousands of additional acts in Maryland,
including by sending deceptive publications to Maryland doctors and deceptively
promoting Purdue’s opioids in Carroll County.
       200. Each individual defendant knowingly and intentionally took money from
Purdue’s deceptive business in Maryland.
       201. Each individual defendant knowingly and intentionally sought to conceal his
or her misconduct.
                1.    Richard Sackler, Beverly Sackler, David Sackler, Ilene Sackler
                      Lefcourt, Jonathan Sackler, Kathe Sackler, Mortimer Sackler,
                      and Theresa Sackler
       202. The opioid epidemic can be largely traced back to eight people in a single
family—the Sacklers—who made decisions for their own pecuniary benefit that caused
much of the opioid epidemic. The Sackler family owns Purdue, and has always held a
majority of the seats on its Board. They controlled their own privately held drug company,
and as a result, the Sacklers had the power to decide how their addictive narcotics were
sold. They hired hundreds of workers to carry out their plan, and they fired those who
failed to sell enough drugs. They got more patients on opioids, at higher doses, and for
longer, than ever before. And to reward themselves, they paid themselves billions of
dollars. They should be held accountable now.



                                            80
     Case
      Case1:19-cv-02438-RDB
           1:19-cv-02438-RDB Document
                              Document1-5
                                       2 Filed
                                          Filed08/23/19
                                                08/23/19 Page
                                                          Page81
                                                               81ofof135
                                                                      135


             2.     The Sacklers’ Misconduct Leading To The 2007 Judgment
      203. The misconduct of Richard, Beverly, llene, Jonathan, Kathe, Mortimer, and
Theresa Sackler was neither new, nor accidental. Indeed, it was particularly unfair,
deceptive, unreasonable, and unlawful because they already had been given a second
chance. From the 1990s until 2007, they presided over a decade of illegal and immoral
conduct, which led to criminal convictions, a judgment of this Court, and commitments
that Purdue would not deceive doctors and patients again. That background confirms that
their subsequent and sustained misconduct was knowing and intentional.
      204. Purdue Frederick Company, the Sacklers9 first drug company, was purchased
by them in 1952. In 1990, they created Purdue Pharma Inc. and Purdue Pharma L.P.
Richard, Beverly, llene, Jonathan, Kathe, Mortimer, and Theresa Sackler took seats on the
Board.52 For events before July 2012, this Complaint uses “the Sacklers” to refer to them.
David Sackler joined the Board in July 2012. From that time forward, “the Sacklers”
includes him as well.
      205. The Sacklers insisted that the family control Purdue at all times. From 1990
until today, the family has consistently held the majority of seats on the Board. In 1994,
Jonathan Sackler issued a memorandum to Purdue staff requiring that the Sacklers should
receive “all Quarterly Reports and any other reports directed to die Board.”
      206. Purdue launched OxyContin in 1996. It quickly earned the superlative
“honor” of becoming one of the deadliest drugs of all time. The FDA scientist, Curtis
Wright, who evaluated OxyContin wrote in his original review: “Care should be taken to

52 Purdue Pharma Inc.’s 1991 filings with the Secretary of State of Connecticut state that
it was incorporated in New York on October 2, 1990. Richard, llene, Jonathan, and Kathe
Sackler are all listed as directors on the earliest (1991) report. Beverly, Mortimer, and
Theresa all appear on the 1995 report. (See The Office of Secretary of State Denise W.
Merill, https://www.concord-
sots.ct.gov/CONCORD/online?sn=PublicInquiry&eid=9740.)



                                            81
      Case
       Case1:19-cv-02438-RDB
            1:19-cv-02438-RDB Document
                               Document1-5
                                        2 Filed
                                           Filed08/23/19
                                                 08/23/19 Page
                                                           Page82
                                                                82ofof135
                                                                       135


limit competitive promotion.”53 The Saclders disagreed.
       207. The Sacklers were—and have always been—behind Purdue’s decision to
deceive doctors and patients about the risks and benefits of Purdue’s opioids. In 1997,
Richard Sackler, Kathe Sackler, and other Purdue executives determined that doctors had
the beneficial but crucial misconception that OxyContin was weaker than morphine, which
led them to prescribe OxyContin much more often, even as a substitute for Tylenol. The
truth was that OxyContin is more potent than morphine. Richard directed Purdue staff not
to tell doctors the truth, because the truth would reduce OxyContin sales.
       208.   In 1999, Richard Sackler became the President of Purdue. Jonathan, Kathe,
and Mortimer were Vice Presidents. The company hired hundreds of sales representatives
and taught them all the false claims they would need to sell drugs. Purdue managers tested
the sales representatives on the most important false statements during training at company
headquarters. On the crucial issue of addiction, which would destroy so many lives, Purdue
trained its sales representatives to deceive doctors by insisting that the risk of addiction
was “less than one percent.”54 In February of2001, a federal prosecutor reported 59 deaths
from OxyContin in a single state. Meanwhile, Richard Sackler came up with Purdue’s plan
to blame and stigmatize people who become addicted to opioids. Sackler wrote, “We have
to hammer on the abusers in every way possible. They are the culprits and the problem.
They are reckless criminals.”
       209. The Sacklers delighted in their success by landing on the front page of the
New York Times which reported that “OxyContin’s sales have hit $1 billion, more than
even Viagra’s.” The only dark spot? The article reported that “OxyContin has been a
factor in the deaths of at least 120 people, and medical examiners are still counting.”55

53 Curtis Wright, ultimately approved OxyContin for wide use. Shortly after approval,
he left the FDA, joining Purdue within two years of his departure.
54 Barry Meier, Pain Killer (1 ed. 2003) at 99.
55 Meier, Barry, Sales ofPainkiller Grew Rapidly, But Success Brought a High Cost
(March 5,2001) https://www.nytimes.eom/2001/03/05/business/sales-of-painkiller-grew-

                                             82
     Case
      Case1:19-cv-02438-RDB
           1:19-cv-02438-RDB Document
                              Document1-5
                                       2 Filed
                                          Filed08/23/19
                                                08/23/19 Page
                                                          Page83
                                                               83ofof135
                                                                      135


       210. When Time magazine published an article about OxyContin deaths, Purdue
employees told Richard Sackler they were worried. Richard responded with his thematic
message to the staff: Time’s coverage of people who lost their lives to OxyContin was not
“balanced,” and the deaths were the fault of “the drug addicts,” instead of Purdue. “We
intend to stay the course and speak out for people in pain—who far outnumber the drug
addicts abusing our product.”
      211. Meanwhile, Purdue kept pushing opioids and people kept dying. Soon, the
company was engulfed in a wave of investigations by state attorneys general, the DEA,
and the U.S. Department of Justice. In 2003, Richard Sackler left his position as President
of Purdue. After a few more years of investigation, Jonathan, Rathe, and Mortimer Sackler
resigned from their positions as Vice Presidents. But those resignations were superficial.
The Sacklers remained in control of the company and continued to direct Purdue’s
deceptive marketing campaign.
      212.   By 2006, prosecutors found damning evidence that Purdue intentionally
deceived doctors and patients about its opioids.56 In May 2007, The Purdue Frederick
Company confessed to a felony and effectively went out of business. However, the
Sacklers continued their opioid business in two other companies: Purdue Pharma Inc. and
Purdue Pharma L.P.
      213. The Sacklers voted to admit in an Agreed Statement of Facts that, for more
than six years, supervisors and employees intentionally used to deceive doctors about
OxyContin: “Beginning on or about December 12, 1995, and continuing until on or about
June 30, 2000, certain Purdue supervisors and employees, with the intent to defraud or
mislead, marketed and promoted OxyContin as less addictive, less subject to abuse and

rapidly-but-success-brought-a-high-cost.html
56 U.S. Department of Justice, Statement of US. Attorney John Brownlee on the Guilty
Plea ofthe Purdue Frederick Company and Its Executesfor Illegally Misbranding
OxyContin (Oct. 25,2006), https://www.ctnewsjunkie.com/upload/2016/02/usdoj-
purdue-guilty-plea-5-10-2007.pdf

                                            83
      Case
       Case1:19-cv-02438-RDB
            1:19-cv-02438-RDB Document
                               Document1-5
                                        2 Filed
                                           Filed08/23/19
                                                 08/23/19 Page
                                                           Page84
                                                                84ofof135
                                                                       135


diversion, and less likely to cause tolerance and withdrawal than other pain medications.”57
       214. The Sacklers entered into a plea agreement that stated: “Purdue is pleading
guilty as described above because Purdue is in fact guilty.”58 Those intentional violations
of the law happened while Richard Sackler was President; Jonathan, Kathe, and Mortimer
were Vice Presidents; and Richard, Jonathan, Kathe, Mortimer, Ilene, Beverly, and Theresa
Sackler were all on the Board.
       215. The Sacklers also voted for Purdue to enter a Corporate Integrity Agreement
with the U.S. government. The agreement required the Sacklers to ensure that Purdue did
not deceive doctors and patients again. As part of the agreement, the family promised to
comply with rules that prohibit deception about Purdue opioids. They were required to
complete hours of training to ensure that they understood the rules. They were required to
report any deception. Richard, Beverly, Ilene, Jonathan, Kathe, Mortimer, and Theresa
Sackler each certified in writing to the government that he or she had read and understood
the rules and would obey them.59
       216. Finally, the Sacklers voted to enter into a Consent Judgment in this Court
(“2007 Judgment”). The 2007 Judgment ordered that Purdue “shall not make any written
or oral claim that is false, misleading, or deceptive” in the promotion or marketing of
OxyContin. The judgment further required that Purdue provide balance regarding risks
and benefits in all promotion of OxyContin.           That judgment required balance in
presentation of the risks of taking higher doses for longer periods and the risks of addiction,
overdose, and death.60

57 See, e.g., Attachment B to Plea Agreement in United States v. The Purdue Frederick
Co., Inc., Case No. l:07-cr-00029-JPJ: Purdue Agreed Statement of Facts. (“PASF”) at
m
58 2007-05-09 Plea Agreement, https://www.ctnewsjunkie.com/upload/2016/02/usdoj-
purdue-guilty-plea-5-10-2007.pdf
59 2007-05-09 Plea Agreement, https://www.ctnewsjunkie.com/upload/2016/02/usdoj-
purdue-guilty-plea-5-10-2007.pdf
60 2007-05-15 Consent Judgment, Commonwealth v. Purdue Pharma L.P. et ai, No. 07-

                                              84
      Case
       Case1:19-cv-02438-RDB
            1:19-cv-02438-RDB Document
                               Document1-5
                                        2 Filed
                                           Filed08/23/19
                                                 08/23/19 Page
                                                           Page85
                                                                85ofof135
                                                                       135


       217. The 2007 Judgment also required that Purdue establish and follow an abuse
and diversion detection program to identify high-prescribing doctors who show signs of
inappropriate prescribing, stop promoting drugs to them, and report them to the authorities:
              “Upon identification of potential abuse or diversion,” Purdue
              must conduct an inquiry and take appropriate action, “which
              may include ceasing to promote Purdue products to the
              particular Health Care Professional, providing further
              education to the Health Care Professional about appropriate
              use of opioids, or providing notice of such potential abuse or
              diversion to appropriate medical, regulatory or law
              enforcement authorities.”61
       218. The 2007 Judgment and related agreements should have ended the Sacklers’
misconduct for good. Instead, the Sacklers decided to expand their deceptive sales
campaign to make more money from more patients on more dangerous doses of opioids.
              3.     The Sacklers Continue Their Misconduct From The 2007
                     Judgment
       219. From the 2007 Judgment to 2018, the Sackler family controlled Purdue’s
deceptive sales campaign. They directed the company to hire hundreds more sales
representatives to visit doctors thousands more times than they otherwise could. They
insisted that sales representatives repeatedly visit the most prolific prescribes. They
directed representatives to encourage doctors to prescribe more of the highest doses of
opioids. They studied and adopted unlawful tactics to keep patients on opioids longer and
then ordered staff to use them. They asked for detailed reports about doctors suspected of
misconduct, how much money Purdue made from them, and how few of them Purdue had
reported to the authorities. The family was well informed: They sometimes demanded
more detail than anyone else in the entire company, so staff had to create special reports
just for them. Richard Sackler even went into the field to promote opioids to doctors and
supervise representatives face-to-face.

1967(B), Mass. Super. Ct.
61 Id.

                                            85
      Case
       Case1:19-cv-02438-RDB
            1:19-cv-02438-RDB Document
                               Document1-5
                                        2 Filed
                                           Filed08/23/19
                                                 08/23/19 Page
                                                           Page86
                                                                86ofof135
                                                                       135


       220. The Sacklers’ iron rule impacted everyone in the company from the top
down. When they berated sales managers, the managers turned around and passed angry
messages to the sales representatives in the field. When Richard Sackler complained to
sales managers, sales managers threatened their sales representatives with termination.
       221. In July 2007, staff informed the Sacklers that more than 5,000 cases of
“adverse events” had been reported to Purdue in just the first three months of 2007. Staff
also told the Sacklers that Purdue received 572 “Reports of Concern” about abuse and
diversion of Purdue opioids during Q2 2007. Shockingly, staff reported to the Sacklers
that they completed only 21 field inquiries in response to these reports. Staff also told the
Sacklers that they received more than 100 calls to Purdue’s compliance hotline during the
quarter, which was a “significant increase,” but Purdue did not report any of the hotline
calls or Reports of Concern to the FDA, DEA, Department of Justice, or state authorities.
       222. Purdue’s intentional failure to report abuse and diversion continued
unabated, even though the 2007 Judgment required Purdue to report “potential abuse or
diversion to appropriate medical, regulatory or law enforcement authorities.” Instead of
reporting dangerous prescribes, or even directing sales representatives to stop visiting
them, the Sacklers chose to keep pushing opioids to whoever prescribed the most.
      223. The Sacklers were further aware that Purdue staff members continued to mail
out thousands of deceptive marketing materials. The single most-distributed material was
volume #1 of Purdue’s “Focused and Customized Education Topic Selections in Pain
Management” (FACETS). In FACETS, Purdue falsely instructed doctors and patients that
physical dependence on opioids is not dangerous and instead improves patients’ “quality
of life.” In the same material, Purdue also falsely told doctors and patients that signs of
addiction are actually “pseudoaddiction,” and that doctors should respond by prescribing
more opioids. Staff told the Sacklers that another of the publications they had sent most
often to doctors was “Complexities in Caringfor People in Pain” In it, Purdue repeated
again its false claim that warning signs of addiction are really “pseudoaddiction” that

                                             86
      Case
       Case1:19-cv-02438-RDB
            1:19-cv-02438-RDB Document
                               Document1-5
                                        2 Filed
                                           Filed08/23/19
                                                 08/23/19 Page
                                                           Page87
                                                                87ofof135
                                                                       135


should be treated in the worse way possible: with more opioids.
       224.    At the same time, Purdue was making more money than expected. A few
months earlier, there had been a projected profit of $407,000,000; now it expected more
than $600,000,000. The Sacklers had every reason to know that Purdue, employed 301
sales representatives to promote opioids and that sales representatives were the largest
group of Purdue employees by far. In comparison, Purdue employed only 34 people in
drug discovery.
       225. As a result of Purdue’s overwhelming number of sales representatives—
which varied from a low of 300 representatives in mid-2007 to a peak of over 700
representatives in 2015—the impact of Purdue on Maryland and Carroll County was
significant and direct—from the 2007 felony conviction to 2018, Purdue sales
representatives visited Plaintiffs local preservers regularly.
       226.    In August of2007, Howard Udell was serving as Purdue’s top lawyer, even
afrer his 2007 criminal conviction for assisting Purdue in misleading doctors and patients
by claiming that OxyContin was less prone to abuse than similar drugs. He warned the
Sacklers about the negative press OxyContin was receiving.
       227.   In October of 2007, the Sacklers learned that Purdue received 284 Reports
of Concern about abuse and diversion of Purdue’s opioids in Q3 2007, and they conducted
only 46 field inquiries in response. Moreover, they received 39 tips to Purdue’s compliance
hotline during the quarter, but Purdue did not report any of them to the authorities.
       228. By late 2007, Purdue expected to collect more than half its total revenue from
sales of 80mg OxyContin—its most powerful, most profitable, and most dangerous pill.
       229. In January 2008, the Sacklers had every reason to know that Purdue still
employed 304 sales representatives and they were succeeding at the goal of promoting
higher doses of opioids. Purdue’s net sales were just over $1 billion in 2007, almost double
what the company had projected. OxyContin accounted for more than 90% of those sales.
       230. Purdue received 689 Reports of Concern about abuse and diversion of

                                             87
      Case
       Case1:19-cv-02438-RDB
            1:19-cv-02438-RDB Document
                               Document1-5
                                        2 Filed
                                           Filed08/23/19
                                                 08/23/19 Page
                                                           Page88
                                                                88ofof135
                                                                       135


Purdue’s opioids in Q4 2007, and they conducted only 21 field inquiries in response.
Purdue received 83 tips to Purdue’s compliance hotline during the quarter, but Purdue did
not report any of them to the authorities. The Sacklers did nothing to comply with their
obligations.
       231. Instead of complying with their legal obligations, the Sacklers wanted more
details on tactics for pushing sales, including the distribution and use of savings cards for
Purdue opioids.
       232. The Sacklers made it a point to become personally involved in various
decision-making process of the company, ranging from selling opioids door-to-door and
arranging in-person visits to doctor’s offices and hospitals, to pressuring Purdue’s sales
forces to increase orders—whatever the cost.
       233. The Sacklers also ensured that their top-performing sales representatives
were rewarded. For example, top sales representatives were rewarded with bonuses and
lavish, all-expense-paid vacations to tropical islands, hoping all the while that Purdue’s
relatively less productive sales representatives would hone in on the perks of increasing
their sales, and ignore the clear risks of pushing higher doses of Purdue’s opioids on
vulnerable patients.
       234. By 2008, Purdue was working on a crush-proof reformulation of OxyContin
to extend Purdue’s patent monopoly. The Sacklers learned that another company was
planning clinical research to test whether crush-proof opioids were actually safer for
patients. The Sacklers decided not to do the research because they wanted the profits from
a new product.
       235. In March of 2008, Richard Sackler focused on Purdue’s strategy for selling
more OxyContin. In response to clear indications that Purdue’s VP of Sales, Russell
Gasdia, had doubts about the company’s increasingly aggressive sales tactics, Richard
Sackler immediately ramped up the pressure, both pushing staff to sell more of the highest
doses of opioids and get more pills in each prescription, as well as seeking to identify tactics

                                              88
      Case
       Case1:19-cv-02438-RDB
            1:19-cv-02438-RDB Document
                               Document1-5
                                        2 Filed
                                           Filed08/23/19
                                                 08/23/19 Page
                                                           Page89
                                                                89ofof135
                                                                       135


for exceeding prior sales numbers. Under Sackler’s direction, Purdue began preparing
plans for how adding sales representatives, opioid savings cards, and promoting more
intermediate doses of OxyContin could help increase sales.
       236.   Staff told these Sacklers that they would use opioid savings cards to meet the
challenge of keeping OxyContin scripts at the same level in 2008 as in 2007.
       237. In April of 2008, staff told the Sacklers that Purdue employed 304 sales
representatives and that the representatives had obtained data showing which pharmacies
stocked higher strengths of OxyContin, which helped them convince area doctors to
prescribe the highest doses. At that time, the Sacklers learned that Purdue received 853
Reports of Concern about abuse and diversion of Purdue opioids in Q1 2008, and they had
conducted only 17 field inquiries in response. Staff also reported to the Sacklers that they
received 83 tips to Purdue’s compliance hotline during the quarter, but did not report any
of them to the authorities.
       238.   On April 18, 2008, Richard Sackler felt it important to install a CEO who
would be loyal to the family. He recommended John Stewart for the position because of
his loyalty. Richard also proposed that the family should either sell Purdue in 2008 or, if
they could not find a buyer, milk the profits out of the business and “distribute more free
cash flow” to themselves.
       239.   When the Sacklers directed Purdue to pay their family, they knew and
intended that they were paying themselves from opioid sales in Maryland. Purdue and the
Sacklers tracked revenue and staff reported to the Sacklers that prescriptions of Purdue’s
highest doses provided seven-figure revenues per year and represented a significant
percentage of Purdue’s overall revenues from high-dose opioids.
       240.   In May of 2008, the Sacklers received more ideas from Purdue staff about
ways to promote Purdue’s opioids. One strategy that particularly pleased the Sacklers was
to deflect blame from Purdue’s addictive drugs by stigmatizing people who become
addicted. “KEY MESSAGES THAT WORK” included this dangerous lie: “It’s not

                                            89
      Case
       Case1:19-cv-02438-RDB
            1:19-cv-02438-RDB Document
                               Document1-5
                                        2 Filed
                                           Filed08/23/19
                                                 08/23/19 Page
                                                           Page90
                                                                90ofof135
                                                                       135


addiction, it’s abuse. It’s about personal responsibility.” This blame-the-victim approach
has characterized the Sacklers’ response to the opioid crisis they helped create.
       241. Meanwhile, Richard Sackler pushed Purdue’s opioid savings cards. 67,951
patients had used Purdue’s opioid savings cards, and that the cards provided a discount on
a patient’s first five prescriptions. Predictably, after five prescriptions, many patients
would face significant withdrawal symptoms if they tried to stop taking opioids. 27% of
patients (more than 18,000 people) had used the cards for all five prescriptions.
       242.   In July of 2008, Purdue’s Fleet Department reported to the Sacklers that
Purdue had bought one hundred new Pontiac Vibes for the expanded sales force. Staff also
told the Sacklers that Purdue received 890 Reports of Concern regarding abuse and
diversion of Purdue’s opioids in Q2 2008 and had conducted only 25 field inquiries in
response. Staff reported to the Sacklers that they received 93 tips to Purdue’s compliance
hotline during the quarter, but did not report any of them to the authorities.
       243.   Staff also told the Sacklers that they promoted Purdue opioids in various
presentations, which echoed the company’s messaging from presentations such as “The
Assessment and Management of Chronic Pain with an Emphasis on the Appropriate Use
of Opioid Analgesics” and “The Role of Urine Drug and other Biofluid Assays in Pain
Management.” Through these presentations, the Sacklers intentionally ensured that a
dangerous (and false) message would be disseminated to Maryland doctors and
elsewhere—z.e., Purdue opioids were the best way to manage chronic pain and that urine
tests protected patients from addiction were both part of Purdue’s unfair and deceptive
scheme.
       244. In October of2008, surveillance data monitored by Purdue indicated a ‘Vide
geographic dispersion” of abuse and diversion of OxyContin ‘throughout the United
States.” The Sacklers learned that “availability of the product” and “prescribing practices”
were key factors driving abuse and diversion of OxyContin. On the same day, Purdue had
begun a new “Toppers Club sales contest” for sales representatives to win bonuses, based

                                             90
      Case
       Case1:19-cv-02438-RDB
            1:19-cv-02438-RDB Document
                               Document1-5
                                        2 Filed
                                           Filed08/23/19
                                                 08/23/19 Page
                                                           Page91
                                                                91ofof135
                                                                       135


on how much a representative increased OxyContin use in her territory and how much the
representative increased the broader prescribing of opioids—the same “availability of
product” and “prescribing practices” factors that worsen the risk of diversion and abuse.
Purdue also knew it received 163 tips to Purdue’s compliance hotline during Q3 2008, but
did not report any of them to the authorities.
       245.   To the contrary, the Sacklers decided to expand Purdue’s sales forces, which
effectively increased both the number of in-person visits to Maryland prescribes, as well
as the disastrous consequences that would follow.
       246. The Sacklers wanted to hire a new staff member who would contact
prescribes electronically and would promote Purdue opioids through the deceptive
website, Partners Against Pain.
       247. Purdue received 122 tips to Purdue’s compliance hotline during the fist
quarter of 2009, one of which was from an outside monitor. The Sackles did nothing to
stop the compliance problems, including the improper use of OxyContin marketing
materials and opioid savings cards.
       248. In addition to disregarding non-compliance, the Sacklers further instructed
Purdue management to disregard supervision requirements under federal law mandating
that—in order to mitigate the high risk of misconduct by sales representatives—Purdue
manages needed to supervise sales representatives in-peson at least five days each year.62
       249.   Still, the Sackles and Purdue created new sales territories and expanded
sales staff. The expansion was focused on the most prolific opioid prescribes, because
“there are a significant number of the top prescribes” that Purdue had not been able to visit
with its smaller force of sales representatives.
       250.   By July of 2009, Purdue employed 429 sales representatives.           Richard
Sackler was not satisfied with that number, wanting more.

62 Purdue Corporate Integrity Agreement, section III.K.


                                              91
      Case
       Case1:19-cv-02438-RDB
            1:19-cv-02438-RDB Document
                               Document1-5
                                        2 Filed
                                           Filed08/23/19
                                                 08/23/19 Page
                                                           Page92
                                                                92ofof135
                                                                       135


       251. By August of 2009, the 80mg OxyContin pill was far-and-away Purdue’s
best performing drug. Purdue sold many more kilograms of active ingredient in the 80mg
dose than any other dose (about 1,000 kilograms: literally a ton of oxycodone).
       252. Purdue and the Sacklers reviewed their newest OxyContin sales campaign,
with the slogan: Options. The Options campaign exemplified the strategy that Purdue
would follow for years to come—pushing doctors and patients up the ladder to higher
doses. To make it easy for sales representatives to promote higher doses, suggesting that
doctors could or should adjust the patient’s dose as frequently as every one-to-two days.
They planned to advertise the Options campaign in medical journals reaching 245,000
doctors.
       253. By 2009, more than 160,000 patients had used Purdue’s opioid savings cards,
more than doubling the result reported to the Sacklers the summer before. Purdue and the
Sacklers also decided to advertise OxyContin using a special television network and that
thousands of doctors would be given free digital video recorders for their home televisions,
in exchange for watching advertisements for drugs.
       254. As set forth throughout this Complaint, the Purdue Individual Defendants
paved the way for the opioid epidemic in Carroll County by organizing and ensuring the
execution of an intentional, underhanded strategy to combine strong-arm sales tactics with
misrepresentation about the benefits and risks of Purdue’s opioids.          The Sacklers
accomplished their goal through not only their individual and combined actions, but also
through the actions of their executive-agents, including Peter Boer, Judith Lewent, Cecil
Pickett, Paulo Costa, Ralph Snyderman, John Stewart, Russel Gasdia, Mark Timney, and
Craig Landau.    And they did so while making themselves extraordinarily wealthy.
Ultimately a single family, the Sacklers drove much of the opioid epidemic, at the expense
of Carroll County, Maryland, as well as the entire nation.
      J.     John Kapoor and Michael Babich Led Insys’s Misconduct
       255. John Kapoor (“Kapoor”), the founder and majority owner of Insys, and

                                            92
      Case
       Case1:19-cv-02438-RDB
            1:19-cv-02438-RDB Document
                               Document1-5
                                        2 Filed
                                           Filed08/23/19
                                                 08/23/19 Page
                                                           Page93
                                                                93ofof135
                                                                       135


Michael Babich (“Babich”), the former CEO and President of Insys, led a nationwide
conspiracy to profit using bribes and fraud to cause the illegal distribution of Subsys.
       256.   Kapoor and Babich conspired to bribe practitioners in various states,
including in Maryland, many of whom operated pain clinics, in order to get them to
prescribe Subsys. In exchange for bribes and kickbacks, the practitioners wrote large
numbers of prescriptions for patients, many of whom were not diagnosed with cancer, and
therefore did not need Subsys.
       257. Kapoor and Babich also conspired to mislead and defraud health insurance
providers who were reluctant to approve payment for the drug when it was prescribed for
non-cancer patients. They achieved this goal by setting up a “reimbursement unit” which
was dedicated to obtaining prior authorization directly from insurers and pharmacy benefit
managers.
       258.   Kapoor and Babich fueled the opioid epidemic by paying doctors to
needlessly prescribe Subsys for patients who did not need it, and without complying with
FDA requirements, thus putting patients at risk and contributing to the current opioid crisis.
Kapoor and Babich committed fraud, placing profit before patient safety, to sell a highly
potent and addictive opioid.
       K.     Distributor Defendants’ Violation of Duty
       259. Distributor Defendants have a duty to exercise reasonable care under the
circumstances. This involves a duty not to create a foreseeable risk of harm to others.
Additionally, one who engages in affirmative conduct and thereafter realizes or should
realize that such conduct has created an unreasonable risk of harm to another is under a
duty to exercise reasonable care to prevent the threatened harm.
       260.   Specifically, under the Code of Maryland Regulations 10.19.03.03,
manufacturers, distributors, and dispensers are required to monitor and report suspicious
orders of “controlled dangerous substances” and register with the Maryland Department of
Health. Each of the Manufacturer and Distributor Defendants are obligated to monitor and

                                             93
      Case
       Case1:19-cv-02438-RDB
            1:19-cv-02438-RDB Document
                               Document1-5
                                        2 Filed
                                           Filed08/23/19
                                                 08/23/19 Page
                                                           Page94
                                                                94ofof135
                                                                       135


report suspicious orders of controlled substances, especially opioids.        Additionally,
pursuant to Code of Maryland Regulations 10.19.03.12, all such “registrants” are required
to “guard against theft and unlawful diversion of controlled substances” and importing the
security requirements set forth.
          L.     Distributor Defendants Knew or should have Known they were
                 Facilitating Widespread Opioid Diversion
          261. Opioid diversion in the supply chain has always been a widespread problem
and has been highly publicized.         Numerous publications, studies, federal agencies,
Maryland agencies, and professional health organizations have highlighted the epidemic
rate of opioid abuse and overdose rates in Carroll County, as well as throughout the United
States.
          262. Prescription drug abuse is the fastest-growing drug problem in the United
States, and particularly in Maryland.
          263. To combat the problem of opioid diversion, the DEA has provided guidance
to distributors on the requirements of suspicious order reporting in numerous venues,
publications, documents, and final agency actions.
          264.   Since 2006, the DEA has conducted one-on-one briefings with distributors
regarding downstream customer sales, their due diligence responsibilities, and their legal
and regulatory responsibilities (including the responsibility to know their customers and
report suspicious orders to the DEA). The DEA provided distributors with data on
controlled substance distribution patterns and trends, including data on the volume of
orders, frequency of orders, and percentage of controlled vs. non-controlled purchases.
The distributors were also given case studies, legal findings against other registrants, and
ARCOS profiles of their customers whose previous purchases may have reflected
suspicious ordering patterns. The DEA pointed out “red flags” distributors should look for
in order to identify potential diversion. This initiative was created to help distributors
understand their duties with respect to diversion control.

                                              94
      Case
       Case1:19-cv-02438-RDB
            1:19-cv-02438-RDB Document
                               Document1-5
                                        2 Filed
                                           Filed08/23/19
                                                 08/23/19 Page
                                                           Page95
                                                                95ofof135
                                                                       135


       265.   Since 2007, the DEA has hosted at least five conferences to provide
registrants with updated information about diversion trends and regulatory changes that
affect the drug supply chain, the distributor initiative, and suspicious order reporting. Both
of the Distributor Defendants - AmerisourceBergen and Cardinal Health—attended at least
one of these conferences. The conferences allowed the registrants to ask questions and
raise concerns. These registrants could also request clarification on DEA policies and
procedures.
       266.   Since 2008, the DEA has participated in numerous meetings and events with
the legacy Healthcare Distribution Management Association (“HDMA”), now known as
the Healthcare Distribution Alliance (“HDA”), an industry trade association for
wholesalers and distributors.      DEA representatives have provided guidance to the
association concerning suspicious order monitoring, and the association has published
guidance documents for its members on suspicious order monitoring, reporting
requirements, and the diversion of controlled substances.63 (HDMA, “Industry Compliance
Guidelines: Reporting Suspicious Orders and Preventing Diversion of Controlled
Substances,” (2008).
       267.   On September 27, 2006 and again on December 27, 2007, the DEA Office
of Diversion Control sent letters to all registered distributors providing guidance on
suspicious order monitoring of controlled substances and the responsibilities and
obligations of the registrant to conduct due diligence on controlled substance customers as
part of a program to maintain effective controls against diversion. These letters reminded
registrants that they were required by law to exercise due diligence to avoid filling orders
that may be diverted into the illicit market. These letters explained that as part of the legal

63 See, e.g., HDA.org, Issues in Distribution, Prescription Drug Abuse and Diversion
(2018) (describing various resources “addressing] the industry’s approach to countering
diversion and ensuring the safe supply of medicines to licensed entities across the supply
chain”), https://www.hda.org/issues/prescription-drug-abuse-and-diversion


                                              95
      Case
       Case1:19-cv-02438-RDB
            1:19-cv-02438-RDB Document
                               Document1-5
                                        2 Filed
                                           Filed08/23/19
                                                 08/23/19 Page
                                                           Page96
                                                                96ofof135
                                                                       135


obligation to maintain effective controls against diversion, the distributor is required to
exercise due care in confirming the legitimacy of all orders prior to filling.
       268. On December 27, 2007, the Office of Diversion Control sent a follow-up
letter to DEA registrants providing guidance and reinforcing the legal requirements
outlined in the September 2006 correspondence. The December 2007 letter reminded
registrants that suspicious orders must be reported when discovered and monthly
transaction reports of excessive purchases did not meet the regulatory criteria for
suspicious order reporting. The letter also advised registrants that they must perform an
independent analysis of a suspicious order prior to the sale to determine if controlled
substances would likely be diverted, and that filing a suspicious order and then completing
the sale does not absolve the registrant from legal responsibility.
       269. The Distributor Defendants were on notice that their own industry group, the
Healthcare Distribution Management Association, published Industry Compliance
Guidelines titled “Reporting Suspicious Orders and Preventing Diversion of Controlled
Substances” that stressed the critical role of each member of the supply chain in distributing
controlled substances.
       270. Opioid distributors themselves recognized the magnitude of the problem and,
at least rhetorically, their legal responsibilities to prevent diversion. They have made
statements assuring the public they are supposedly undertaking a duty to curb the opioid
epidemic.
       271. For example, a Cardinal executive recently claimed that it uses “advanced
analytics” to monitor its supply chain; Cardinal assured the public it was being “as effective
and efficient as possible in constantly monitoring, identifying, and eliminating any outside
criminal activity.”
       272. These assurances, in addition to obligations imposed by law, show that
Distributor Defendants understand and have undertaken a duty to protect the public against
diversion from their supply chains, and to curb the opioid epidemic.

                                              96
      Case
       Case1:19-cv-02438-RDB
            1:19-cv-02438-RDB Document
                               Document1-5
                                        2 Filed
                                           Filed08/23/19
                                                 08/23/19 Page
                                                           Page97
                                                                97ofof135
                                                                       135


       273. However, despite these statements and duties, Distributor Defendants have
knowingly or negligently allowed diversion. Their misconduct has resulted in numerous
civil fines and other penalties recovered by state and federal agencies, including actions by
the DEA.
       274.   In 2008, Cardinal Health paid a $34 million penalty to settle allegations about
opioid diversion taking place at seven warehouses around the United States. Again in
2012, Cardinal reached an administrative settlement with the DEA relating to opioid
diversion between 2009 and 2012 in multiple states. Even very recently, in December
2016, a Department of Justice press release announced that, in connection with CSA
violations, the United States reached a $34 million settlement for civil penalties under the
CSA. During the investigation of Cardinal, the DEA discovered evidence that Cardinal’s
own investigator warned Cardinal against selling opioids to a particular pharmacy in
Florida that was suspected of opioid diversion. Cardinal took no action and failed to notify
the DEA or cut off the supply of drugs to the pharmacy. Instead, Cardinal’s opioid
shipments to the pharmacy increased to almost 2 million doses of oxycodone in one year,
while other comparable pharmacies were receiving approximately 69,000 doses/year.
       275.   In 2007, AmerisourceBergen lost its license to send controlled substances
from a distribution center amid allegations that it was not controlling shipments of
prescription opioids to Internet pharmacies. Again in 2012, AmerisourceBergen was
implicated for failing to protect against the diversion of particular controlled substances
into non-medically necessary channels. It has been reported that the U.S. Department of
Justice has subpoenaed AmerisourceBergen for documents in connection with a grand jury
proceeding seeking information on the company’s “program for controlling and monitoring
diversion of controlled substances into channels other than for legitimate medical,
scientific and industrial purposes.”
       276. Although these Distributor Defendants have been penalized by law
enforcement authorities, these penalties have not changed their conduct. They pay fines as

                                             97
      Case
       Case1:19-cv-02438-RDB
            1:19-cv-02438-RDB Document
                               Document1-5
                                        2 Filed
                                           Filed08/23/19
                                                 08/23/19 Page
                                                           Page98
                                                                98ofof135
                                                                       135


a cost of doing business in an industry which generates billions of dollars in revenue.
       277. Plaintiff does not bring causes of action based on violations of federal
statutes and regulations. However, the existence of these complicated regulatory schemes
shows Defendants’ intimate knowledge of the dangers of diversion of prescription opioids
and the existence of a thriving illicit market for these drugs. Defendants breached their
duties to Plaintiff despite this knowledge and longstanding regulatory guidance of how to
deter and prevent diversion of prescription opioids.
       M.      Each of the Defendant’s Misconduct Has Injured and Continues to
               Injure Carroll County and Its Citizens
       278. In addition to the significant social costs associated with illicit drug use,
Defendants9 predatory and willful misrepresentations in manufacturing, marketing and/or
distributing opioids have imposed enormous tax-based economic damages on Carroll
County, including tax revenue expended for various public services Carroll County is
required to provide to its citizens under Maryland law, including healthcare and crime-
related costs, as well as for special programs and services aimed at addressing and
combating Carroll County’s opioid crisis on its own accord. These revenues would not
have been expended but for the opioid crisis that Defendants willfully and foreseeably
caused in Maryland generally and Carroll County specifically.
       279. Carroll County officials have regularly kept their citizens informed of the
devastating effects of the opioid epidemic and the efforts the County has taken to combat
these issues in a series of press releases. For example:
            • On March 24,2015, Carroll County issued a press release proposing that the
               County implement an aggressive initiative to attack the drug and heroin
               overdose problems in its community. In the release, Commissioner Doug
               Howard stated: “Illegal drugs in our community are a threat to our economic
               development, our school system, our children, and our way of life. We must
               address this issue with a serious commitment of resources and the resolve to

                                             98
     Case
      Case1:19-cv-02438-RDB
           1:19-cv-02438-RDB Document
                              Document1-5
                                       2 Filed
                                          Filed08/23/19
                                                08/23/19 Page
                                                          Page99
                                                               99ofof135
                                                                      135


            see it through.” “The program will cost [Carroll] County approximately 2.2
            million dollars; with approximately $400,000 in start-up costs for equipment,
            vehicles, uniforms, and training, and another $600,000 a year for 3 years, for
            manpower and fringe benefits. The program will create 8 new positions (5
            officers in the Sheriffs Office and 3 dedicated personnel in the State’s
            Attorney’s Office.)”64
         • On August 7, 2015, Carroll County issued a press release informing its
            residents about an upcoming roundtable discussion regarding the next steps
            in implementing an aggressive initiative to attack the drug and heroin
            overdose problems in Carroll County.65
         • On July 19, 2016, the Carroll County Health Department issued a press
            release inviting the public to attend a Town Hall meeting entitled “From Pills
            to Street Drugs: The Heroin Epidemic.”66 This meeting allowed residents to
            ask questions and share stories about their own experiences with heroin and
            opioids and to encourage its residents to join the ongoing discussion about
            Carroll County’s efforts to combat the ever-evolving opioid drug problem.
         • On December 30,2016, the Carroll County Board of Commissioners issued
            a press release addressing a final list of Carroll County long-term goals, one
            of which included the County’s efforts to combat drug abuse through

64 Carroll County Press Release, CommissionersJ Drug Enforcement Support Program
(Mar. 24,2015),
http ://ccgovemment.carr.org/ccg/releases/Drug%20Presentation.pdf?x=1562717973662
65 Carroll County, MD Press Release, Drug Enforcement Roundtable (Aug. 7,2015),
http://ccgovemment.carr.org/ccg/releases/Drug%20Enforcement%20Roundtable%20Sch
eduled.pdf?x= 1562717914827
66 Carroll County, MD Press Release, Residents Invited to Participate in Town Hall
Meeting about Drugs (Jul. 19, 2016),
http://ccgovemment.carr.org/ccg/releases/Press%20release%20Town%20Hall%20meetin
g%20heroin%206.27.16.pdf?x= 1562717527055


                                          99
    Case
     Case1:19-cv-02438-RDB
          1:19-cv-02438-RDB Document
                             Document1-5
                                      2 Filed
                                         Filed08/23/19
                                               08/23/19 Page
                                                         Page100
                                                              100ofof135
                                                                      135


            education, treatment, and enforcement.67
         • On January 27, 2017, the Carroll County Health Department issued a press
            release alerting its residents that “seven drug overdoses...occurred today,
            Friday, January 27, 2017, between 10:00 a.m. and 12 noon. So many
            overdoses in a short period of time often indicates that the illegal or
            prescription drugs currently being sold are very potent and more likely to
            cause an overdose.” [Emphasis added]. 68
         • On June 8, 2017, the Carroll County Health Department issued a press
            release “alerting the community that there ha[d] been an increase in opioid
            overdoses [that] week in Maryland and in other parts of the country. This
            could be due to a number of causes, but such spikes are often related to heroin
            laced with fentanyl or carfentanil...The pills are disguised to look like
            frequently-prescribed and commonly abused                 medications such
            as...oxycodone.” [Emphasis added].69 The press release also provided
            information regarding the “signs of an opioid overdose,” how to properly
            administer naloxone, and further information regarding Maryland’s Good
            Samaritan Law, drug treatment resources, and free opioid overdose rescue
            training with Naloxone provided by the Access Carroll program.
         • On November 1,2018, the Carroll County Board of Commissioners issued a
            press release informing its residents that over $100,000 had been voted on to

67 Carroll County, MD Press Release, Carroll County Board of Commissioners Approve
Long Term Goals (Dec. 30, 2016),
http://ccgovemment.carr.org/ccg/releases/Goals%2012.28.16.pdf?x=l 562717292943
68 Carroll County, MD Press Release, Community Overdose Alert (Jan. 27, 2017),

http://ccgovemment.carr.org/ccg/releases/CCHD%20press%20release%20overdoses%20
1.27.17.pdf?x=l 562713679516
69 Carroll County, MD Press Release, Opioid Alert (Jun. 8,2017),
http://ccgovemment.carr.org/ccg/releases/CCHD%20press%20release%20opioid%20aler
t%206.8.17.pdf?x=l 562713579191

                                          100
     Case
      Case1:19-cv-02438-RDB
           1:19-cv-02438-RDB Document
                              Document1-5
                                       2 Filed
                                          Filed08/23/19
                                                08/23/19 Page
                                                          Page101
                                                               101ofof135
                                                                       135


             be allocated to programs supporting opioid prevention issues.70
             Commissioner Dennis Frazier, District 3, stated that “these four programs
             represent an excellent multi-tiered strategy to expand our tools for fighting
             opioid addiction in Carroll County.” The four approved programs were:
                    (1) Sources of Strength Program: An evidence-based peer leadership
             program, initiated by Carroll County Public Schools, to develop relationships
             among students and adults;
                    (2) Behavioral Health Resource Guide: A guide developed by the
             Partnership for a Healthier Carroll County and community partners to be
             widely utilized by emergency medical services, law enforcement, providers,
             CCPS, and other community partners;
                    (3) Pilot Street Smart Program in Westminster Bovs and Girls Club:
             Programming related to the prevention of risky behaviors which will be used
             to develop a local curriculum to expand programs in the areas of prevention;
             and
                    (4) Vehicle for Youth Service Bureau: Funding to purchase an
             additional vehicle to help the Carroll County Youth Service Bureau’s
             Assertive Community Treatment team to provide comprehensive, recovery-
             oriented, mental health/substance use treatment to individuals with severe
             and persistent mental illness.
      280. More recently, in February 2019, the Carroll County Health Department
reported between four and six overdoses over a single weekend due to opioid use.71

70 Carroll County, MD Press Release, Commissioners Allocate S108Kfor Opioid
Programs (Nov. 1,2018),
http://ccgovemment.carr.org/ccg/releases/OpioidAllocationl 1.1.18%20(2).pdf?x=l 56271
0169031
71 Kelvey, Jon, Carroll County Times, Carroll County Health Department issues opioid
alert after at leastfour people overdose over weekend (Feb. 11,2019),

                                              101
     Case
      Case1:19-cv-02438-RDB
           1:19-cv-02438-RDB Document
                              Document1-5
                                       2 Filed
                                          Filed08/23/19
                                                08/23/19 Page
                                                          Page102
                                                               102ofof135
                                                                       135


       281. As Defendants’ opioids continue to wreak havoc on Carroll County’s
community and incapacitate and/or kill Carroll County’s citizens, Carroll County has also
been deprived of the benefits these citizens would have conferred to Carroll County’s
community but for Defendants’ wrongful conduct. Carroll County has lost both the
productivity of Carroll County’s citizens who have been hospitalized, incarcerated, killed,
or otherwise incapacitated by Defendants’ dangerous products, including the property
and/or sales taxes these citizens would have paid had Defendants simply told the truth
about the risks and benefits of opioids.
              1.     Tax Revenue Expended—Healthcare-Related Costs
       282. While Defendants reaped billions of dollars in profits from their deceptive
conduct, Carroll County has suffered—and continues to suffer—irreparable damage in the
form of increased healthcare-related costs, which Maryland law requires that Carroll
County pay to protect the health and safety of its citizenry. Carroll County would not have
incurred these costs had Defendants not concealed the dangers (and misrepresented the
benefits) of the relevant opioids.
       283.   In particular, each of the Defendants has directly and proximately caused
Carroll County to divert precious tax dollars and local resources from Carroll County’s
general and special revenue funds, in order to address its citizens’ ever-increasing need for
county-funded, opioid-related health services, including: (a) hospital and emergency
services; and (b) specialty treatment and health and human services-      .g., mental health
treatment, family counseling, drug education, rehabilitation, etc. These services are
provided and arranged by the Carroll County Health Department which depends on
Plaintiffs general and special revenues in order to meet the medical needs of its residents.
       284. Carroll County also makes financial contributions from its Special Revenue
Funds to provide its citizens with several healthcare services as described below. These

https://www.baltimoresun.com/maryland/carroll/news/cc-2019-overdoses-alert-
20190211-story.html

                                            102
     Case
      Case1:19-cv-02438-RDB
           1:19-cv-02438-RDB Document
                              Document1-5
                                       2 Filed
                                          Filed08/23/19
                                                08/23/19 Page
                                                          Page103
                                                               103ofof135
                                                                       135


programs are geared toward particularly vulnerable populations—such as the elderly and
low-income persons, as well as individuals suffering from certain disabilities or other
serious medical conditions.
                      (b)     Emergency        Medical       Treatment—Opioid-Related
                              Emergencies
       285. In 2017, Maryland had the nation’s highest rate of hospitalizations for opioid
use, according to federal data that illustrates the depth of the addiction problem in a state
where many people have died from overdoses of the drugs.72 Between 2010 to 2015, there
were approximately 2,531.1 inpatient stays resulting from opioid use per 100,000 people
compared to the 1,304.9 figure reflecting opioid-related inpatient stays across the United
States.73 It is clear that opioids have a significant impact upon Maryland’s medical care
system due to the volume of encounters involving opioids, and the costs of these
encounters. While the full economic burden of opioids upon the healthcare system is
difficult to precisely calculate, a reasonable measure may be derived using emergency
department visits and charges provided by the Maryland Department of Health and Mental
Hygiene. In 2014, there were 1,564 heroin-related emergency department visits in
Maryland.74 Using this approach, the cost of 1,564 heroin-related emergency department
visits totaled $1.55 million dollars.75 Thus, in 2014, the average cost per heroin-related
emergency department visit in Maryland amounted to approximately $991. In 2014, there

72 Cohn, Meredith, The Baltimore Sun, Opioid users filling Maryland hospital beds and
emergency rooms (Jan. 6,2017), https://www.baltimoresun.com/health/bs-hs-opioid-
hospitalizations-20170106-story.html
73 amfAR, Opioid & Health Indicators Database, Maryland Opioid Epidemic,
https://opioid.amfar.org/MD
74 Maryland Department of Health and Mental Hygiene, Data Report, Drug and Alcohol-
Related Emergency Department Visits in Maryland 2008-2014 (Sep. 2015), p. 39,
https://bha.health.maryland.gov/OVERDOSE_PREVENTION/Documents/Drug%20and
%20Alcohol-related%20ED%20Visits_2008-2014.pdf
75 Id., at p. 43


                                            103
      Case
       Case1:19-cv-02438-RDB
            1:19-cv-02438-RDB Document
                               Document1-5
                                        2 Filed
                                           Filed08/23/19
                                                 08/23/19 Page
                                                           Page104
                                                                104ofof135
                                                                        135


were 1,101 prescription opioid-related emergency department visits in Maryland.76 Using
this approach, the cost of 1,101 prescription opioid-related emergency department visits
totaled $1.5 million dollars.77 Thus, in 2014, the average cost per prescription opioid-
related emergency department visit in Maryland amounted to approximately $1,362.
        286. On information and belief, the incidence of opioid-related hospitalizations in
Carroll County—which can be tracked by various medical billing and documentation
codes, such as the Healthcare Common Procedure Coding System (“HCPCS”) and the
American Medical Association’s Current Procedural Terminology (CPT), including
National Drug Codes (NDCs) and International Classification ofDiseases (“ICD”) codes—
increased during the relevant period.
        287. As the number of opioid-related hospital encounters in Carroll County has
ballooned, the costs of treatment and supplies have also increased. This increase has
strained—and continues to strain—Plaintiffs General and Special Revenue Funds, which
provide necessary funding to respond appropriately to an increasingly large demand for
opioid-related emergency medical services in Carroll County.
        288. At the same time, the costs of providing 911 dispatch, fire services,
emergency medical services, and other 911 services for opioid emergencies have likewise
increased. Additionally, Carroll County regularly works with first responders to address
bum out and compassion fatigue associated with the opioid epidemic by providing
educational seminars, outreach, training on the importance of self-care, and hosting
appreciation dinners where first responders are reunited with former opioid addicts that are
now in recovery.
                     (b)    Specialty Treatment and Health and Human Services
        289. Defendants’ actions that fueled the opioid crisis have also devastated many

76 Id., at p. 46
77 Id., at p. 50


                                            104
     Case
      Case1:19-cv-02438-RDB
           1:19-cv-02438-RDB Document
                              Document1-5
                                       2 Filed
                                          Filed08/23/19
                                                08/23/19 Page
                                                          Page105
                                                               105ofof135
                                                                       135


families and individuals across the country and, specifically, in Carroll County, Maryland.
In response, Plaintiff has provided, and continues to provide, a variety of services and
programs to help protect the health, safety, and welfare of Carroll County’s children,
families, and individuals afflicted by the opioid epidemic which has caused Plaintiff to
expend substantial resources on such programs and services as:
          • Not in Carroll: The 60th Board of County Commissioners established the
             “Not in Carroll” initiative which is a comprehensive approach to address and
             combat the drug epidemic in Carroll County through education, treatment,
             law enforcement, and prosecution by providing annual, ongoing binding to
             the Sheriff’s Office, State’s Attorney’s Office, and Youth Services Bureau.
          • Recovery Support Services: This program provides Residential Support
             and Crisis Service programs for Carroll County individuals who have
             substance use or co-occurring substance use and mental health disorders, to
             improve their quality of life, and to foster self-sufficiency, dignity, and
             respect.
          • Access Carroll: This program provides quality, integrated health care
             services for low-income residents of Carroll County. Due to the increase in
             opioid use within Carroll County, Access Carroll now offers daily
             Ambulatory Detox services and free opioid overdose rescue training with
             Naloxone.
          • Human Services Program: This program offers Carroll County residents
             assistance with basic needs, advocacy, and links to resources with its services
             involving three main divisions: emergency assistance, housing and shelters
             for the homeless, and a family support center.
          • Mosaic Community Services: This non-profit program is Carroll County’s
             largest provider of mental health services to adults and older teens. Mosaic
             Community Services’ two primary services include a mental health clinic

                                           105
     Case
      Case1:19-cv-02438-RDB
           1:19-cv-02438-RDB Document
                              Document1-5
                                       2 Filed
                                          Filed08/23/19
                                                08/23/19 Page
                                                          Page106
                                                               106ofof135
                                                                       135


               and group practice, as well as the Psychiatric Rehabilitation Program.
          • Youth Services Bureau: This program provides a continuum of community-
               based mental health and substance abuse services for children, adults, and
               families in Carroll County. Some example of the many services provided by
               the Youth Services Bureau include: alcohol and substance abuse services,
               parenting education workshops, and interactive group therapy. From 2016-
               2019, this program has seen regular $75,000 increases in its funding and is
               planned to increase to a cumulative $500,000 in 2022.78
                     (c)    County Tax Expenditures for Public Health Department
                            Services
      290.     In addition to the many services offered to Carroll County’s citizens as
described above, the Carroll County Health Department’s office of prevention and the
nonprofit, Families Against the Stigma of Addiction, have sponsored screenings of the
Carroll County-produced film, “Heroin Still Kills” at the Carroll County Public Library.79
“Heroin Still Kills” is a contemporary revisit of “Heroin Kills,” the original Carroll
County-produced film created to address the slew of heroin overdoses in the late 1990s.
“Heroin Still Kills” has been updated to include the salient features of the current opioid
addiction epidemic, such as the risks of an addiction beginning with opioid pain
medications.
      291. Asa direct, proximate result of the Defendants’ misdeeds as described in this
Complaint, Plaintiffs allocations to the Carroll County Health Department —which, inter

78 Carroll County Maryland, Department of Management & Budget, Adopted Budget,
Operating Budget Fiscal Year 2019, p. 196, https://ccgovemment.carr.org/ccg/budget/19-
abudget/entire.pdf?x= 1563308711333
79 Kelvey, Jon, Carroll County Times, Drug education film covering opioids, fentanyl
and heroin to be screened at Taneytown library (Apr. 6, 2019),
https://www.baltimoresun.com/maryland/carroll/news/cc-heroin-kills-taneytown-
story.html


                                            106
     Case
      Case1:19-cv-02438-RDB
           1:19-cv-02438-RDB Document
                              Document1-5
                                       2 Filed
                                          Filed08/23/19
                                                08/23/19 Page
                                                          Page107
                                                               107ofof135
                                                                       135


alia, protects the health and safety of Plaintiff s citizenry by providing and arranging for
health and social services—have increased significantly over the arc of the opioid epidemic
in Carroll County.
              2.     Tax Revenue Expended—Crime-Related Costs
       292.   In addition to imposing on Plaintiff increasing healthcare-related costs,
Defendants’ scheme has spread thin Plaintiffs resources by causing a significant increase
in crime-related costs, including those associated with opioid-related arrests,
investigations, and other criminal justice programs. The funds necessary to maintain the
day-to-day operating expenses and equipment for these services and programs come from
Plaintiffs general and special revenues, including Plaintiffs revenues from Plaintiffs
privilege (sales) taxes and property taxes.
                     (a)    Arrests and Investigations to Protect Public Health and
                            Safety
       293. The effects of Defendants’ deceptive marketing and distribution scheme has
further impacted Plaintiff by creating various public nuisances—including public health
and safety hazards—which Plaintiff is obligated to abate.          Plaintiff has dedicated
substantial tax dollars to maintain the public safety of places, such as community parks,
schools and public lands, where patients-tumed-addicts may congregate as well as
mitigating the increase in drug and property crimes committed by opioid addicts who are
both actively looking to feed their addictions, as well as suffering from serious medical
conditions associated with the spread opioid abuse, such as Hepatitis B and C, HIV,
sexually transmitted diseases and methicillin-resistant staphylococcus aureus (“MRSA”),
among other conditions.
       294. The Carroll County Sheriffs Department has expended funds and exerted
effort to investigate and respond to opioid-related calls and crimes. Specifically, over the
past 4 years, Carroll County has prioritized additional resources towards public safety to
the tune of $6 million dollars for Sheriff Services alone, approximately a 32% increase

                                              107
     Case
      Case1:19-cv-02438-RDB
           1:19-cv-02438-RDB Document
                              Document1-5
                                       2 Filed
                                          Filed08/23/19
                                                08/23/19 Page
                                                          Page108
                                                               108ofof135
                                                                       135


from prior years.80 Further, Carroll County has incurred significant costs in training 44
officers as part of the “County In Crisis Intervention Team” which helps officers assess
and deescalate potentially dangerous opioid-related calls, create behavioral health referrals,
and link patients to resources. To become a member of the County In Crisis Intervention
Team, officers must undergo 40 hours of training and are required to participate in two
yearly refresher courses. Additionally, Carroll County has incurred significant costs due
to an increase in the administration of Naloxone for emergency overdoses. From January
2019 to July 1, 2019, alone, Naloxone was administered approximately 20 times by the
Carroll County Sheriffs Office.81 In an effort to further educate its citizens on the
increasing use of Naloxone/NARCAN in emergency overdose situations, Carroll County
offers its residents free training courses at Plaintiffs expense through the Access Carroll
program, as previously mentioned herein.
       295. From January 2019 to July 1, 2019, alone, there have been at least 194
overdose cases that were investigated by the Carroll County Sheriffs Office.82 At least 23
of these overdose calls resulted in death and approximately 56% of those deaths were
opioid-related.83
       296.   In abating the opioid nuisance to protect the health and safety of citizens of
Carroll County, Plaintiff has suffered pecuniary damages, proximately caused by
Defendants’ misrepresentations and omissions of material fact.
                     (b)    Carroll County's Court System

80
   Carroll County Maryland, Department of Management & Budget, Adopted Budget,
Operating Budget Fiscal Year 2019, p. 8, https://ccgovemment.carr.org/ccg/budget/19-
abudget/entire.pdf?x= 1563308711333
81 Carroll County Sheriffs Office, Carroll County Crime Analysis Unit, 2019-2nd Qtr
Overdose Report (Jul. 3,2019).
82 Carroll County Sheriffs Office, Carroll County Crime Analysis Unit, 2019-2nd Qtr
Overdose Report (Jul. 3,2019).
83 Id.


                                             108
     Case
      Case1:19-cv-02438-RDB
           1:19-cv-02438-RDB Document
                              Document1-5
                                       2 Filed
                                          Filed08/23/19
                                                08/23/19 Page
                                                          Page109
                                                               109ofof135
                                                                       135


         297. As the Defendants’ misconduct continues to frustrate Carroll County’s
efforts to protect the health and safety of its citizens, Carroll County has allocated and
continues to allocate substantial sums to finance the operation of its Circuit Courts and
Juvenile Courts.
         298.   Further, Carroll County now operates a Drug Treatment Court which
provides treatment for adults that are convicted of drug- and alcohol-related offenses who
have committed non-violent crimes.
                      (c)    Carroll County’s Sheriff’s Office and Detention Center
         299.   While Carroll County has expended significant funds to abate the opioid
epidemic through its services provided by the Sheriffs Office and Detention Center—
ignited and continually fueled by Defendants’ ongoing misconduct—the epidemic remains
a constant threat to the health and safety of Carroll County citizens.
         300. Additionally, Carroll County now has funding from a High Intensity Drug
Trafficking Area grant in order to provide additional assistance in critical drug-trafficking
areas.
                      (d)    Carroll County’s Attorney Costs
         301. In abating the public nuisance that the Defendants created and/or exacerbated
in Carroll County—which remains ongoing—Carroll County has incurred significant costs
in both the State’s Attorney’s Office and the County Attorney in combatting the opioid
epidemic.
         302.   The State’s Attorney’s Office has a constitutional and statutory mandate to
effectively prosecute all cases arising in Carroll County. In 2018, Carroll County hired an
additional Drug Treatment and Education Liaison and there were further personnel
increases due to the addition of a full-time Drug Court Prosecutor. The Drug Treatment
and Education division of the Carroll County’s State’s Attorney’s Office actively hosts
educational programming in Carroll County schools. For example, former addicts have
met with Carroll County students to get a first-hand account of the dangers of heroin and

                                             109
      Case
       Case1:19-cv-02438-RDB
            1:19-cv-02438-RDB Document
                               Document1-5
                                        2 Filed
                                           Filed08/23/19
                                                 08/23/19 Page
                                                           Page110
                                                                110ofof135
                                                                        135


opioid abuse and learn about the sobering statistics of overdose deaths. 84
       303. The Department of the County Attorney provides legal representation and
advice to all matters affecting Carroll County and also has incurred increases in its
operating costs.
       304. As the utilization of public safety services by Carroll County’s citizens has
increased over the years of the opioid crisis, so too have Plaintiffs allocations to maintain
these important public programs and maintain the health, safety, and welfare of Plaintiff s
citizens.
              3.     Tax Revenue Expended—Miscellaneous Carroll County Opioid-
       Response Programming
       305. To summarize, as of the first quarter of 2019, Carroll County has either fully
implemented, or is in the planning stages of implementing, several programs strictly
dedicated to combatting the opioid crisis as follows:
              (1)    Community Awareness Programming
       306.   Carroll County has fully implemented: (a) opioid information campaigns
geared towards accessing treatment and support; (b) safe drug disposal programs; (c)
prescriber education; and (d) compassion/fatigue prevention. Carroll County is in the
process of implementing: (a) opioid information campaigns geared toward combatting the
stigma associated with opioid use; and (b) employer support programs.
              (2)    Youth and School Programming
       307.   Carroll County has fully implemented: (a) a substance-use and prevention
curriculum geared towards guiding students to make good choices, preventing drug use,
developing healthy beliefs and clear standards, avoiding trouble and learning refusal skills,
managing conflict and expressing anger constructively, and strengthening family bonds;

84
   Kramer, Anne, WBAL NewsRadio 1090 (Dec. 11,2017),
https://www.wbal.com/article/281856/3/carroll-county-officials-describe-opioid-
problem-as-horrible

                                             110
     Case
      Case1:19-cv-02438-RDB
           1:19-cv-02438-RDB Document
                              Document1-5
                                       2 Filed
                                          Filed08/23/19
                                                08/23/19 Page
                                                          Page111
                                                               111ofof135
                                                                       135


(b) youth identification and support programs; and (c) youth impact programs that provide
early prevention and intervention. Carroll County is also in the process of implementing
after- school programs for its students.
              (3)     Law Enforcement Programming
       308. Carroll County is beginning to implement: (a) heroin coordinator programs;
and (b) law enforcement diversion.
              (4)     Criminal Justice Programming
       309. Carroll County provides substance use treatment and assessments to
incarcerated inmates as well as re-entry services for people with substance use-related
disorders. Upon an inmate’s release, Carroll County facilitates referrals to seek further
treatment. Additionally, Carroll County is beginning to implement recovery-housing
transition support.
              (5)     Crisis Intervention Systems
       310. Carroll County has fully implemented: (a) mobile crisis teams with limited
hours but with immediate response from law enforcement, fire/ems, hospitals, schools,
other community organizations, family members/friends, and self-referrals; (b) walk-in
crisis centers, with limited hours, that provide counseling, referrals to treatment, initiation
of Medication Assisted Treatment (“MAT”), and providing a safe environment for its
clientele; and (c) peer-recovery specialists that work in emergency rooms, OB/GYN
offices, recovery centers, street outreach, other healthcare settings, crisis response, drug
court, and other community organizations. In addition, Carroll County is planning to
implement a crisis stabilization system outside of the emergency department.
              (6)     Harm Reduction Programming
       311. Carroll County has fully implemented Naloxone training and distribution and
is beginning to implement: (a) employment training; (b) other harm-reduction strategies;
(c) and an EMS leave behind program.
              (7)     Access to Treatment and Recovery

                                             111
     Case
      Case1:19-cv-02438-RDB
           1:19-cv-02438-RDB Document
                              Document1-5
                                       2 Filed
                                          Filed08/23/19
                                                08/23/19 Page
                                                          Page112
                                                               112ofof135
                                                                       135


       312.   Carroll County is beginning to implement case-management support to
provide access to treatment and recovery programs.
              (8)    Information Sharing Programming
       313. Finally, Carroll County has fully implemented: (a) local agency
communications; (b) program monitoring and evaluation; and (c) annual spike alerts which
trigger the Mobile Crisis Team, media campaigns, and communications with law
enforcement and EMS services.
       314. In 2018 and 2019 combined, Carroll County received just under $1 million
dollars for Opioid Emergency Funding by way of state Opioid Intervention Team (“OIT”)
grants and other state and federal emergency funding.
              4.     Tax Revenue Forgone
       315. Tax revenue forgone is a consequence of incapacitation. The principal
events associated with incapacitation include specialty treatment admission,
hospitalization, and death. As a result of such incapacitation, the citizens of Carroll County
who became addicted to Defendants’ opioids are unable to work or contribute to Carroll
County’s financial health through sales, property, and other taxes.
       316. The lost tax revenue attributable to these patients is especially significant for
Plaintiff, as the vast majority of such patients would—but for their addiction—be
productive members of Plaintiff’s community.
       317. The opioid epidemic and public nuisance that resulted from Defendants’
deceptive strategy continues to frustrate Plaintiffs ability to recover from the crisis.
       318. Leading up to and following the peak years of the opioid crisis, Plaintiffs
total local property taxes collected fell each year from 2011 to 2015. In 2017, Plaintiffs
total local property taxes were still 3.29% lower than in 2011.85 As set forth below,

85 Carroll County Maryland, Department of Management & Budget, Adopted Budget,
Operating Budget Fiscal Year 2019, p. 38, https://ccgovemment.carr.org/ccg/budget/19-
abudget/entire.pdf?x= 1563308711333

                                             112
     Case
      Case1:19-cv-02438-RDB
           1:19-cv-02438-RDB Document
                              Document1-5
                                       2 Filed
                                          Filed08/23/19
                                                08/23/19 Page
                                                          Page113
                                                               113ofof135
                                                                       135


Defendants’ willful, dishonest scheme made it much more difficult—and significantly
more expensive—for Plaintiff to ameliorate its tax-related damages associated with the
incapacitation of both its citizens and others who either died in Carroll County, or were
incapacitated in Carroll County.
                     (a)    Specialty Treatment
       319. According to a 2016 Opioid Treatment Programs in Maryland Needs
Assessment Report prepared by the University of Maryland Baltimore Systems Evaluation
Center for the Maryland Behavioral Health Administration, between approximately 48,198
and 76,458 Marylanders age 12 or older are in need of treatment for a problem with opioid
use.86 Carroll County is no exception. Drug overdose and, in particular, opiate overdose
has been a concerning, ongoing trend in Carroll County. The misuse of illicit and
prescription narcotics is evidenced by an increase in treatment admissions as well as fatal
and non-fatal overdoses.      As a result, Carroll County residents that have become
incapacitated by their addictions cannot meaningfully contribute to society because they
are in treatment for the misuse/abuse of opioids. The lost tax revenue attributable to these
patients is especially significant for Plaintiff, as the vast majority of such patients would—
but for their addiction—be productive members of Plaintiffs community.                Indeed,
according to the inaugural Carroll County Opiate Overdose Prevention Plan, authored by
the Carroll County Health Department in 2013, data collected by Carroll County showed a
steady increase in prescription drugs misuse/abuse treatment admissions early on, from
1998 to 2010. In 2009, Carroll County began noting an increase in the number of persons
admitted to Level II.D and Level III.7D treatment services who were acknowledging

86 University of Maryland Baltimore Systems Evaluation Center, Opioid Treatment
Programs in Maryland Needs Assessment Report (Sep. 2016), page 3,
https ://bha.health.maryland.gov/Documents/Combined%200TP%20Needs%20Assessme
nt%20Report%20and%201etter 11.18.16.pdf




                                             113
     Case
      Case1:19-cv-02438-RDB
           1:19-cv-02438-RDB Document
                              Document1-5
                                       2 Filed
                                          Filed08/23/19
                                                08/23/19 Page
                                                          Page114
                                                               114ofof135
                                                                       135


prescription drugs as their primary drug of choice.87 In particular, Carroll County has seen
an increase in the number of its residents in their prime working years (ages of 18-44),
entering specialty treatment for opioid-related addiction.
        320.   Despite the fact that Carroll County has successfully initiated and continues
to provide treatment resources to its citizens, the opioid epidemic and public nuisance that
has resulted from Defendants’ acts continue to fhistrate Plaintiffs ability to recover from
the crisis.

                                     Prescription Drugs Misuse/abuse
                100 *
                no •{
                so f
                70 f




                aO   f•
                20 4 •
                10 | —
                 O f
                     I 1098 I 1999                              ZOOS      2000 J 2007   ZOOS I 2009
                                                                                                      I
                                                Fiscal feat ol Asmiuion                               t



                          (b)        Hospitalization
        321.   Patients who are hospitalized in connection with opioid-related emergencies
are likewise unable to contribute to Carroll County’s financial health with their labor or
through the payment of taxes. From 2008 to 2014, Maryland emergency department visits
for heroin- or prescription opioid-related emergencies increased by over 227% and


87 The American Society of Addiction Medicine (ASAM) has established five main
levels in a continuum of care for substance abuse treatment: Level 0.5: Early intervention
services; Level I: Outpatient services; Level II: Intensive outpatient/Partial
hospitalization services (Level II is subdivided into levels II. 1 and II.5); Level III:
Residential/Inpatient services (Level III is subdivided into levels III.l, III.3, III.5, and
III.7) and Level IV: Medically managed intensive inpatient services. These levels should
be thought of not as discrete levels of care but rather as points in a continuum of
treatment services.


                                                      114
     Case
      Case1:19-cv-02438-RDB
           1:19-cv-02438-RDB Document
                              Document1-5
                                       2 Filed
                                          Filed08/23/19
                                                08/23/19 Page
                                                          Page115
                                                               115ofof135
                                                                       135


continues to be on the rise.88 Moreover, according to a 2018 report published by DHHS,
opioid-related hospital stays were consistently longer than those attributable to both
hallucinogens and stimulants, including cocaine and methamphetamine.89 Longer hospital
stays are usually more expensive and lead to larger losses of productivity for the
hospitalized patient.
                        (c)   Death
       322. According to government estimates, some 50,000 Americans died from an
opioid overdose in 2016—i.e., 137 people per day, and roughly one person every 12
minutes. 90 The emotional devastation caused by Defendants’ despicable actions is
impossible to quantify; however, as described above, the purely economic consequences
of the opioid epidemic can and have been successfully tracked in terms of lives, lost
productivity, healthcare, criminal justice and other costs. Accordingly, in 2017, President
Donald Trump’s Council of Economic Advisers estimated that the economic consequences
to the nation of the opioid drug epidemic cost the United States $504 billion in 2015 alone,
prompting the President to declare the opioid crisis a nationwide public health emergency.
       323.   Plaintiff has been hit even harder by the opioid crisis. From 2007 to 2018,
approximately 12,087 Marylanders died from opioid-related intoxication causes.91 During

88 Maryland Department of Health and Mental Hygiene, Data Report, Drug and Alcohol-
Related Emergency Department Visits in Maryland 2008-2014 (Sep. 2015),
https://bha.health.maryland.gov/OVERDOSE_PREVENTION/Documents/Drug%20and
%20Alcohol-related%20ED%20Visits_2008-2014.pdf
89 Laura Radel, Substance Use, the Opioid Epidemic, and the Child Welfare System: Key
Findings from a Mixed Methods Study, U.S. Dept, of Health and Human Services, p. 4
(Mar. 7,2018),
https://aspe.hhs.gov/system/files/pdfy258836/SubstanceUseChildWelfareOveryiew.pdf
90 Money.com, Here’s What I Would Cost to Fix the Opioid Crisis, According to 5 Experts
(Nov. 27,2017), http://money.com/money/5032445/cost-fix-opioid-crisis/.
91 Maryland Department of Health data report, Table 6. Number of Opioid-Related
Intoxication Deaths by Place of Occurrence, Maryland, 2007-2017; Opioid Operational
Command Center (“OOCC”) data report, Table 1. Comparison of Unintentional Opioid-
Related Intoxication Deaths by Place of Occurrence, Maryland, 2017 and 2018.

                                            115
     Case
      Case1:19-cv-02438-RDB
           1:19-cv-02438-RDB Document
                              Document1-5
                                       2 Filed
                                          Filed08/23/19
                                                08/23/19 Page
                                                          Page116
                                                               116ofof135
                                                                       135


that same period, approximately 335 Carroll County citizens died from opioid-related
intoxication causes, who would not have died but for the Defendants’ misconduct as
described in this Complaint.92
                       WAIVER OF CERTAIN CLAIMS FOR RELIEF
       324. Carroll County expressly disclaims and waives any and all right to recovery,
whether financial, injunctive, or equitable, relating to or arising out of the distribution by
any person of any product, or the provision of any service, pursuant to McKesson
Corporation’s (“McKesson”) Pharmaceutical Prime Vendor Contract (“PPV Contract”)
with the United States Department of Veteran Affairs. Specifically, Carroll County
expressly disclaims and waives any and all right to recover against any of the Distributor
Defendants, including, but not limited to, Cardinal Health 121, LLC and Cardinal Health
122, LLC, under the terms and conditions of any PPV Contract or any similar contract.
       325. Carroll County further commits that it will not, in any forum, rely on or raise
the PPV Contract in connection with its allegations and/or prosecution in this matter.
       326.   Carroll County agrees that should Defendants present evidence sufficient for
the trier of fact to determine that Carroll County’s injuries were caused, in whole or in part,
by the distribution of products or provision of services through the PPV, Defendants are
entitled to a reduction of their liability proportionately by the extent to which the trier of
fact determines that any injury to Carroll County was caused by goods or products
distributed and/or services provided through the PPV.

92 Maryland Department of Health data report, Table 6. Number of Opioid-Related
Intoxication Deaths by Place of Occurrence, Maryland, 2007-2017; Opioid Operational
Command Center (“OOCC”) data report, Table 1. Comparison of Unintentional Opioid-
Related Intoxication Deaths by Place of Occurrence, Maryland, 2017 and 2018.




                                             116
     Case
      Case1:19-cv-02438-RDB
           1:19-cv-02438-RDB Document
                              Document1-5
                                       2 Filed
                                          Filed08/23/19
                                                08/23/19 Page
                                                          Page117
                                                               117ofof135
                                                                       135


V.     CAUSES OF ACTION
                                         COUNTI
                                      Public Nuisance
                                  (Against All Defendants)
       327. Carroll County re-alleges and incorporates by reference each of the
allegations contained in the preceding paragraphs of this Complaint as though fully alleged
in this Cause of Action.
       328. Defendants, individually and in concert with each other, have contributed to,
and/or assisted in creating and maintaining a condition that is a significant interference
with the public health, the public safety, the public peace, the public comfort, and the public
convenience.
       329. The public nuisance created by Defendants9 actions is substantial and
unreasonable—it has caused and continues to cause significant harm to the community and
the harm inflicted outweighs any offsetting benefit.
       330. This injury to the public includes, but is not limited to (a) widespread
dissemination of false and misleading information regarding the risks, benefits, superiority,
and appropriateness of opioids to treat chronic pain; (b) distortion of the medical standard
of care for treating chronic pain, resulting in pervasive overprescribing of opioids and the
failure to provide more appropriate pain treatment; (c) high rates of opioid abuse, injury,
overdose, and death, and their impact on Carroll County families and communities; (d)
increased healthcare costs for individuals, families, employers, and Carroll County(e) lost
employee productivity resulting from the cumulative effects of long-term opioid use,
addiction, and death; (f) the creation and maintenance of a secondary, illicit market for
opioids; and (g) greater demand for emergency services and law enforcement paid for by
Carroll County at the ultimate cost of taxpayers.
       331. Defendants knew or should have known that their promotion of opioid use
would create a public nuisance.

                                             117
     Case
      Case1:19-cv-02438-RDB
           1:19-cv-02438-RDB Document
                              Document1-5
                                       2 Filed
                                          Filed08/23/19
                                                08/23/19 Page
                                                          Page118
                                                               118ofof135
                                                                       135


       332. Defendants’ actions were, at the least, a substantial factor in opioids
becoming widely available and widely used. Absent Defendants9 actions, opioid use would
not have become so widespread, and the enormous public health hazard of opioid overuse,
abuse, and addiction that now exists would have been averted.
       333. The health and safety of Carroll County’s residents, including those who
used, have used, or will use opioids, as well as those affected by users of opioids, is a matter
of great public interest and of legitimate concern to Carroll County and the entire state.
       334. Defendants’ conduct has injuriously affected, and continues to affect, Carroll
County’s property, patrons, employees, and a considerable number of people within Carroll
County, and across the state.
       335. Defendants’ conduct also constitutes a nuisance per se because it
independently violates other applicable statutes. As set forth below, the Manufacturing
Defendants have violated the Maryland Consumer Protection Act and the Maryland False
Claims Statute.
       WHEREFORE, Plaintiff Carroll County demands judgment against all Defendants,
jointly and severally, in excess of Seventy-Five Thousand Dollars ($75,000.00) in
compensatory and punitive damages, plus interest, fees and costs, and for any other relief
that is just and proper.
                                         COUNT II
                                         Negligence
                                 (Against All Defendants)
       336. Carroll County re-alleges and incorporates by reference each of the
allegations contained in the preceding paragraphs of this Complaint as though fully alleged
in this Cause of Action.
       337. Each Defendant owed a duty of care to Plaintiff, including but not limited to,
taking reasonable steps to prevent the misuse, abuse, and over-prescription of opioids.
       338. In violation of this duty, Defendants, and each of them, failed to take

                                              118
       Case
        Case1:19-cv-02438-RDB
             1:19-cv-02438-RDB Document
                                Document1-5
                                         2 Filed
                                            Filed08/23/19
                                                  08/23/19 Page
                                                            Page119
                                                                 119ofof135
                                                                         135


reasonable steps to prevent the misuse, abuse, and over-prescription of opioids by
misrepresenting the risks and benefits associated with opioids and by distributing and
prescribing dangerous quantities of opioids.
        339.   Each of the Manufacturing Defendants owed Carroll County a duty to
promote and market opioids truthfully and to disclose the true risk of addiction associated
with the risk of opioids. Each of the Manufacturing Defendants breached those duties by,
among other things, circulating false and misleading information concerning the risks and
benefits of opioids and downplaying or omitting the risks of addiction arising from their
use.     As set forth above in this Complaint, the Manufacturer Defendants’
misrepresentations include falsely claiming that the risk of opioid addiction was negligible,
falsely instructing doctors and patients that describing more opioids was appropriate when
patients presented symptoms of addiction, falsely claiming that risk-mitigation strategies
were so efficacious as to virtually negate concerns about addiction, falsely claiming that
doctors and patients could increase opioid doses without significant added risk, and falsely
claiming that long-term opioid use could actually restore function and improve a patient’s
quality of life without posing significant additional risks. Each of these misrepresentations
made by Defendants violated duty of care to Carroll County.
        340.   Each of the Manufacturing Defendants and Distributor Defendants also owed
the duties to report suspicious sales; to not fill suspicious orders; to abide by any
government agreements entered into regarding the same and to comply with state
regulations. (See, e.g.9 COMAR 10.19.03.12.) Each of the Manufacturing Defendants and
Distributor Defendants breached these duties by failing to design and operate a system that
would disclose the existence of suspicious orders of controlled substances or by failing to
report such suspicious orders to the appropriate regulators.
        341. The Distributor Defendants knew of the serious problem posed by
prescription opioid diversion and were under a legal obligation to take reasonable steps to
prevent diversion.

                                             119
     Case
      Case1:19-cv-02438-RDB
           1:19-cv-02438-RDB Document
                              Document1-5
                                       2 Filed
                                          Filed08/23/19
                                                08/23/19 Page
                                                          Page120
                                                               120ofof135
                                                                       135


       342. The Distributor Defendants negligently distributed suspiciously large
quantities of potent opioids and failed to report such distributions. As such, the Distributor
Defendants violated their duty of care by moving these dangerous products into Carroll
County in such quantities, facilitating misuse and abuse of opioids.
       343. Plaintiff is not asserting a cause of action under the federal Controlled
Substances Act or any other federal controlled substances laws, including—but not limited
to—the federal laws cited above.
       344. Defendants are liable for negligence per se in that the Defendants violated
applicable Maryland laws, statutes, and regulations, in the manner in which they
advertised, marketed, sold, and/or distributed opioid products. Plaintiff is a member of the
class meant to be protected by the laws, statutes, and regulations which Defendants
violated, and Plaintiffs injuries were caused by the violations.
       345. As a direct and proximate cause of Defendants' unreasonable and negligent
conduct, Carroll County has suffered and will continue to suffer harm, and is entitled to
damages in an amount to be determined at trial. Indeed, Carroll County suffered both
injuries and pecuniary losses proximately caused by the Defendants' breaches. Among
other things, Carroll County has experienced an unprecedented opioid addiction and
overdose epidemic costing millions in health insurance, government services, emergency
visits, treatment for related illnesses and accidents, payments for fraudulent prescriptions,
and lost productivity to Carroll County's workforce.
       346. Plaintiffs damages were caused solely by the negligence of the Defendants
without any negligence by Carroll County.
       WHEREFORE, Plaintiff Carroll County demands judgment against all Defendants,
jointly and severally, in excess of Seventy-Five Thousand Dollars ($75,000.00) in
compensatory damages, plus interest, costs, and for any other relief that is just and proper.




                                             120
        Case
         Case1:19-cv-02438-RDB
              1:19-cv-02438-RDB Document
                                 Document1-5
                                          2 Filed
                                             Filed08/23/19
                                                   08/23/19 Page
                                                             Page121
                                                                  121ofof135
                                                                          135


                                        COUNT III
                                Negligent Misrepresentation
                           (Against the Manufacturer Defendants)
         347. Carroll County re-alleges and incorporates by reference each of the
allegations contained in the preceding paragraphs of this Complaint as though fully alleged
in this Cause of Action.
         348. Defendants, individually and acting through their employees and agents, and
jointly and severally, made misrepresentations and omissions of facts material to Plaintiff
and its residents to induce them to purchase, administer, and consume opioids as set forth
in detail herein.
         349. Defendants had a duty to exercise reasonable care in marketing and selling
highly dangerous opioid drugs.
         350. Defendants negligently asserted false statements and omitted material facts
regarding the benefits of and evidence for the use of opioids for chronic pain as set forth
herein, while understating their very serious risks, including die risk of addiction.
         351. Defendants intended that Carroll County and its residents and / or employees
or others affecting Carroll County or spending time therein would rely on their
misrepresentations and omissions, knew that Carroll County and its residents would rely
on their misrepresentations, and that such reliance would cause Carroll County to suffer
loss.
         352. Healthcare providers and residents in Carroll County reasonably relied on
Defendants’ misrepresentations and omissions in writing, filling, and using prescriptions
for Defendants opioids, and Carroll County and its agents reasonably relied on these
misrepresentations and omissions in covering and paying for Defendants’ opioids for
chronic pain.
         353. Had Carroll County known that Defendants misrepresented the risks,
benefits, and evidence regarding the use of opioids for chronic pain Carroll County would

                                             121
     Case
      Case1:19-cv-02438-RDB
           1:19-cv-02438-RDB Document
                              Document1-5
                                       2 Filed
                                          Filed08/23/19
                                                08/23/19 Page
                                                          Page122
                                                               122ofof135
                                                                       135


have undertaken efforts to avoid the damages suffered.
         354. By reason of Defendants’ misrepresentations and omissions of material fact
Carroll County suffered actual pecuniary damage. Defendants’ conduct was accompanied
by wanton and willful disregard of persons who foreseeably might be harmed by their acts
and omissions.
         WHEREFORE, Plaintiff Carroll County demands judgment against the
Manufacturer Defendants, jointly and severally, in excess of Seventy-Five Thousand
Dollars ($75,000.00) in compensatory damages, plus interest, costs, and for any other relief
that is just and proper.
                                        COUNTIV
                               Intentional Misrepresentation
                                 (Against All Defendants)
         355.   Carroll County re-alleges and incorporates by reference each of the
allegations contained in the preceding paragraphs of this Complaint as though fully alleged
in this Cause of Action.
         356.   As set forth herein, Defendants, individually and acting through their
employees and agents, made misrepresentations and omissions of material facts inducing
the purchase, administration, payment for, and consumption of opioids as set forth in detail
above.
         357.   In doing so, Defendants have engaged in misrepresentations and knowing
omissions of material fact.
         358.   By engaging in the acts, omissions, and practices alleged herein, Defendants
omitted material facts that they had a duty to disclose by virtue of Defendants’ other
representations and by virtue of their positions in manufacturing, marketing, selling, and
distributing dangerous opioid drugs.
         359. Defendants’ statements about the use of opioids to treat chronic pain and/or
non-cancer pain conditions were false and not supported by, or were contrary to, the

                                             122
        Case
         Case1:19-cv-02438-RDB
              1:19-cv-02438-RDB Document
                                 Document1-5
                                          2 Filed
                                             Filed08/23/19
                                                   08/23/19 Page
                                                             Page123
                                                                  123ofof135
                                                                          135


scientific evidence
         360. Further, Defendants’ omissions, which were false and misleading, rendered
even seemingly truthful statements about opioids false and misleading and likely to mislead
Carroll County prescribes and consumes.
         361. Defendants knew at the time that they made their misrepresentations and
omissions that they were false.
         362. Defendants intended that Carroll County and its residents and /or employees
or othes affecting Carroll County or spending time therein would rely on their
misrepresentations and omissions, knew that Carroll County and its residents would rely
on their misrepresentations, and that such reliance would cause Carroll County to suffer
loss.
         363.   Healthcare providers and residents in Carroll County and / or employees or
others affecting Carroll County or spending time therein reasonably relied on Defendants’
misrepresentations and omissions in writing, filling, and using prescriptions for Defendants
opioids, and Carroll County and its agents reasonably relied on these misrepresentations
and omissions in covering and paying for Defendants’ opioids for chronic pain.
         364.   Had Carroll County known of the Defendants’ misrepresentations and false
and tortious practices, Carroll County would have undertaken efforts to avoid payments of
related claims or otherwise acted to mitigate or prevent damage.
         365.   By reason of their reliance on Defendants’ misrepresentations and omissions
of material fact Carroll County suffered actual pecuniary damage.
         366.   Defendants’ conduct was accompanied by wanton and willful disregard of
persons who foreseeably might be harmed by their acts and omissions.




                                             123
     Case
      Case1:19-cv-02438-RDB
           1:19-cv-02438-RDB Document
                              Document1-5
                                       2 Filed
                                          Filed08/23/19
                                                08/23/19 Page
                                                          Page124
                                                               124ofof135
                                                                       135


       WHEREFORE, Plaintiff Carroll County demands judgment against all Defendants,
jointly and severally, in excess of Seventy-Five Thousand Dollars ($75,000.00) in
compensatory and punitive damages, plus interest, costs, and for any other relief that is just
and proper.
                                         COUNT V
                                    Unjust Enrichment
                                 (Against All Defendants)
       367. Carroll County re-alleges and incorporates by reference each of the
allegations contained in the preceding paragraphs of this Complaint as though fully alleged
in this Cause of Action.
       368.   A claim for unjust enrichment in Maryland requires the defendant to be
enriched by the receipt of a benefit; that the enrichment be at the expense of the plaintiff;
and that it would be unjust to allow the defendant to retain the benefit.
       369.   Each Defendant was required to take reasonable steps to prevent the misuse,
abuse, and over-prescription of opioids.
       370. Rather than prevent or mitigate or wide proliferation of opioids into Carroll
County, each Defendant instead chose to place its monetary interests first and each
Defendant profited from prescription opioids sold in Carroll County.
      -371. Each Defendant also failed to maintain effective controls against the
unintended and illegal use of the prescription opioids it or he manufactured, distributed, or
prescribed, again choosing instead to place its or his monetary interests first.
       372.   Each Defendant therefore received a benefit from the sale, distribution, or
prescription of prescription opioids to and in Carroll County, and these Defendants have
been unjustly enriched at the expense of Carroll County.
       373. As an expected and intended result of their wrongdoing as set forth in this
Complaint, Defendants have profited and benefited from opioid sales which have
ultimately caused damage to the Carroll County, as alleged above.

                                             124
     Case
      Case1:19-cv-02438-RDB
           1:19-cv-02438-RDB Document
                              Document1-5
                                       2 Filed
                                          Filed08/23/19
                                                08/23/19 Page
                                                          Page125
                                                               125ofof135
                                                                       135


       374. Defendants have been unjustly enriched at the expense of Carroll County, it
would be inequitable for Defendants to retain the profits and benefits they have reaped
from the deceptive practices, misrepresentations, and unlawful conduct alleged herein.
       WHEREFORE, Plaintiff Carroll County demands judgment against all Defendants,
jointly and severally, in excess of Seventy-Five Thousand Dollars ($75,000.00) in
compensatory and punitive damages, plus interest, costs, and for any other relief that is just
and proper.
                                        COUNT VI
     Fraudulent Conveyance, Md. Code Ann., Com. Laws §§ 15-204 and 15-207
                            (Against The Sackler Defendants)
       375. Carroll County re-alleges and incorporates by reference each of the
allegations contained in the preceding paragraphs of this Complaint as though fully alleged
in this Cause of Action.
       376. As alleged herein, the Maryland Uniform Fraudulent Conveyance Act
provides, inter alia, that (l)”[e]very conveyance made and every obligation incurred by a
person who is or will be rendered insolvent by it is fraudulent as to creditors without regard
to his actual intent, if the conveyance is made or the obligation is incurred without a fair
consideration; and (2) Every conveyance made and every obligation incurred with actual
intent, as distinguished from intent presumed in law, to hinder, delay, or defraud present
or future creditors, is fraudulent as to both present and future creditors.” (Md. Code. Ann.,
Com. Law § § 15-204, 15-207.)
       377. As alleged herein, Defendants9 negligence was willful, malicious,
oppressive, and fraudulent, entitling Carroll County to punitive damages.
       378. As set forth above, Carroll County possesses a variety of causes of action
against Purdue and the other Defendants, and as soon as final judgment is entered in this
action, Carroll County will possess a right of payment from Purdue.
       379.   Carroll County has been harmed because Carroll County is informed and

                                             125
     Case
      Case1:19-cv-02438-RDB
           1:19-cv-02438-RDB Document
                              Document1-5
                                       2 Filed
                                          Filed08/23/19
                                                08/23/19 Page
                                                          Page126
                                                               126ofof135
                                                                       135


believes that Purdue has been transferring assets to the Sacklers and other shareholders for
years in order to avoid paying the judgment that will be owed to Carroll County, as well as
the multitude of other plaintiffs that have commenced litigation against Purdue nationwide
for its role in creating the opioid epidemic.
       380.   Carroll County is informed and believes that Purdue transferred assets to the
Sacklers and other shareholders with the intent to hinder, delay, or defraud Purdue’s
creditors, including Carroll County.
       381.   Carroll County was harmed as a result of these transfers, and Carroll County
is entitled to avoid them to the extent necessary to satisfy Carroll County’s claims pursuant
to Md. Code. Ann., Com. Law §§ 15-209 and 15-210 and an injunction against further
disposition of assets by Purdue, the Sacklers, or both.
       WHEREFORE, Plaintiff Carroll County requests that this Court enter an Order:
       A.     Setting aside all transfers by Defendant Purdue to the Sadder Defndants;
       B.     Enjoining any further disposition of assets by Defendant Purdue; and
       C.     Entering judgment in favor of Plaintiff Carroll County and against the
Sadder Defendants, jointly and severally, in excess of Seventy-Five Thousand Dollars
($75,000.00) in compensatory and punitive damages, plus interest and costs; and
       D.     Granting Carroll County such other relief that is equitable, just and proper.
                                         COUNT VII
                                       Civil Conspiracy
               (Against Defendant Purdue and The Sackler Defendants)
       382. Carroll County re-alleges and incorporates by reference each of the
allegations contained in the preceding paragraphs of this Complaint as though fully alleged
in this Cause of Action.
       383. As alleged above, Purdue and the Sacklers engaged in a knowing and willful
conspiracy between themselves to fraudulently transfer assets from Purdue to the
Individual Defendants and other shareholders in order to hinder, delay, and defraud Carroll

                                                126
     Case
      Case1:19-cv-02438-RDB
           1:19-cv-02438-RDB Document
                              Document1-5
                                       2 Filed
                                          Filed08/23/19
                                                08/23/19 Page
                                                          Page127
                                                               127ofof135
                                                                       135


County in the collection of its judgment against Purdue entered in this action.
       384.   After the Sacklers became aware in or about 1999 that Purdue faced potential
liability because of the addictive nature of OxyContin, Purdue and the Sacklers conspired
to shield the proceeds of their wrongdoing from creditors like Carroll County by stripping
Purdue every year of hundreds of millions of dollars of profits from the sale of OxyContin
and other opioid-containing medications via distributions from Purdue to shareholders,
including the Sacklers and their extended family.
       385. Purdue and the Sacklers, with knowledge and intent, agreed to the overall
objective of their fraudulent scheme and participated in a coordinated, common course of
conduct to commit acts of fraud.
       386. Purdue and the Sacklers acted with a common understanding or design to
commit unlawful acts, as alleged herein, and acted purposely, without a reasonable or
lawful excuse, which directly and proximately caused the injuries alleged herein.
       387. Purdue and the Sacklers acted with malice, purposely, intentionally,
unlawfully, and without a reasonable or lawful excuse.
       388. As a proximate result of Purdue and the Sacklers’ conspiracy and the
distributions of billions of dollars in profits to the Sacklers, Carroll County is informed and
believes that Purdue lacks sufficient assets to satisfy its liabilities to Carroll County
pursuant to the judgment entered in this action.
       389. As a result of Purdue and the Sacklers’ conspiracy, Carroll County is entitled
to compensatory damages in an amount to be proved at trial.
       390. As alleged herein, Purdue and the Sacklers’ conspiracy was willful,
malicious, oppressive, and fraudulent, entitling Carroll County to punitive damages.




                                             127
     Case
      Case1:19-cv-02438-RDB
           1:19-cv-02438-RDB Document
                              Document1-5
                                       2 Filed
                                          Filed08/23/19
                                                08/23/19 Page
                                                          Page128
                                                               128ofof135
                                                                       135


       WHEREFORE, Plaintiff Carroll County demands judgment against Defendant
Purdue and the Sackler Defendants, jointly and severally, in excess of Seventy-Five
Thousand Dollars ($75,000.00) in compensatory and punitive damages, plus interest, costs,
and for any other relief that is just and proper.
                                          COUNT VIII
       Violations of Maryland False Claims Act, Md. Code Ann., Gen. Prov. §8-101,
                                                 etseq.
                           (Against Manufacturing Defendants Only)
       391.    Carroll County re-alleges and incorporates by reference each of the
allegations contained in the preceding paragraphs of this Complaint as though fully alleged
in this Cause of Action.
       392. A person is liable under Maryland’s prohibition on submission of false
claims, Md. Code Ann., Gen. Prov. § 8-102(b), when that person:
               (1)    knowingly present[s] or cause[s] to be presented a false or fraudulent
       claim for payment or approval; or
               (2)    knowingly make[s], use[s], or cause[s] to be made or used a false
       record or statement material to a false or fraudulent claim.
       393.    Pursuant to Md. Code Ann., Gen. Prov. § 8-101(b)(l), a “claim59 is defined
as “a request or demand, under a contract or otherwise, for money or other property,
whether or not the governmental entity has title to the money or property, that is:
               (i)    presented to an officer, employee, or agent of a governmental entity;
       or
               (ii)   made to a contractor, grantee, or another recipient, if the money or
       other          property is to be spent or used on a governmental entity’s behalf or to
                      advance an interest of a governmental entity, and the governmental
                      entity:
                      1.        provides or has provided any portion of the money or other

                                               128
     Case
      Case1:19-cv-02438-RDB
           1:19-cv-02438-RDB Document
                              Document1-5
                                       2 Filed
                                          Filed08/23/19
                                                08/23/19 Page
                                                          Page129
                                                               129ofof135
                                                                       135


                             property requested or demanded; or
                     2.      will reimburse the contractor, grantee, or other recipient for
                             any portion of the money or other property that is requested or
                             demanded.
       394. A “governmental entity” includes “a municipal corporation.” Id. § 8-
101(e)(2). Moreover, “knowing” or “knowingly” explicitly does not require “proof of
specific intent to defraud” but, instead, means that a person either “has actual knowledge
that the information is false”; “acts in deliberate ignorance of the truth or falsity of the
information”; or “acts in reckless disregard of the truth or falsity of the information.” Id.
§ 8-101(f)(l).
       395. The Manufacturing Defendants9 practices, as described herein in this
Complaint, violated Md. Code Ann., Gen. Prov. § 8-102(b).                The Manufacturing
Defendants, through their deceptive marketing of opioids for long-term use to treat chronic
pain, presented or caused to be presented false or fraudulent claims and knowingly used or
caused to be used false statements to get false or fraudulent claims paid or approved by
Carroll County.
       396. The Manufacturing Defendants knew, deliberately ignored, or recklessly
disregarded, at the time of making or disseminating these statements, or causing such
statements to be made and disseminated, that such statements were untrue, false,
misleading, or unsupported by substantial and reliable scientific evidence, and were made
for the purpose of inducing Carroll County, through its employees and contractors, to pay
for opioids for long-term treatment of chronic pain. Manufacturing Defendants also knew
or should have known that their marketing and promotional efforts had the effect of
creating untrue, false, and misleading impressions regarding the risks, benefits, superiority,
and appropriateness of using opioids on a long-term basis to treat chronic pain.
       397. The Manufacturing Defendants9 scheme caused prescribers to write
prescriptions for opioids to treat chronic pain on a long-term basis that were presented to

                                             129
     Case
      Case1:19-cv-02438-RDB
           1:19-cv-02438-RDB Document
                              Document1-5
                                       2 Filed
                                          Filed08/23/19
                                                08/23/19 Page
                                                          Page130
                                                               130ofof135
                                                                       135


Carroll County’s employee health and workers9 compensation plans for payment.
Prescribes and other health care provides, and/or other agents of the health plans and
workers9 compensation program, expressly or impliedly certified to Carroll County that
the opioids prescribed were medically necessary and reasonably required to treat chronic
pain because those pesons were influenced by the false and misleading statements
disseminated by Manufacturing Defendants through the deceptive marketing campaign
described above in this Complaint. To the extent such prescribing patterns were considered
customary or consistent with then-generally accepted medical standards, those standards
were influenced, dictated, and ultimately corrupted by the Manufacturing Defendants9
deceptive marketing.
       398. The Manufacturing Defendants knew that, as a natural and foreseeable
consequence of their actions, governments such as Carroll County would necessarily end
up paying for long-term prescriptions of opioids to treat chronic pain—prescriptions that
were written and dispensed as a result of the Manufacturing Defendants9
misrepresentations. Those misrepresentations—which were made and caused to be made
by the Manufacturing Defendants—were material to Carroll County’s decision to pay the
costs of long-term opioid therapy to treat chronic pain because they falsely assured that
such treatment was medically necessary.
       399. Carroll County has as a result paid millions of dollars for opioid prescriptions
that were represented to it as being medically necessary. These prescriptions would not
have been written or covered or reimbursed but for the Manufacturing Defendants’
deceptive, fraudulent, and unlawful marketing practices.
      400.    Carroll County has paid and will continue to pay consequential health care
costs necessitated by the Manufacturing Defendants’ deceptive, fraudulent, and unlawful
marketing practices, in the form of drugs for persons who are physically dependent upon
and addicted to opioids and in the form of treatment costs for those dealing with opioid use
disorders, overdose, and other adverse effects.

                                            130
     Case
      Case1:19-cv-02438-RDB
           1:19-cv-02438-RDB Document
                              Document1-5
                                       2 Filed
                                          Filed08/23/19
                                                08/23/19 Page
                                                          Page131
                                                               131ofof135
                                                                       135


       WHEREFORE, Plaintiff Carroll County demands judgment against the
Manufacturing Defendants, jointly and severally, in excess of Seventy-Five Thousand
Dollars ($75,000.00) in compensatory and punitive damages, plus interest, fees and costs,
and for any other relief that is just and proper.
                                             COUNT IX
       Violations of Maryland Consumer Protection Act, Md. Code Ann., Com. Law
                                          § 13-101, etseq.
                           (Against Manufacturing Defendants Only)
       401. Carroll County re-alleges and incorporates by reference each of the
allegations contained in the preceding paragraphs of this Complaint as though fully alleged
in this Cause of Action.
       402. Maryland’s Consumer Protection Act (“CPA”) makes it unlawful for any
business to engage in “any unfair or deceptive trade practice,” including making any
“[f]alse, falsely disparaging, or misleading oral or written statement, visual description, or
other representation of any kind which has the capacity, tendency, or effect of deceiving or
misleading consumers.” Md. Code Ann., Com. Law §13-301(1). It also prohibits fraud-
based deception, including “[deception, fraud, false pretense, misrepresentation, or
knowing concealment, suppression, or omission of any material fact with the intent that a
consumer rely on the same in connection with” the promotion or sale of any consumer
goods or services. Id. §13-301(9).
       403. The CPA authorizes a private right of action for “any person.. .to recover for
injury or loss sustained [] as a result of1 an unfair or deceptive trade practice. Md. Code
Ann., Com. Law §13-408(a). “Person” is defined to include a “corporation...or any other
legal or commercial entity.” Md. Code Ann., Com. Law §13-101(h).
       404. The Manufacturing Defendants are “persons” as defined in the CPA and are
required to comply with the provisions of the CPA in their marketing, promotion, sale, and
distribution of prescription drugs.

                                              131
     Case
      Case1:19-cv-02438-RDB
           1:19-cv-02438-RDB Document
                              Document1-5
                                       2 Filed
                                          Filed08/23/19
                                                08/23/19 Page
                                                          Page132
                                                               132ofof135
                                                                       135


       405. At all times relevant to this Complaint, the Manufacturing Defendants
violated the CPA by engaging in the deceptive marketing and promotion of their products
both by (1) making false and misleading statements which had the capacity, tendency, or
effect of misleading consumers and by (2) making false representations and misleading
omissions of material fact with the intent that consumers would rely on those
representations.   In particular, the Manufacturing Defendants engaged in deceptive
marketing and promotion of their products by:
       (1)    making and disseminating false or misleading statements and other
       representations about the use of opioids to treat chronic pain which had the capacity,
      tendency, or effect of misleading customers;
       (2)    causing false or misleading statements about opioids to be made or
       disseminated;
       (3)    making statements to promote the use of opioids to treat chronic pain that
       omitted or concealed material facts; and
       (4)    failing to correct prior misrepresentation and omissions about the risks and
      benefits of opioids.
      406. The Manufacturing Defendants’ statements regarding the use of opioids on
a long-term basis to treat chronic pain were not supported by, or were contrary to,
substantial scientific evidence, as confirmed by recent pronouncement by the CDC and
FDA based on such evidence. Moreover, false and misleading material omissions by
Manufacturing Defendants rendered even seemingly truthful statements about opioids false
and misleading because they were materially incomplete. At the time Manufacturing
Defendants disseminated their false and misleading statements or caused such statements
to be made or disseminated, they knowingly failed to include material facts regarding the
risks and benefits of long-term use of opioids to treat chronic pain, and intended that
recipients of their marketing messages would rely upon such omissions.
      407. At all times relevant to this Complaint, Manufacturing Defendants violated

                                            132
     Case
      Case1:19-cv-02438-RDB
           1:19-cv-02438-RDB Document
                              Document1-5
                                       2 Filed
                                          Filed08/23/19
                                                08/23/19 Page
                                                          Page133
                                                               133ofof135
                                                                       135


Md. Comm. L. § 13-303 by making misrepresentations including but nor limited to the
following:
             (1) Claiming or implying that opioids would improve patients’ function and
                 quality of life;
             (2) Mischaracterizing the risk of opioid use disorders and abuse, including by
                 stating or implying that “stead state” and abuse-deterrent properties meant
                 that drugs were less likely to be addictive or abused, and that specific opioid
                 drugs were less addictive or less likely to be abused than other opioids;
             (3) Claiming or implying that addiction can be avoided or successfully managed
                 through the use of screening and other tools;
             (4) Promoting the misleading concept of pseudoaddiction and emphasizing the
                 prevalence of dependence, thus obscuring the relationship between
                 dependence and addiction and concealing the true risk of addiction;
             (5) Claiming or implying that increasing the dose of opioids poses no significant
                 additional risk to patients;
             (6) Misleadingly depicting the safety of opioids by minimizing their risks and
                 adverse effects while emphasizing the risks of competing products, including
                 NSAIDs and acetaminophen; and
           (7) As to Purdue, mischaracterizing OxyContin’s onset of action and duration of
               efficacy to imply that the drug provides a full 12 hours of pain relief, when
               Purdue was aware that it does not.
       408.     By reason of the Manufacturing Defendants’ foregoing deception,
misrepresentations, and omissions of material fact, Manufacturing Defendants obtained
income, profits, and other benefits it would not otherwise have obtained.
       409. By reason of that same conduct, Carroll County incurred harm and was
damaged in ways it would not otherwise have been, as described above.
       WHEREFORE, Plaintiff Carroll County demands judgment against the
Manufacturing Defendants, jointly and severally, in excess of Seventy-Five Thousand
Dollars ($75,000.00) in compensatory and punitive damages, plus interest, fees and costs,
and for any other relief that is just and proper.



                                               133
    Case
     Case1:19-cv-02438-RDB
          1:19-cv-02438-RDB Document
                             Document1-5
                                      2 Filed
                                         Filed08/23/19
                                               08/23/19 Page
                                                         Page134
                                                              134ofof135
                                                                      135


                             Respectfully submitted,

Dated: July 25,2019          /s/ Paul Mark Sandler
                             Paul Mark Sandler, CPF 7201010182
                             Joel I. Sher, CPF 7811010312
                             Eric R. Harlan, CPF 9412140038
                             SHAPIRO SHER GUINOT & SANDLER. P.A.
                             250 W. Pratt Street, Suite 2000
                             Baltimore, Maryland 21201
                             Tel: (410) 385-4277
                             Fax:(410)539 7611
                             Email: pms@shapirosher.com
                                     iis@shapirosher.com
                                     erh@shapirosher.com

                             Counselfor Plaintiff County Commissioner of Carroll
                             County Maryland, a Body Corporate and Politic ofthe
                             State ofMaryland




                                     134
>«
          Case
           Case1:19-cv-02438-RDB
                1:19-cv-02438-RDB Document
                                   Document1-5
                                            2 Filed
                                               Filed08/23/19
                                                     08/23/19 Page
                                                               Page135
                                                                    135ofof135
                                                                            135


                                    DEMAND FOR JURY TRIAL
               Pursuant to Maryland Rule 2-325(a), Plaintiff hereby demands a trial by jury on all

     issues.

                                          /s/ Paul Mark Sandler
                                          Paul Mark Sandler, CPF 7201010182
                                          Joel I. Sher, CPF 7811010312
                                          Eric R. Harlan, CPF 9412140038
                                          SHAPIRO SHER GUINOT & SANDLER. P.A.
                                          250 W. Pratt Street, Suite 2000
                                          Baltimore, Maryland 21201
                                          Tel: (410) 385-4277
                                          Fax: (410) 539 7611
                                          Email: pms@shapirosher.com
                                                  i is@shapirosher.com
                                                  erh@shapirosher.com




                                                   135
